485BPOS File Nos. 333-90260 Allianz High Five 811-05618 Class I.D. C000007181 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 13 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. X (Check appropriate box or boxes.) ALLIANZ LIFE VARIABLE ACCOUNT B (Exact Name of Registrant) ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (Name of Depositor) 5701 Golden Hills Drive, Minneapolis, MN 55416-1297 (Address of Depositor's Principal Executive Offices) (Zip Code) (763) 765-2913 (Depositor's Telephone Number, including Area Code) Stewart D. Gregg, Senior Securities Counsel Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416-1297 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check the appropriate box): immediately upon filing pursuant to paragraph (b) of Rule 485 x on April 29, 2013pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Approximate Date of the Proposed Public Offering: April 29, 2013 Titles of Securities Being Registered: Individual Flexible Purchase Payment Variable Deferred Annuity Contracts PART A – PROSPECTUS ALLIANZ HIGH FIVE® VARIABLE ANNUITY CONTRACT Issued by Allianz Life® Variable Account B and Allianz Life Insurance Company of North America (Allianz Life®, we, us, our) This prospectus describes an individual flexible purchase payment variable deferred annuity contract (Contract) issued by Allianz Life Insurance Company of North America (Allianz Life®, we, us, our). The Contract is a “flexible purchase payment” contract because you (the Owner) can make more than one Purchase Payment, subject to certain restrictions. The Contract is “variable” because the Contract Value and any variable Annuity Payments you receive will increase or decrease depending on the performance of the Investment Options you select (in this prospectus, the term “Investment Options” refers only to the variable Investment Choices listed on the following page, and not to any fixed Investment Choices). The Contract is “deferred” because you do not begin receiving regular Annuity Payments immediately. All guarantees under the Contract are the obligations of Allianz Life and are subject to our claims paying ability. Please read this prospectus before investing and keep it for future reference. It contains important information about your annuity and Allianz Life that you ought to know before investing. This prospectus is not an offering in any state, country, or jurisdiction in which we are not authorized to sell the Contracts. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. Additional information about the Separate Account has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge, or on the EDGAR database on the SEC’s website (http://www.sec.gov). A Statement of Additional Information (SAI) dated the same date as this prospectus includes additional information about the annuity offered by this prospectus. The SAI is incorporated by reference into this prospectus. The SAI is filed with the SEC and is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. The SAI’s table of contents appears after the Privacy and Security Statement in this prospectus. The prospectus, SAI and other Contract information are also available on the EDGAR database. The SEC has not approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. An investment in this Contract is not a deposit of a bank or financial institution and is not federally insured or guaranteed by the Federal Deposit Insurance Corporation or any other federal government agency. An investment in this Contract involves investment risk including the possible loss of principal. Variable annuity contracts are complex insurance and investment vehicles. Before you invest, be sure to ask your Financial Professional about the Contract’s features, benefits, risks, and fees, and whether the Contract is appropriate for you based upon your financial situation and objectives. Dated: April 29, 2013 This prospectus discusses three versions of the same Contract. The Original Contract first became available on September20, 2002 and was replaced in all states except Washington by the May 2005 Contract. The May 2005 Contract first became available on May 1, 2005 and was replaced in all states except Washington by the February 2007 Contract. The body of this prospectus is written according to the features of the February 2007 Contract. The product features and expenses of the Original Contract and the February 2007 Contract differ in certain respects (see Appendix E to this prospectus). The only difference between the May 2005 Contract and February 2007 Contract is the amount of the mortality and expense risk charge (see the Fee Tables and section 7, Expenses – Mortality and Expense Risk (M&E) Charge). Allianz High Five® Prospectus – April 29, 2013 1 We currently offer the Investment Options listed below. You can invest in up to 15 Investment Options at any one time. Currently, the only fixed Investment Choices we offer under our general account are the Fixed Period Accounts (FPAs). You can only allocate up to 50% of any Purchase Payment to the FPAs. However, if your Contract includes the Living Guarantees we will make transfers to and from the FPAs to support these guarantees and we may transfer more than 50% of the total Purchase Payments to the FPAs beginning on the second Contract Anniversary. One or more of the Investment Choices may not be available in your state. We may add, substitute or remove Investment Choices in the future. Contracts with the Guaranteed Account Value (GAV) Benefit are subject to systematic transfers between your selected Investment Options and the FPAs. This means that you may not always be able to fully participate in any upside potential returns available from the Investment Options and your Contract Value may potentially be less than the Contract Value you would have had without the GAV Benefit. Transfers out of the FPAs may be subject to a Market Value Adjustment that may increase or decrease your Contract Value and/or the amount of the transfer. INVESTMENT OPTIONS AVAILABLE UNDER THE CONTRACT ALLIANZ FUND OF FUNDS AZL® Balanced Index Strategy Fund AZL® Growth Index Strategy Fund AZL MVP FusionSM Balanced Fund AZL MVP FusionSM Growth Fund AZL MVP FusionSM Moderate Fund BLACKROCK AZL® BlackRock Capital Appreciation Fund AZL® International Index Fund AZL® Mid Cap Index Fund AZL® Money Market Fund AZL® S&P 500 Index Fund AZL® Small Cap Stock Index Fund BlackRock Global Allocation V.I. Fund COLUMBIA AZL® Columbia Mid Cap Value Fund AZL® Columbia Small Cap Value Fund Columbia Variable Portfolio – Select Smaller-Cap Value Fund(1) DAVIS AZL® Davis New York Venture Fund Davis VA Financial Portfolio Davis VA Value Portfolio(3) DREYFUS AZL® Dreyfus Research Growth Fund FEDERATED AZL® Federated Clover Small Value Fund FRANKLIN TEMPLETON Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Rising Dividends Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Small Cap Value Securities Fund(2) Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. Government Fund Mutual Shares Securities Fund FRANKLIN TEMPLETON (continued) Templeton Foreign Securities Fund Templeton Global Bond Securities Fund Templeton Growth Securities Fund INVESCO AZL® Invesco Equity and Income Fund AZL® Invesco Growth and Income Fund AZL® Invesco International Equity Fund J.P. MORGAN AZL® JPMorgan International Opportunities Fund AZL® JPMorgan U.S. Equity Fund MFS AZL® MFS Investors Trust Fund AZL® MFS Value Fund MORGAN STANLEY AZL® Morgan Stanley Global Real Estate Fund AZL® Morgan Stanley Mid Cap Growth Fund OPPENHEIMER FUNDS AZL® Oppenheimer Discovery Fund Oppenheimer Global Fund/VA(3) Oppenheimer Global Strategic Income Fund/VA Oppenheimer Main Street Fund®/VA(3) PIMCO PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT CommodityRealReturn® Strategy Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PRUDENTIAL Jennison Portfolio SP International Growth Portfolio SCHRODER AZL® Schroder Emerging Markets Equity Fund (1)Available for transfers only to Owners with Contract Value in the Investment Option on March 11, 2011. (2) Available for transfers only to Owners with Contract Value in this Investment Option on April 29, 2005. (3) Available for transfers only to Owners with Contract Value in this Investment Option on April 30, 2004. Allianz High Five® Prospectus – April 29, 2013 2 TABLE OF CONTENTS Glossary 4 Distributions – Non-Qualified Contracts 52 Fee Tables 7 Distributions – Qualified Contracts 53 Contract Owner Transaction Expenses 7 Assignments, Pledges and Gratuitous Transfers 54 Contract Owner Periodic Expenses 8 Death Benefits 54 Annual Operating Expenses of the Investment Options 8 Withholding 54 Examples 9 Federal Estate Taxes 54 1. The Variable Annuity Contract 10 Generation-Skipping Transfer Tax 54 Ownership 11 Foreign Tax Credits 54 2. Purchase 13 Annuity Purchases by Nonresident Aliens and Purchase Payments 13 Foreign Corporations 54 Automatic Investment Plan (AIP) 14 Possible Tax Law Changes 55 Allocation of Purchase Payments 14 Diversification 55 Tax-Free Section 1035 Exchanges 15 Required Distributions 55 Accumulation Units/ Computing the Contract Value 15 9. Access to Your Money 56 3. The Annuity Phase 16 Partial Withdrawal Privilege 57 Income Date 16 Waiver of Withdrawal Charge Benefits 57 Traditional Annuity Payments 16 Guaranteed Withdrawal Benefit (GWB) 57 Guaranteed Minimum Income Benefit (GMIB) 17 Systematic Withdrawal Program 60 Taxation of GMIB Payments 19 Minimum Distribution Program and Required Amount Used To Calculate GMIB Payments 19 Minimum Distribution (RMD) Payments 60 GMIB Value 19 Suspension of Payments or Transfers 61 GMIB Adjusted Partial Withdrawals 20 Death Benefit 61 Annuity Options 20 Traditional Guaranteed Minimum Death Benefit Partial Annuitization 23 (Traditional GMDB) 61 4. Investment Options 24 Enhanced Guaranteed Minimum Death Benefit Substitution and Limitation on Further Investments 30 (Enhanced GMDB) 62 Transfers Between Investment Choices 31 GMDB Adjusted Partial Withdrawal Formula 63 Excessive Trading and Market Timing 32 When the Death Benefit Ends 63 Dollar Cost Averaging (DCA) Program 33 Death of the Owner Under Inherited IRA Contracts 63 Flexible Rebalancing 34 Death of the Owner and/or Annuitant Under Financial Advisers – Asset Allocation Programs 34 All Other Contracts 64 Voting Privileges 35 Death Benefit Payment Options During the 5. Our General Account 35 Accumulation Phase 67 Fixed Period Accounts (FPAs) 36 Other Information 68 Market Value Adjustment (MVA) 37 Allianz Life 68 6. Guaranteed Account Value (GAV) Benefit 40 The Separate Account 68 Calculating the GAV 41 Distribution 68 GAV Transfers 43 Additional Credits for Certain Groups 69 The GAV Fixed Account Minimum 45 Administration/Allianz Service Center 70 Resetting the GAV Benefit 45 Legal Proceedings 70 Other Information on the GAV Benefit 46 Financial Statements 70 7. Expenses 46 Status Pursuant to Securities Exchange Act of 1934 70 Mortality and Expense Risk (M&E) Charge 46 Table of Contents of the Statement of Additional Contract Maintenance Charge 47 Information (SAI) 71 Withdrawal Charge 47 Privacy and Security Statement 72 Transfer Fee 49 Premium Tax 50 Income Tax 50 Investment Option Expenses 50 8. Taxes 50 Annuity Contracts in General 50 Qualified Contracts 50 Multiple Contracts 51 Partial 1035 Exchanges 52 Allianz High Five® Prospectus – April 29, 2013 3 Appendix A – Condensed Financial Information 74 Appendix B – GMIB Value Calculation Examples 82 Appendix C – GAV Calculation Examples 83 Appendix D – Death Benefit Calculation Examples 85 Appendix E – The Original Contract 87 Appendix F – Withdrawal Charge Examples 90 For Service or More Information 92 Our Service Center 92 GLOSSARY This prospectus is written in plain English. However, there are some technical words or terms that are capitalized and are used as defined terms throughout the prospectus. For your convenience, we included this glossary to define these terms. The following is a list of common abbreviations used in this prospectus: FPA Fixed Period Account GWB Guaranteed Withdrawal Benefit GAV Guaranteed Account Value MAV Maximum Anniversary Value GMDB Guaranteed Minimum Death Benefit MVA Market Value Adjustment GMIB Guaranteed Minimum Income Benefit Account Period – the length of time for a Fixed Period Account. Account Periods range from one to ten years. Accumulation Phase – the initial phase of your Contract before you apply your total Contract Value to Annuity Payments. The Accumulation Phase begins on the Issue Date and may occur at the same time as the Annuity Phase if you take Partial Annuitizations. Accumulation Unit – the units into which we convert amounts invested in the subaccounts that invest in the Investment Options during the Accumulation Phase. Annuitant – the individual upon whose life we base the Annuity Payments. Subject to our approval, the Owner designates the Annuitant and can add a joint Annuitant for the Annuity Phase if they take a Full Annuitization. There are restrictions on who can become an Annuitant. Annuity Options – the income options available to you under the Contract. Annuity Payments – payments made by us to the Payee pursuant to the chosen Annuity Option. Annuity Phase – the phase the Contract is in once Annuity Payments begin. This may occur at the same time as the Accumulation Phase for any Contract Value you apply to a Partial Annuitization. Annuity Unit – the units into which we convert amounts invested in the subaccounts that invest in the Investment Options during the Annuity Phase. Beneficiary – the person(s) or entity the Owner designates to receive any death benefit. Business Day – each day on which the New York Stock Exchange is open for trading, except when an Investment Option does not value its shares. Allianz Life is open for business on each day that the New York Stock Exchange is open. Our Business Day closes when regular trading on the New York Stock Exchange closes, which is usually at 4:00 p.m. Eastern Time. Contract – the deferred annuity contract described by this prospectus. Contract Anniversary – a 12-month anniversary of the Issue Date or any subsequent 12-month Contract Anniversary. Contract Value – on any Business Day, the sum of the values in your selected Investment Choices. It does not include amounts applied to Annuity Payments. Contract Year – any period of 12 months beginning on the Issue Date or a subsequent Contract Anniversary. February 2007 Contract – this Contract was available in all states except Washington. Financial Professional – the person who advises you regarding the Contract. Fixed Account Value – the portion of your Contract Value that is in our general account during the Accumulation Phase. Allianz High Five® Prospectus – April 29, 2013 4 FPAs (Fixed Period Accounts) – a type of Investment Choice under our general account that earns interest and is only available during the Accumulation Phase. Full Annuitization – the application of the total Contract Value to Annuity Payments. Good Order – a request is in “Good Order” if it contains all of the information we require to process the request. If we require information to be provided in writing, “Good Order” also includes providing information on the correct form, with any required certifications or guarantees, delivered to the correct mailing address listed at the back of this prospectus and received at the Service Center. If you have questions about the information we require, or whether you can submit certain information by fax, please contact the Service Center. GAV (Guaranteed Account Value) Benefit – a benefit under the Living Guarantees that provides a level of protection for the principal you have invested in the Contract as well as locking in investment gains from prior anniversaries. GAV Fixed Account Minimum – if your Contract includes the Living Guarantees, this is the minimum amount of Contract Value that we determine must be allocated to an FPA to support the GAV Benefit. GAV Transfers – if your Contract includes the Living Guarantees, these are the transfers we make between your selected Investment Options and the FPAs as a result of our monitoring your daily Contract Value in order to support the GAV Benefit. GMDB (Guaranteed Minimum Death Benefit) – you were asked to select one of two GMDBs at Contract issue that may provide different guaranteed death benefit values. GMIB (Guaranteed Minimum Income Benefit) – a benefit under the Living Guarantees (in most states) thatprovides guaranteed minimum fixed income in the form of Annuity Payments (GMIB Payments). GMIB Payment – fixed Annuity Payments we make under the GMIB. GWB (Guaranteed Withdrawal Benefit) – a benefit under the Living Guarantees thatprovides a guaranteed income through partial withdrawals, regardless of your Contract Value, beginning on the second Contract Anniversary. Income Date – the date we begin making Annuity Payments to the Payee from the Contract. Because the Contract allows for Partial Annuitizations there may be multiple Income Dates. Investment Choices – the Investment Options and any general account Investment Choices available under the Contract for Purchase Payments or transfers. Investment Options – the variable investments available to you under the Contract whose performance is based on the securities in which they invest. Issue Date – the date shown on the Contract that starts the first Contract Year. Contract Anniversaries and Contract Years are measured from the Issue Date. Joint Owners – two Owners who own a Contract. Living Guarantees – a benefit package that includes the GAV Benefit, the GMIB and the GWB. MAV (Maximum Anniversary Value) – a calculation used in determining the GMIB value and the Enhanced GMDB value. May 2005 Contract – this Contract first became available on May 1, 2005 and was replaced in all states except Washington by the February 2007 Contract. MVA (Market Value Adjustment) – a positive or negative adjustment to amounts withdrawn or transferred from an FPA unless they are made within 30 days of the end of an Account Period. Non-Qualified Contract – a Contract that is not purchased under a pension or retirement plan qualified for special tax treatment under sections of the Internal Revenue Code. Original Contract – this Contract first became available on September 20, 2002 and was replaced in all states except Washington by the May 2005 Contract. Owner – “you,” “your” and “yours.” The person(s) or entity designated at Contract issue and named in the Contract who may exercise all rights granted by the Contract. Allianz High Five® Prospectus – April 29, 2013 5 Partial Annuitization – the application of only part of the Contract Value to Traditional Annuity Payments (or part of the GMIB value to GMIB Payments if your Contract includes a GMIB). Payee – the person or entity who receives Annuity Payments during the Annuity Phase. Purchase Payment – the money you put into the Contract. Qualified Contract – a Contract purchased under a pension or retirement plan qualified for special tax treatment under sections of the Internal Revenue Code (for example, 401(a) and 401(k) plans), Individual Retirement Annuities (IRAs), or Tax-Sheltered Annuities (referred to as TSA or 403(b) contracts). Separate Account – Allianz Life Variable Account B is the Separate Account that issues your Contract. It is a separate investment account of Allianz Life. The Separate Account holds the assets invested in the Investment Options that underlie the Contracts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. Separate Account Value – the portion of your Contract Value that is in the subaccounts of the Separate Account during the Accumulation Phase. We calculate the Separate Account Value by multiplying the Accumulation Unit value in each subaccount by the number of Accumulation Units for each subaccount and then adding those results together. Service Center – the Allianz Service Center. Our Service Center address and telephone number are listed in the following section. Traditional Annuity Payments – Annuity Payments we make to the Payee based on the Contract Value. True Up – an amount we may pay into your Contract under the GAV Benefit. Withdrawal Charge Basis – the total amount under your Contract that is subject to a withdrawal charge. Allianz High Five® Prospectus – April 29, 2013 6 FEE TABLES The following tables describe the fees and expenses that you pay when owning and taking a withdrawal from the Contract. For more information, see section 7, Expenses. The first tables describe the fees and expenses that you pay if you take a withdrawal from the Contract during the Accumulation Phase or if you make transfers. CONTRACT OWNER TRANSACTION EXPENSES(1) Withdrawal Charge During the Accumulation Phase(2),(3) (as a percentage of each Purchase Payment withdrawn) Number of Complete Years Since We Received Your Purchase Payment Charge 0 8% 1 8%(4) 2 7% 3 6% 4 5% 5 4% 6 3% 7 years or more 0% Transfer Fee(5)…………… Premium Tax(6)…………… 0% to 3.5% (as a percentage of each Purchase Payment) Amounts withdrawn or transferred out of a FPA may be subject to an MVA. This MVA may increase or decrease your Contract Value and/or your transfer or withdrawal amount. For more information, please see section 5, Our General Account – Market Value Adjustment (MVA). The partial withdrawal privilege for each Contract Year is equal to 12% of your total Purchase Payments, less any previous withdrawals taken under the partial withdrawal privilege, GWB, or as a required minimum distribution payment in the same Contract Year and before any MVA. We do not deduct a withdrawal charge from amounts withdrawn under the partial withdrawal privilege, but an MVA may apply. There is no partial withdrawal privilege during the Annuity Phase. Any unused partial withdrawal privilege in one Contract Year is not added to the amount that is available in the next Contract Year. For more details and additional information on other penalty-free withdrawal options, please see the discussion of the partial withdrawal privilege and other information that appears in section 9, Access to Your Money. The total amount under your Contract that is subject to a withdrawal charge is the Withdrawal Charge Basis. The Withdrawal Charge Basis is equal to the total Purchase Payments, less any Purchase Payments withdrawn (excluding any penalty-free withdrawals), less any withdrawal charges. 7.5% in Alabama, Oregon, Pennsylvania, Utah and Washington. The first twelve transfers in a Contract Year are free. We count all transfers made in the same Business Day as one transfer. The following transfers are not subject to a transfer fee and do not count against any free transfers we allow: dollar cost averaging transfers, flexible rebalancing transfers, and GAV Transfers. Currently, we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct this fee during the Annuity Phase. For more information, please see section 7, Expenses – Transfer Fee. It is our current practice not to make deductions from the Contract Value to reimburse ourselves for premium tax that we pay, although we reserve the right to make such a deduction in the future. For more information, please see section 7, Expenses ­– Premium Tax. Allianz High Five® Prospectus – April 29, 2013 7 CONTRACT OWNER PERIODIC EXPENSES The next tables describe the fees and expenses that you pay periodically during the time that you own your Contract, not including the Investment Options’ fees and expenses. The Separate Account annual expenses include the mortality and expense risk (M&E) charge. During the Accumulation Phase: Contract Maintenance Charge(7)…………… (per Contract per year) Separate Account Annual Expenses The annualized rate is realized on a daily basis as a percentage of the net asset value of an Investment Option. M&E Charge February 2007 Contract and Original Contract issued on or after June 22, 2007 Original Contract issued before June 22, 2007 and May 2005 Contract Traditional GMDB 1.25% 1.40% Enhanced GMDB 1.45% 1.60% During the Annuity Phase: Contract Maintenance Charge(7)…………… (per Contract per year) Separate Account Annual Expenses – if you request variable Traditional Annuity Payments The annualized rate is realized on a daily basis as a percentage of each Investment Option’s net asset value. M&E Charges(8) February 2007 Contract and Original Contract issued on or after June 22, 2007 1.25% Original Contract issued before June 22, 2007 and May 2005 Contract 1.40% We waive the contract maintenance charge if the Contract Value is at least $75,000 at the time we are to deduct the charge. For more information, please see section 7, Expenses – Contract Maintenance Charge. Because the Contract allows Partial Annuitization, it is possible for different portions of the Contract to be in both the Accumulation and Annuity Phases at the same time. It is also possible to have a different M&E charge on different portions of the Contract at the same time if you request variable Traditional Annuity Payments under a Partial Annuitization. For more information, please see section 3, The Annuity Phase – Partial Annuitization. ANNUAL OPERATING EXPENSES OF THE INVESTMENT OPTIONS This table describes the total annual operating expenses associated with the Investment Options and shows the minimum and maximum expenses for the period ended December 31, 2012 , charged by any of the Investment Options before the effect of any contractual expense reimbursement or fee waiver. We show the expenses as a percentage of an Investment Option’s average daily net assets. Minimum Maximum Total annual Investment Option operating expenses* (including management fees, distribution or 12b-1 fees, and other expenses) before fee waivers and expense reimbursements 0.51% 1.68% * Some of the Investment Options or their affiliates may also pay service fees to us or our affiliates. The amount of these fees may be different for each Investment Option. The maximum current fee is 0.25%. The amount of these fees, if deducted from Investment Option assets, is reflected in the above table. Allianz High Five® Prospectus – April 29, 2013 8 EXAMPLES The expenses for your Contract may be different from those shown in the examples below depending upon which Investment Option(s) you select and the benefits that apply. These examples are intended to help you compare the cost of investing in a Contract with the cost of investing in other variable annuity contracts. These costs include Contract Owner transaction expenses, Contract Owner periodic expenses, and the annual operating expenses of the Investment Options before the effect of reimbursements and waivers. You should not consider the examples below as a representation of past or future expenses. Actual expenses may be greater or less than those shown. We deduct the total $40 contract maintenance charge in the examples at the end of each year during the Accumulation Phase. Please note that this charge does not apply during the Accumulation Phase if your Contract Value, at the end of year is at least $75,000, or during the Annuity Phase if your Contract Value on the Income Date is at least $75,000 (see section 7, Expenses – Contract Maintenance Charge). A transfer fee may apply, but is not reflected in these examples (see section 7, Expenses – Transfer Fee). If you take a full withdrawal at the end of each time period, and assuming a $10,000 investment and a 5% annual return on your money, you may pay expenses as follows. a) February 2007 Contract and Original Contract issued on or after June 22, 2007 with the Enhanced GMDB (the highest M&E charge of 1.45%). b) February 2007 Contract and Original Contract issued on or after June 22, 2007 with the Traditional GMDB (the lowest M&E charge of 1.25%). Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 1.68% (the maximum Investment Option operating expense) a) $1,156 $1,786 $2,340 $3,839 b) $1,136 $1,727 $2,243 $3,652 0.51% (the minimum Investment Option operating expense) a) $1,039 $1,435 $1,757 $2,685 b) $1,019 $1,374 $1,654 $2,473 In Alabama, Oregon, Pennsylvania, Utah and Washington, the lower withdrawal charge would result in slightly lower expense examples. If you do not take a full withdrawal or if you take a Full Annuitization* of the Contract at the end of each time period, and assuming a $10,000 investment and a 5% annual return on your money, you may pay expenses as follows. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 1.68% (the maximum Investment Option operating expense) a) $356 $1,086 $1,840 $3,839 b) $336 $1,027 $1,743 $3,652 0.51% (the minimum Investment Option operating expense) a) $239 $735 $1,257 $2,685 b) $219 $674 $1,154 $2,473 * Traditional Annuity Payments are generally not available until after the second Contract Anniversary in most states, and GMIB Payments are not available until the fifth Contract Anniversary. See Appendix A for condensed financial information regarding the Accumulation Unit values (AUVs) for the highest and lowest M&E charges for the February 2007 Contract and Original Contract issued on or after June 22, 2007. See the appendix to the Statement of Additional Information for condensed financial information regarding the AUVs for other expense levels. Allianz High Five® Prospectus – April 29, 2013 9 1. THE VARIABLE ANNUITY CONTRACT The Contract is no longer offered for sale. However, as an existing Owner you can make additional Purchase Payments to your Contract during the Accumulation Phase, subject to the restrictions set out in section 2, Purchase – Purchase Payments. We no longer accept additional Purchase Payments to Contracts issued in all states except Connecticut, Florida, and New Jersey. An annuity is a contract between you (the Owner), and an insurance company (in this case Allianz Life), where you make payments to us and, in turn, we promise to make regular periodic payments (Annuity Payments) to the Payee. The Contract is tax deferred. You generally are not taxed on any earnings or appreciation on the assets in your Contract until you take money out of your Contract. For Qualified Contracts, the tax deferral is provided through compliance with specialized tax-qualification rules, and you do not receive any additional tax benefit by purchasing the Contract. The Contract has an Accumulation Phase and an Annuity Phase. You can take withdrawals from the Contract during the Accumulation Phase. The Accumulation Phase begins on the Issue Date and ends upon the earliest of the following. · The Business Day before the Income Date if you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · Upon the death of any Owner (or the Annuitant if the Contract is owned by a non-individual), the Accumulation Phase ends on the Business Day we first receive in Good Order at our Service Center the death benefit payment option and due proof of death, unless the spouse of the deceased continues the Contract. The Annuity Phase is the period during which we make Annuity Payments from the Contract. Under all Contracts, Traditional Annuity Payments are available during the Annuity Phase. Traditional Annuity Payments must begin on a designated date (the Income Date) that is at least two years after your Issue Date. For Contracts with a GMIB, you can request fixed Annuity Payments (GMIB Payments) beginning on the fifth Contract Anniversary. If you apply the entire Contract Value to Annuity Payments, we call that a Full Annuitization, and if you apply only part of the Contract Value to Annuity Payments, we call that a Partial Annuitization.* The maximum number of annuitizations you can have at any one time is five. Because the Contract allows Partial Annuitization, it is possible that some portions of the Contract are in the Accumulation Phase and other portions are in the Annuity Phase at the same time. The Annuity Phase begins on the Income Date (or the first Income Date if you take any Partial Annuitizations) and ends when all portion(s) of the Contract that you apply to Annuity Payments have ended, as indicated in section 3, The Annuity Phase. * GMIB Partial Annuitizations are based on the GMIB value and are not available until the fifth Contract Anniversary and they are not available if the GMIB value is less than the Contract Value. Your Investment Choices include the Investment Options and any available general account Investment Choice. You cannot invest in more than 15 Investment Options at any one time. Depending upon market conditions, you can gain or lose value in the Contract based on the investment performance of the Investment Options. The Investment Options are designed to offer the opportunity for a better return than any available general account Investment Choice; however, this is not guaranteed. The amount of Contract Value you are able to accumulate in your Contract during the Accumulation Phase and the amount of any variable Traditional Annuity Payments we make during the Annuity Phase depend in large part upon the investment performance of any Investment Options you select. The only general account Investment Choices available during the Accumulation Phase are the Fixed Period Accounts (FPAs). You can allocate up to 50% of any Purchase Payment to the FPAs during the Accumulation Phase. However, in some states, the FPAs may only be available for GAV Transfers we make if your Contract includes the Living Guarantees. In addition, we may transfer more than 50% of the total Purchase Payments to the FPAs beginning on the second Contract Anniversary in order to support the Living Guarantees. The FPAs have Account Periods ranging from one to ten years. Only one FPA is available for Purchase Payments or transfers in each Contract Year. Amounts allocated to the FPAs earn interest that we declare periodically. If you have money invested in the FPAs, the amount of Contract Value you are able to accumulate in your Contract during the Accumulation Phase depends in part upon the total interest credited to your Contract. Withdrawals or transfers from the FPAs may be subject to a Market Value Adjustment. For more information, please see section 5, Our General Account – Market Value Adjustment (MVA). We do not make any changes to your Contract without your permission except as may be required by law. Allianz High Five® Prospectus – April 29, 2013 10 The Contract ends when: · the Accumulation Phase ends, · the Annuity Phase, if any, ends and/or · all applicable death benefit payments have been made. For example, if you purchased a Contract and later take a full withdrawal of the entire Contract Value, both the Accumulation Phase and the Contract end although the Annuity Phase never began and we did not make any death benefit payments. State Specific Contract Restrictions The Contract is subject to the law of the state in which it was issued. Some of the terms of your Contract may differ from the terms of a Contract delivered in another state because of state-specific legal requirements. Areas in which there may be state-specific Contract provisions may include the following. · The withdrawal charge schedule. · Availability of Investment Options, Annuity Options, DCA programs, endorsements, and/or riders. · Selection of certain Income Dates. · Selection of certain assumed investment rates for variable Annuity Payments. · Our ability to restrict transfer rights. All material state variations in the Contract are disclosed in this prospectus. If you would like more information regarding state-specific Contract provisions, you should contact your Financial Professional or contact our Service Center at the toll free number listed at the back of this prospectus. OWNERSHIP Owner You, as the Owner, have all the rights under the Contract. The Owner was designated at Contract issue. The Owner may be a non-individual, which is anything other than an individual person, which could be a trust, qualified plan, or corporation. Qualified Contracts can only have one Owner. You can change Owners at any time subject to our approval. Qualified Contracts can only have one Owner. Upon our approval, any ownership change becomes effective as of the date you sign the request. Changing ownership may be a taxable event. You should consult with your tax adviser before doing this. Joint Owner Non-Qualified Contracts can be owned by up to two Owners. Upon the death of either Joint Owner, the surviving Joint Owner becomes the sole primary Beneficiary. We then treat any other Beneficiary designation on record at the time of death as a contingent Beneficiary. You can change Joint Owners under the same conditions as described for an Owner. If a Contract has Joint Owners, we generally require the signature of both Owners on any forms that are submitted to our Service Center. NOTE: Partial Annuitizations are not available to Joint Owners. There can be only one Owner, the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. Allianz High Five® Prospectus – April 29, 2013 11 Annuitant The Annuitant is the individual on whose life we base Annuity Payments. You designated an Annuitant when you purchased a Contract. For Qualified Contracts, before the Income Date the Owner must be the Annuitant unless the Contract is owned by a qualified plan or is part of a custodial arrangement. You can change the Annuitant on an individually owned Non-Qualified Contract at any time before the Income Date, but you cannot change the Annuitant if the Owner is a non-individual (for example, a qualified plan or trust). Subject to our approval, you can add a joint Annuitant on the Income Date if you take a Full Annuitization. For Qualified Contracts, the ability to add a joint Annuitant is subject to any plan requirements associated with the Contract, and the joint Annuitants must be spouses. For jointly owned Contracts, if the Annuitant dies before the Annuity Date, the younger Owner automatically becomes the new Annuitant, but the Owner can subsequently name another Annuitant. Designating different persons as Owner(s) and Annuitant(s) can have important impacts on whether a death benefit is paid, and on who would receive it. For example, if a sole Owner dies during the Accumulation Phase of the Contract, we pay a death benefit to the Beneficiary(s). If the Annuitant is not an Owner and he/she dies during the Accumulation Phase of the Contract, the Owner can name a new Annuitant (subject to our approval) and we do not pay a death benefit. If a sole Owner who is not an Annuitant dies during the Annuity Phase, the Beneficiary becomes the Owner, Annuity Payments continue and we do not pay a death benefit. If an Annuitant dies after a Full Annuitization under an Annuity Option with a guaranteed period, Annuity Payments to the Payee continue until the Contract ends and are paid at least as rapidly as they were being paid at the time of the Annuitant’s death. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. Payee The Payee is the person or entity who receives Annuity Payments during the Annuity Phase. The Owner receives tax reporting on those payments. Generally we require the Payee to be an Owner. However, we may allow you to name a charitable trust, financial institution, qualified plan, or an individual specified in a court order as a Payee subject to our approval. For Qualified Contracts owned by a qualified plan, the qualified plan must be the Payee. Beneficiary The Beneficiary is the person(s) or entity you designated at Contract issue to receive any death benefit. You can change the Beneficiary or contingent Beneficiary at any time before your death unless you name an irrevocable Beneficiary. If a Beneficiary predeceases you, or you and a Beneficiary die simultaneously as defined by applicable state law or regulation, that Beneficiary’s interest in this Contract ends unless your Beneficiary designation specifies otherwise. If there are no primary Beneficiaries, we pay the death benefit to the contingent Beneficiaries who survive you. If the interests of all Beneficiaries have ended or if there is no named Beneficiary, we pay the death benefit to your estate. NOTE FOR JOINTLY OWNED CONTRACTS:The sole primary Beneficiary is the surviving Joint Owner regardless of any other named Beneficiaries. Spousal Joint Owners may also appoint contingent Beneficiaries. However, Joint Owners who are not spouses may not appoint contingent Beneficiaries. If both Joint Owners who were never spouses die before we pay the death benefit, we pay the death benefit to the estate of the Joint Owner who died last. If both spousal Joint Owners die before we pay the death benefit, we pay the death benefit to the named contingent Beneficiaries, or to the estate of the spousal Joint Owner who died last if there are no named contingent Beneficiaries. If both spousal Joint Owners die simultaneously, state law may dictate who receives the death benefit. However, if spousal Joint Owners divorce and do not notify us before death, we look to state law regarding divorce and inheritance to determine if the surviving Joint Owner can remain as a Beneficiary. If state law requires that an ex-spouse be removed as a Beneficiary, then we pay any applicable death benefit to the contingent Beneficiaries or the estate of the deceased if there are no named contingent Beneficiaries. Allianz High Five® Prospectus – April 29, 2013 12 Assignments, Changes of Ownership and Other Transfers of Contract Rights You can assign your rights under this Contract to someone else during the Accumulation Phase. An assignment may be absolute or limited, and includes changes of ownership, collateral assignments, or any other transfer of specific Contract rights. After an assignment, you may need the consent of the assignee of record to exercise certain Contract rights depending on the type of assignment and the rights assigned. You must submit your request to assign the Contract in writing to our Service Center and we must approve it in writing. To the extent permitted by state law, we reserve the right to refuse to consent to any assignment at any time on a nondiscriminatory basis. We will not consent if the assignment would violate or result in noncompliance with any applicable state or federal law or regulation. Upon our consent, we record the assignment. We are not responsible for the validity or effect of the assignment. We are not liable for any actions we take or payments we make before we receive your request in Good Order and record it. Assigning the Contract does not change, revoke or replace the originally named Annuitant or Beneficiary; if you also want to change the Annuitant or Beneficiary you must make a separate request. An assignment may be a taxable event. In addition, there are other restrictions on changing the ownership of a Qualified Contract and Qualified Contracts generally cannot be assigned absolutely or on a limited basis. You should consult with your tax adviser before assigning this Contract. 2. PURCHASE PURCHASE PAYMENTS We no longer accept additional Purchase Payments to Contracts issued in all states except Connecticut, Florida, and New Jersey. The Purchase Payment requirements for Contracts issued in Connecticut, Florida, and New Jersey are as follows. · You can make additional Purchase Payments of $50 or more during the Accumulation Phase. · You cannot make any additional Purchase Payments to the Contract after the Income Date that you take a Full Annuitization (including a required Full Annuitization on the maximum permitted Income Date). In certain states, additional Purchase Payments can only be made during the first Contract Year or may be otherwise restricted. · The maximum total amount we accept without our prior approval is $1 million (including amounts already invested in other Allianz Life variable annuities). · If you purchased this Contract as an Inherited IRA, the death benefit proceeds of the previous tax-qualified investment were directly transferred into this Contract (see section 9, Access to Your Money – The Minimum Distribution Program and Required Minimum Distribution (RMD) Payments). A beneficiary can apply the death benefit proceeds from multiple tax-qualified investments that were owned by the same owner to the purchase of an Inherited IRA Contract. We do not accept any other forms of Purchase Payment on an Inherited IRA Contract. The death benefit proceeds cannot be received by the beneficiary and then applied to an Inherited IRA Contract. For more information on Inherited IRA Contracts, see section 8, Taxes – Qualified Contracts – Inherited IRA. Purchase Payments to Qualified Contracts are limited by federal law and must be from earned income or a qualified transfer or rollover. Purchase Payments to Qualified Contracts other than from a qualified transfer may be restricted after the Owner reaches age 70½. We may, at our sole discretion, waive the minimum Purchase Payment requirements. We reserve the right to decline any Purchase Payment, and if mandated under applicable law, we may be required to reject a Purchase Payment. Allianz High Five® Prospectus – April 29, 2013 13 AUTOMATIC INVESTMENT PLAN (AIP) The AIP is no longer available to Contracts issued in all states except Connecticut, Florida, and New Jersey. The automatic investment plan (AIP) is a program that allows you to make additional Purchase Payments to your Contract during the Accumulation Phase on a monthly or quarterly basis by electronic transfer of money from your savings, checking or brokerage account. You may participate in this program by completing the appropriate form. Our Service Center must receive your form in Good Order by the 15th of the month in order for AIP to begin that same month. Investments take place on the 20th of the month or the next Business Day if the 20th is not a Business Day. The minimum investment that you can make by AIP is $50. You may stop or change AIP at any time. We must be notified by the first of the month in order to stop or change AIP for that month. If AIP is used for a Qualified Contract, you should consult your tax adviser for advice regarding maximum contributions. AIP is not available if the Qualified Contract is funding a plan that is tax qualified under Section 401of the Internal Revenue Code. We reserve the right to discontinue or modifyAIP at any time and for any reason. AIP is not available if your Contract is funding a plan that is tax qualified under Section 401 or 403(b) of the Internal Revenue Code, or after the Income Date on which you take a Full Annuitization. ALLOCATION OF PURCHASE PAYMENTS We allocate your Purchase Payments to the Investment Choices you select. We ask that you allocate your money in whole percentages. Transfers of Contract Value between Investment Choices do not change the future allocation instructions. If you do not change your allocation instructions, we allocate any additional Purchase Payments according to your future Purchase Payment allocation instructions. You can only allocate up to 50% of any Purchase Payment to the FPAs during the Accumulation Phase. In some states, you cannot make allocations to the FPAs and they may only be available for GAV Transfers we make. In addition, if your Contract includes the Living Guarantees, we may transfer more than 50% of the total Purchase Payments to the FPAs beginning on the second Contract Anniversary. You can change your future allocation instructions at any time without fee, penalty or other charge upon written notice or telephone instructions to our Service Center, or by our website. We do not currently accept future Purchase Payment allocation instructions from you via email or other electronic communications, other than our website. These other communication methods may be available to you in the future. Changes to your future allocation instructions we receive in Good Order, in writing or by telephone at our Service Center, or by our website, are effective on the Business Day that we receive them. If you change your future allocation instructions by writing or telephone, and you are participating in the automatic investment plan, dollar cost averaging program or the flexible rebalancing program, your instructions must include directions for the plan/program. Future allocation instructions that you submit on our website do not change your allocation instructions for the automatic investment plan or flexible rebalancing program. To change your allocation instructions for this plan or program, you must send us your future allocation instructions by phone, fax or mail. We accept changes to future allocation instructions from any Owner unless you instruct otherwise. We may allow you to authorize someone else to change allocation instructions on your behalf. We reserve the right to limit the number of Investment Options that you can invest in at any one time. Currently, you can invest in up to 15 of the Investment Options at any one time. We may change this in the future; however, we always allow you to invest in at least five Investment Options. If you make additional Purchase Payments, we add this money to your Contract on the Business Day we receive it in Good Order. Our Business Day closes when regular trading on the New York Stock Exchange closes. If you submit a Purchase Payment to your Financial Professional, we do not begin processing the payment until we receive it. A Purchase Payment is “received” when it arrives at the address for mailing checks listed at the back of this prospectus regardless of how or when you submitted the payment. We forward Purchase Payments we receive at the wrong address to the last address listed at the back of this prospectus (1350 Energy Lane, Suite 200), which may delay processing. Allianz High Five® Prospectus – April 29, 2013 14 TAX-FREE SECTION 1035 EXCHANGES Subject to certain restrictions, you can make a “tax-free” exchange under Section 1035 of the Internal Revenue Code for all or a portion of one annuity contract for another, or all of a life insurance policy for an annuity contract. Before making an exchange, you should compare both contracts carefully. Remember that if you exchange a life insurance policy or annuity contract for the Contract described in this prospectus: · you might have to pay a withdrawal charge on your previous contract, · there is a new withdrawal charge period for this Contract, · other charges under this Contract may be higher (or lower), · the benefits may be different, and · you no longer have access to any benefits from your previous contract. If the exchange does not qualify for Section 1035 treatment, you also may have to pay federal income tax, including a possible federal penalty tax, on the exchange. You should not exchange an existing life insurance policy or another annuity contract for this Contract unless you determine the exchange is in your best interest and not just better for the person selling you the Contract who generally earns a commission on each sale. You should consult a tax adviser to discuss the potential tax effects before making a 1035 exchange. ACCUMULATION UNITS/COMPUTING THE CONTRACT VALUE Your Contract Value in the subaccounts (Separate Account Value) increase and decrease based upon the investment performance of the Investment Option(s) you choose. Your Contract Value is also affected by the charges of the Contract, any interest you earn on any general account Investment Choices, and any MVAs made due to amounts removed from the FPAs. In order to keep track of your Separate Account Value, we use a measurement called an Accumulation Unit. If you request variable Traditional Annuity Payments during the Annuity Phase of the Contract, we call this measurement an Annuity Unit. When we receive a Purchase Payment, we credit your Contract with Accumulation Units for any portion of your Purchase Payment allocated to an Investment Option at the daily price next determined after receipt of the Purchase Payment at our Service Center. The daily purchase price is normally determined at the end of each Business Day, and any Purchase Payment received at or after the end of the current Business Day receives the next Business Day’s price. The Purchase Payments you allocate to the Investment Options are actually placed into subaccounts. Each subaccount invests exclusively in one Investment Option. We determine the number of Accumulation Units we credit to your Contract by dividing the amount of the Purchase Payment allocated to a subaccount by the value of the corresponding Accumulation Unit. Every Business Day, we determine the value of an Accumulation Unit for each subaccount by multiplying the Accumulation Unit value for the previous Business Day by the net investment factor for the current Business Day. We determine the net investment factor by: · Adding declared distributions (daily interest, dividends, long term gains and short term gains) for an Investment Option to its net asset value (NAV). · That result is then divided by the NAV the end of the prior business day to determine the overall daily performance in the Investment Option. · That calculation is then multiplied by one minus the current Business Day’s mortality and expense risk charge and any additional calendar days since the prior Business Day. We calculate the value of each Accumulation Unit after regular trading on the New York Stock Exchange closes each Business Day. The value of an Accumulation Unit may go up or down from Business Day to Business Day. We calculate your Separate Account Value by multiplying the Accumulation Unit value in each subaccount by the number of Accumulation Units for each subaccount and then adding those results together. (For example, the Contract Value on any Contract Anniversary reflects the number and value of the Accumulation Units at the end of the previous Business Day.) Allianz High Five® Prospectus – April 29, 2013 15 Example · On Wednesday, we receive at our Service Center an additional Purchase Payment of $3,000 from you before the end of the Business Day. · When the New York Stock Exchange closes on that Wednesday, we determine that the value of an Accumulation Unit for the Investment Option you chose is $13.25. We then divide $3,000 by $13.25 and credit your Contract on Wednesday night with 226.415094 subaccount Accumulation Units for the Investment Option you chose. If the $3,000 payment had been received at or after the end of the current Business Day, it would have received the next Business Day’s price. 3. THE ANNUITY PHASE You can apply your Contract Value to regular periodic payments (Annuity Payments). A Full Annuitization occurs when you apply the entire Contract Value to Annuity Payments. A Partial Annuitization occurs when you apply only part of your Contract Value to Annuity Payments.* The Payee receives the Annuity Payments. You receive tax reporting on the payments, whether or not you are the Payee. We may require proof of the Annuitant(s)’ age before we make any life contingent Annuity Payment. If you misstate the Annuitant(s)’ age or gender, the amount payable is the amount that would have been provided at the true age or gender. * GMIB Partial Annuitizations are based on the GMIB value and are not available until the fifth Contract Anniversary and they are not available if the GMIB value is less than the Contract Value. INCOME DATE The Income Date is the date Annuity Payments (GMIB Payments or Traditional Annuity Payments) begin. Your scheduled Income Date in your Contract is the maximum permitted Income Date allowed for your Contract, which is the first day of the calendar month following the later of: a) the Annuitant’s 90th birthday, or b) the tenth Contract Anniversary. Your scheduled Income Date may be different if the Contract is issued to a charitable remainder trust. An earlier Income Date or a withdrawal may be required to satisfy minimum required distribution rules under certain Qualified Contracts. You can make an authorized request for a different Income Date, but any such request is subject to applicable law and our approval. The extension available to you may vary depending on the Financial Professional you purchased your Contract through and your state of residence. Your Income Date must be the first day of a calendar month and must be at least two years after the Issue Date. Some states may require us to allow you to select an earlier Income Date. The Income Date cannot be later than what is permitted under applicable law. To receive the annuity income protection of the GMIB, your Income Date must be within 30 days following a Contract Anniversary beginning with the fifth Contract Anniversary (and certain other conditions must also be met). Your election to start Annuity Payments may involve an MVA if any of your Contract Value is in a FPA on the Income Date. NOTE: You must take a Full Annuitization of your total Contract Value on the maximum permitted Income Date if, at that time, your Contract Value is greater than zero. We base your Annuity Payments on your Contract Value. If you have not selected an Annuity Option we make payments under the default option described in the “Annuity Payments” discussion of this section. Upon Full Annuitization you no longer have a Contract Value, any periodic withdrawal or payments (other than Annuity Payments) stop, and the death benefit ends. In addition, if your Contract includes the Living Guarantees, the FPAs and the Guaranteed Withdrawal Benefit are no longer available to you and you no longer receive any True Ups. TRADITIONAL ANNUITY PAYMENTS Annuity Payments offer a guaranteed income stream with certain tax advantages and are designed for Owners who are not concerned with continued access to Contract Value. You can request Traditional Annuity Payments under Annuity Options 1-5 as: · a variable payout, · a fixed payout, or · a combination of both. We base Annuity Payments on your Contract Value. Allianz High Five® Prospectus – April 29, 2013 16 Under a fixed payout, all of the Annuity Payments are the same dollar amount (equal installments) except as provided under Annuity Option 3. Guaranteed fixed Traditional Annuity Payments are based on an interest rate and mortality table specified in your Contract. The payout rates for fixed Traditional Annuity Payments provided by your Contract are guaranteed and in no event do we use lower fixed payout rates to calculate your fixed Traditional Annuity Payments. However, we may use higher fixed payout rates to calculate fixed Traditional Annuity Payments than the guaranteed rates provided by your Contract. If you choose a variable payout, the dollar amount of the payments depend upon the following factors. · The Contract Value (adjusted for any applicable MVA) on the Income Date. · The age of the Annuitant and any joint Annuitant on the Income Date. · The gender of the Annuitant and any joint Annuitant, where permitted. · The Annuity Option you select. · The assumed investment rate (AIR) you select. · Your Contract’s mortality table. · The future performance of the Investment Option(s) you select. You can choose a 3%, 5% or 7% AIR. The 7% AIR is not available in all states. Using a higher AIR results in a higher initial variable Traditional Annuity Payment, but later payments increase more slowly when investment performance rises and decrease more rapidly when investment performance declines. If the actual performance of your Investment Options exceeds the AIR you selected, the variable Traditional Annuity Payments increase. Similarly, if the actual performance is less than the AIR you selected, the variable Traditional Annuity Payments decrease. If you choose a variable payout, you can continue to invest in up to 15 of the available Investment Options. We may change this in the future, but we always allow you to invest in at least five Investment Options. If you do not tell us otherwise, we base variable Traditional Annuity Payments on the investment allocations that were in place on the Income Date. We do not allow you to apply amounts of less than $5,000 to an Annuity Option. If your Contract Value, adjusted for any applicable MVA is less than $5,000 on the Income Date, we refund that amount to you. Currently, it is our business practice that your initial Traditional Annuity Payment must be $100 or more. Each portion of the Contract that you apply to Traditional Annuity Payments ends upon the earliest of the following. · Under Annuity Options 1 and 3, the death of the last surviving Annuitant. · Under Annuity Options 2 and 4, the death of the last surviving Annuitant and expiration of the guaranteed period. If we make a lump sum payment of the remaining guaranteed Traditional Annuity Payments at the death of the last surviving Annuitant, this portion of the Contract ends upon payment of the lump sum. · Under Annuity Option 5, the death of the Annuitant and payment of any lump sum refund. · Under Annuity Option 6, the expiration of the specified period certain. · When the Contract ends. GUARANTEED MINIMUM INCOME BENEFIT (GMIB) In most states, if you chose to include Living Guarantees in your Contract, the Living Guarantees include a GMIB. Living Guarantees were only available at Contract issue and once selected, the Living Guarantees cannot be removed from your Contract. You must hold the Contract for five complete Contract Years before you can exercise the GMIB. If you purchased this Contract under a qualified plan that is subject to required minimum distributions (RMDs) and you do not exercise the GMIB on or before the date RMD payments must begin under a qualified plan, the Owner or Beneficiary may not be able to exercise the GMIB due to the restrictions imposed by the minimum distribution requirements. The GMIB provides guaranteed minimum fixed income in the form of Annuity Payments (GMIB Payments). Depending on the Annuity Option you select, the GMIB can provide guaranteed lifetime income, but if the Annuitant(s) die shortly after the Income Date, the Payee may receive less than your investment in the Contract. You can always annuitize your Contract Value two years or more after the Issue Date under a fixed and/or variable traditional Annuity Option. However, if you do, you cannot use the GMIB value. Allianz High Five® Prospectus – April 29, 2013 17 The annuity income protection provided by the GMIB applies only under the following circumstances. · Your Income Date must be within 30 days following a Contract Anniversary beginning with the fifth Contract Anniversary. · GMIB Payments can only be made as fixed payments regardless of the Annuity Option you select. · You must select a lifetime income Annuity Option (Annuity Options 1-5). Under the GMIB, you can take either a Full Annuitization, or you can take Partial Annuitization(s) if the GMIB value is greater than the Contract Value. If you exercise the GMIB under a Full Annuitization: · The Accumulation Phase ends and the Annuity Phase begins. · The portion of the Contract that you apply to the GMIB is no longer subject to the M&E charge, but any portion of the Contract that has been applied to variable Traditional Annuity Payments continues to be subject to a 1.25% M&E charge for the February 2007 Contract and the Original Contract issued on or after June 22, 2007. · The GMDB endorsement ends. If you exercise the GMIB under a Partial Annuitization*: · The Annuity Phase begins and the Accumulation Phase continues. · The portion of the Contract that you apply to the GMIB is no longer subject to the M&E charge, but any portion of the Contract that is in the Accumulation Phase or that has been applied to variable Traditional Annuity Payments continues to be subject to the appropriate M&E charge. · If any portion of the Contract is still in the Accumulation Phase, you may be able to make additional Purchase Payments to the Contract, but you cannot make additional Purchase Payments to any portion of the Contract that is in the Annuity Phase. · The Partial Annuitization reduces each Purchase Payment, the Contract Value and GMDB value proportionately by the percentage of GMIB value you apply to the GMIB. · GMIB Payments do not affect the Contract Value available under the portion of the Contract that is in the Accumulation Phase. * Not available if the GMIB value is less than the Contract Value. If you take a Partial Annuitization, you cannot do any of the following. · Transfer any amounts you allocated to GMIB Payments back to the portion of the Contract that is in the Accumulation Phase. · Transfer amounts from one Annuity Payment stream to another. · Allocate additional GMIB value (or Contract Value) to an existing stream of Annuity Payments. In order to begin receiving GMIB Payments, you must submit an income option election form to our Service Center after the expiration of the five-year waiting period and within 30 days following a Contract Anniversary. GMIB Payments begin after your request has been received at our Service Center and is determined to be in good order. We make GMIB Payments to you beginning on the 30th day after your Contract Anniversary. If the scheduled GMIB Payment date does not fall on a Business Day, we make payment to you on the next Business Day. Each portion of the Contract that you apply to GMIB Payments ends upon the earliest of the following. · Under Annuity Options 1 and 3, the death of the last surviving Annuitant. · Under Annuity Options 2 and 4, the death of the last surviving Annuitant and expiration of the guaranteed period.* · Under Annuity Option 5, the death of the Annuitant and payment of any lump sum refund. · When the Contract ends. * If we make a lump sum payment of the remaining guaranteed GMIB Payments at the death of the last surviving Annuitant, this portion of the Contract ends upon payment of the lump sum. Allianz High Five® Prospectus – April 29, 2013 18 TAXATION OF GMIB PAYMENTS If you take a GMIB Partial Annuitization, GMIB Payments are treated as withdrawals and not annuity payments for tax purposes. This means that for tax purposes, any Contract earnings in the entire Contract are considered to be distributed before Purchase Payments and may be subject to a 10% federal penalty tax. For Non-Qualified Contracts, gains are generally subject to income tax and Purchase Payments are not. For Qualified Contracts, the entire GMIB Payment under a Partial Annuitization is most likely subject to income taxes. For more information on Partial Annuitizations, please see the discussion that appears earlier in this section. If you take a Full Annuitization under the GMIB, GMIB Payments should be treated as annuity payments for tax purposes. If you take a GMIB Partial Annuitization, it should be treated as annuity payments (and not withdrawals) for tax purposes only after the Income Date on which you have applied the entire remaining Contract Value to Annuity Payments under the GMIB and/or Traditional Annuity Payments. That is, the Income Date after the Contract has been fully annuitized. For Non-Qualified Contracts that have been fully annuitized, a portion of each payment may be treated as gains that are subject to tax as ordinary income, and the remaining portion of the payment are considered to be a return of your investment and not subject to income tax. Once we have paid out all of your Purchase Payments, however, the full amount of each GMIB Payment is subject to tax as ordinary income. For Qualified Contracts, the entire GMIB Payment most likely is subject to tax as ordinary income. Once you apply the entire Contract Value to Annuity Payments, GMIB Payments are not generally subject to the 10% federal penalty tax. AMOUNT USED TO CALCULATE GMIB PAYMENTS The GMIB guarantees that the GMIB Payments are equal to the guaranteed fixed payout rates applied to the GMIB value. There may be situations where the GMIB value is greater than the Contract Value, but the GMIB Payments are less than fixed Traditional Annuity Payments based on the Contract Value. This may occur because the guaranteed fixed payout rates available with the GMIB may be less than the current fixed payout rates that are otherwise available under Traditional Annuity Payments. We base your Annuity Payments on whichever amount (GMIB value or Contract Value) produces the greater payment. GMIB VALUE If the older Owner is age 80 on the Issue Date, your GMIB value before the date of your death is equal to the total Purchase Payments received minus each GMIB adjusted partial withdrawal taken. If all Owners are age 79 or younger on the Issue Date, your GMIB value before the date of your death is equal to the greater of: · total Purchase Payments received minus each GMIB adjusted partial withdrawal taken, or · the MAV. Calculating the MAV The MAV on the Issue Date is equal to your initial Purchase Payment received on the Issue Date. On each Business Day other than a Contract Anniversary, the MAV is equal to: · its value on the immediately preceding Business Day, · plus any additional Purchase Payments received that day, and · reduced by any GMIB adjusted partial withdrawal taken that day. On each Contract Anniversary before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual), the MAV is equal to the greater of its value on the immediately preceding Business Day, or the Contract Value that occurs on that Contract Anniversary before we process any transactions. We then process any transactions we received on that Contract Anniversary (such as additional Purchase Payments, withdrawals, and Partial Annuitizations) in the same way that we do on each Business Day other than a Contract Anniversary. Beginning with the Contract Anniversary that occurs on or after the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual), we calculate the MAV in the same way that we do on each Business Day other than a Contract Anniversary. Allianz High Five® Prospectus – April 29, 2013 19 GMIB ADJUSTED PARTIAL WITHDRAWALS Any GMIB Partial Annuitizations you take will reduce the GMIB value by the dollar amount applied to the GMIB Payments. For each withdrawal or traditional Partial Annuitization taken before the second Contract Anniversary, a GMIB adjusted partial withdrawal is equal to: PW x GMIB For each withdrawal or traditional Partial Annuitization taken on or after the second Contract Anniversary, a GMIB adjusted partial withdrawal is equal to: FPW + (RPW x GMIB) PW The amount of Contract Value (before any MVA) applied to a traditional Partial Annuitization or withdrawn (including any applicable withdrawal charge). FPW The amount of the partial withdrawal (before any MVA) that, together with any other previous partial withdrawals taken during the Contract Year, does not exceed 12% of total Purchase Payments received (the partial withdrawal privilege). However, if you take a traditional Partial Annuitization, the entire amount of Contract Value (before any MVA) applied to the traditional Partial Annuitization will be included in the RPW portion of this formula. RPW The remaining amount of the partial withdrawal, including any applicable withdrawal charge, but before any MVA. GMIB The greater of one, or the ratio of (a) divided by (b) where: (a) The GMIB value on the day of (but before) the partial withdrawal. (b) The Contract Value on the day of (but before) the partial withdrawal or traditional Partial Annuitization, adjusted for any applicable MVA. Any withdrawals taken in the first two Contract Years and any traditional Partial Annuitizations you take may reduce the GMIB value by more than the amount withdrawn or annuitized. Beginning on the second Contract Anniversary, any withdrawals you take in excess of the partial withdrawal privilege may reduce the GMIB values by more than the amount withdrawn. For these withdrawals and annuitizations, if the Contract Value at the time of withdrawal or annuitization is greater than or equal to the GMIB value, we will reduce the GMIB value by the dollar amount withdrawn or annuitized. If the Contract Value at the time of withdrawal or annuitization is less than the GMIB value, we will reduce the GMIB value by more than the amount withdrawn or annuitized. Please see Appendix B for examples of calculations of the GMIB value. ANNUITY OPTIONS You can choose one of the Annuity Options described below or any other payment option to which we agree. Before the Income Date, you can select and/or change the Annuity Option with at least 30 days written notice to us. After Annuity Payments begin, you cannot change the Annuity Option. Annuity Payments usually are lower if you select an Annuity Option that requires us to make more frequent Annuity Payments or to make payments over a longer period of time. If you choose life contingent Annuity Payments, payout rates for a younger Annuitant are lower than the payout rates for an older Annuitant and payout rates for life with a guaranteed period are typically lower than life only payments. Monthly payout rates are lower than annual payout rates, payout rates for a 20-year guaranteed period are less than payout rates for a 10-year guaranteed period, and payout rates for a 50-year-old Annuitant are less than payout rates for a 70-year-old Annuitant. If you do not choose an Annuity Option before the Income Date, we make variable Annuity Payments to the Payee under Annuity Option 2 with five years of guaranteed monthly payments. Option 1. Life Annuity. We make Annuity Payments during the life of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. If the Annuitant dies shortly after the Income Date, the Payee may receive less than your investment in the Contract. Allianz High Five® Prospectus – April 29, 2013 20 Option 2. Life Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the life of the Annuitant. If the Annuitant dies before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment. The lump sum payment is equal to the present value of the remaining guaranteed Annuity Payments as of the date we receive proof of the Annuitant’s death and a payment election form at our Service Center. For variable Traditional Annuity Payments, in most states, we base the remaining guaranteed Traditional Annuity Payments on the current value of the Annuity Units and we use the assumed investment rate to calculate the present value. For fixed payouts, in most states, we calculate the present value of the remaining guaranteed Annuity Payments using the Statutory Calendar Year Interest Rate based on the NAIC Standard Valuation Law for Single Premium Immediate Annuities corresponding to the Income Date. However, some states require us to use different interest rates for variable and fixed payouts for the present value calculation. We require proof of the Annuitant’s death and return of the Contract before we make any lump sum payment. There are no additional costs associated with a lump sum payment. Option 3. Joint and Last Survivor Annuity. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant, at a level of 100%, 75% or 50% selected by the Owner when he or she chose this Annuity Payment option. Annuity Payments stop with the last payment that is due before the last surviving joint Annuitant’s death. If both Annuitants die shortly after the Income Date, the Payee may receive less than your investment in the Contract. This Annuity Option is not available to you under a Partial Annuitization. Option 4. Joint and Last Survivor Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments continue to the Payee during the lifetime of the surviving joint Annuitant at 100% of the amount that was paid when both Annuitants were alive. However, if both joint Annuitants die before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment equal to the present value of the remaining guaranteed Annuity Payments as of the date we receive proof of the last surviving joint Annuitant’s death and a payment election form at our Service Center. For variable Traditional Annuity Payments, in most states, we base the remaining guaranteed Traditional Annuity Payments on the current value of the Annuity Units and we use the assumed investment rate to calculate the present value. For fixed payouts, in most states, we calculate the present value of the remaining guaranteed Annuity Payments using the Statutory Calendar Year Interest Rate based on the NAIC Standard Valuation Law for Single Premium Immediate Annuities corresponding to the Income Date. However, some states require us to use different interest rates for variable and fixed payouts for the present value calculation. We require proof of death of both joint Annuitants and return of the Contract before we make any lump sum payment. There are no additional costs associated with a lump sum payment. This Annuity Option is not available to you under a Partial Annuitization. Allianz High Five® Prospectus – April 29, 2013 21 Option 5. Refund Life Annuity. We make Annuity Payments during the lifetime of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. After the Annuitant’s death, the Payee may receive a lump sum refund. For a fixed payout, the amount of the refund equals the amount applied to this Annuity Option minus the total of all Annuity Payments made under this option. For variable Traditional Annuity Payments, the amount of the refund depends on the current Investment Option allocation and is the sum of refund amounts attributable to each Investment Option. We calculate the refund amount for a given Investment Option using the following formula. (A) x {[(B) x (C) x (D)/(E)] - [(D) x (F)]} where: (A) Annuity Unit value of the subaccount for that given Investment Option when due proof of the Annuitant’s death is received at our Service Center. (B) The amount applied to variable Traditional Annuity Payments on the Income Date. (C) Allocation percentage in a given subaccount (in decimal form) when due proof of the Annuitant’s death is received at our Service Center. (D) The number of Annuity Units used in determining each variable Traditional Annuity Payment attributable to that given subaccount when due proof of the Annuitant’s death is received at our Service Center. (E) Dollar value of first variable Traditional Annuity Payment. (F) Number of variable Traditional Annuity Payments made since the Income Date. We base this calculation upon the allocation of Annuity Units actually in force at the time due proof of the Annuitant’s death is received at our Service Center. We do not pay a refund if the total refund determined using the above calculation is less than or equal to zero. EXAMPLE · The Contract has one Owner who is a 65-year-old male. He selects variable Annuity Payments under Annuity Option 5 based on a Contract Value of $100,000 (item “B”). · The Owner who is also the Annuitant allocates all the Contract Value to one Investment Option, so the allocation percentage in this subaccount is 100% (item “C”). · The purchase rate for the selected assumed investment rate is $6.15 per month per thousand dollars of Contract Value annuitized. Therefore, the first variable Annuity Payment is:$6.15 x ($100,000 / $1,000) $615 (item “E”). · Assume the Annuity Unit value on the Income Date is $12, then the number of Annuity Units used in determining each Annuity Payment is:$615 / $12 51.25 (item “D”). · The Owner who is also the Annuitant dies after receiving 62 Annuity Payments (item “F”) and the Annuity Unit value for the subaccount on the date the Service Center receives due proof of death is $10 (item “A”). We calculate the refund as follows: (A) x {[(B) x (C) x (D)/(E)] – [(D) x (F)]} 10 x {[100,000 x 1.00 x (51.25 / 615)] – [51.25 x 62]} 10 x {[100,000 x 0.083333] – 3,177.50} 10 x {8,333.33 – 3,177.50} 10 x 5,155.83 $51,558.30 Option 6. Specified Period Certain Annuity. This option is only available for fixed Traditional Annuity Payments in the state of Florida. Under this option, we make Traditional Annuity Payments for a specified period of time. You select the specified period, which must be a whole number of years from ten to 30. If the last Annuitant dies before the end of specified period certain, then we continue to make Traditional Annuity Payments to the Payee for the rest of the period certain. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected period, the last payment is the one that is due before the Annuitant’s death. This Annuity Option is not available to you under a Partial Annuitization. NOTE: For owners that are younger than age 59½, your Annuity Payments under Annuity Option 6 may be subject to a 10% federal penalty tax if the specified period certain you select is less than your life expectancy. Allianz High Five® Prospectus – April 29, 2013 22 PARTIAL ANNUITIZATION Partial Annuitizations are not available to everyone. There can be only one Owner, the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. You can take Partial Annuitizations as Traditional Annuity Payments after the second Contract Anniversary, and/or as GMIB Payments beginning on the fifth Contract Anniversary. GMIB Partial Annuitizations are only available if the GMIB value is greater than the Contract Value. Partial Annuitizations are not available after you take a Full Annuitization. If you take a Full Annuitization, the Accumulation Phase of the Contract ends. You can take one Partial Annuitization every 12 months. The maximum number of annuitizations we allow at any one time is five. We do not allow you to allocate additional Contract Value (or GMIB value) to an existing stream of Annuity Payments. You also cannot transfer any amounts allocated to a stream of Annuity Payments to any other portion of the Contract. If you have four Partial Annuitizations and you would like to take a fifth, you must take a Full Annuitization and apply the entire remaining Contract Value to Annuity Payments, and the Accumulation Phase of the Contract ends. The amounts you apply to a Partial Annuitization and Annuity Payments we make under a Partial Annuitization are not subject to the withdrawal charge. A Partial Annuitization decreases the Contract Value, the Withdrawal Charge Basis, the GMDB value, and for Contracts with the Living Guarantees, it also decreases the GAV and GMIB value. This decreases the amounts available for withdrawals, additional Annuity Payments (including GMIB Payments), and payment of the death benefit. The type of Annuity Payments (traditional or GMIB) you request under a Partial Annuitization reduces the GAV, GMIB and GMDB values differently. For more information, see section 3, The Annuity Phase – GMIB Adjusted Partial Withdrawals; section 6, Guaranteed Account Value (GAV) Benefit; section 7, Expenses – Withdrawal Charge; and section 10, Death Benefit – GMDB Adjusted Partial Withdrawal Formula. For tax purposes, Annuity Payments we make under a Partial Annuitization are treated as partial withdrawals and not as annuity payments. However, once the entire Contract Value has been reduced to zero, we intend to treat all Annuity Payments we make after that as annuity payments (and not withdrawals) for tax purposes. If you take a Partial Annuitization(s) and subsequently take a full withdrawal of the entire remaining Contract Value, all Annuity Payments we make on or after the Business Day you take the withdrawal, should be treated as annuity payments (and not withdrawals) for tax purposes. NOTE:A recent tax law change allows a Partial Anuitization under a life Annuity Option on a Non-Qualified Contract to receive the same income tax treatment as a Full Annuitization. However, this income tax treatment does not apply to a Partial Annuitization on a Qualified Contract. You should consult a tax adviser before requesting a Partial Annuitization. Allianz High Five® Prospectus – April 29, 2013 23 4. INVESTMENT OPTIONS The Contract offers the Investment Options listed in the following table. Each Investment Option has its own investment objective. In the future, we may add, eliminate or substitute Investment Options to the extent permitted by the federal securities laws and, when required, the Securities & Exchange Commission. Depending on market conditions, you can gain or lose value by investing in the Investment Options. You should read the Investment Options’ prospectuses carefully. The Investment Options invest in different types of securities and follow varying investment strategies. There are potential risks associated with each of these types of securities and investment strategies. For example, an Investment Option’s performance may be affected by risks specific to certain types of investments, such as foreign securities, derivative investments, non-investment grade debt securities, initial public offerings (IPOs) or companies with relatively small market capitalizations. IPOs and other investment techniques may have a magnified performance impact on an Investment Option with a small asset base. An Investment Option may not experience similar performance as its assets grow. The operation of the Investment Options and the various risks associated with the Investment Options are described in the Investment Options’ prospectuses. To obtain a current prospectus for any of the Investment Options, contact your Financial Professional or call us at the toll free telephone number listed at the back of this prospectus. Certain Investment Options issue two or more classes of shares and certain share classes may have Rule 12b-1 fees. For more information about share classes, see the Investment Options’ prospectuses. Currently, the Investment Options are not publicly traded mutual funds. They are available only as investment options in variable annuity contracts or variable life insurance policies issued by life insurance companies or in some cases, through participation in certain qualified pension or retirement plans. The names, investment objectives and policies of certain Investment Options may be similar to the names, investment objectives and policies of other portfolios that the same investment advisers manage. Although the names, objectives and policies may be similar, the investment results of the Investment Options may be higher or lower than the results of such portfolios. The investment advisers cannot guarantee, and make no representation, that the investment results of similar funds will be comparable even though the Investment Options have the same names, investment advisers, objectives and policies. Each of the Investment Options offered by the Allianz Variable Insurance Products Fund of Funds Trust (Allianz VIP Fund of Funds Trust), is a “fund of funds” and diversifies its assets by investing primarily in the shares of several other affiliated mutual funds. The underlying funds may pay 12b-1 fees to the distributor of the Contracts, our affiliate, Allianz Life Financial Services, LLC, for distribution and/or administrative services. The underlying funds do not pay service fees or 12b-1 fees to the Allianz VIP Fund of Funds Trust and the Allianz VIP Fund of Funds Trust does not charge service fees or 12b-1 fees. The underlying funds of the Allianz VIP Fund of Funds Trust or their advisers may pay service fees to us and our affiliates for providing customer service and other administrative services to Contract Owners. The amount of such service fees may vary depending on the underlying fund. We offer other variable annuity contracts that may invest in the same Investment Options. These contracts may have different charges and may offer different benefits more appropriate to your needs. For more information about these contracts, please contact our Service Center. The following advisers and subadvisers are affiliated with us: Allianz Investment Management LLC, Allianz Global Investors Capital and Pacific Investment Management Company LLC. The following is a list of the Investment Options available under the Contract, the investment advisers and subadvisers for each Investment Option, the investment objectives for each Investment Option, and the primary investments of each Investment Option. Allianz High Five® Prospectus – April 29, 2013 24 INVESTMENT OPTIONS Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) ALLIANZ FUND OF FUNDS Managed by Allianz Investment Management LLC AZL Balanced Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 40% to 60% of assets in the underlying equity index funds and 40% to 60% in the underlying bond index fund. AZL Growth Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 65% to 85% of assets in the underlying equity index funds and 15% to 35% in the underlying bond index fund. AZL MVP Fusion Balanced Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 40% to 60% of assets in equity funds and approximately 40% to 60% invested in fixed income funds, combined with the MVP (Managed Volatility Portfolio) risk management process intended to adjust the risk of the portfolio based on quantitative indicators of market risk. May include allocation of the Fund’s assets in a combination of derivative and fixed income instruments. AZL MVP Fusion Growth Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 70% to 90% of assets in equity funds and approximately 10% to 30% invested in fixed income funds, combined with the MVP (Managed Volatility Portfolio) risk management process intended to adjust the risk of the portfolio based on quantitative indicators of market risk. May include allocation of the Fund’s assets in a combination of derivative and fixed income instruments. AZL MVP Fusion Moderate Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 55% to 75% of assets in equity funds and approximately 25% to 45% invested in fixed income funds, combined with the MVP (Managed Volatility Portfolio) risk management process intended to adjust the risk of the portfolio based on quantitative indicators of market risk. May include allocation of the Fund’s assets in a combination of derivative and fixed income instruments. BLACKROCK Managed by Allianz Investment Management LLC/BlackRock Capital Management, Inc. AZL BlackRock Capital Appreciation Fund Large Growth Long-term growth of capital Invests at least 65% of total assets in common and preferred stock and securities convertible into common and preferred stock of mid-size and large-size companies. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL International Index Fund International Match the performance of the MSCI EAFE® Index as closely as possible Invests at least 80% of its assets in a statistically selected sampling of equity securities of companies included in the Morgan Stanley Capital International Europe, Australasia and Far East Index (MSCI EAFE) and in derivative instruments linked to the MSCI EAFE Index. AZL Mid Cap Index Fund Mid Cap Match the performance of the Standard & Poor’s MidCap 400® Index (“S&P 400 Index”) as closely as possible Invests at least 80% of the value of its net assets in a statistically selected sampling of equity securities of companies included in the S&P 400 Index and in derivative instruments linked to the S&P 400 Index, primarily futures contracts. Allianz High Five® Prospectus – April 29, 2013 25 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) Managed by Allianz Investment Management LLC/BlackRock Advisors, LLC AZL Money Market Fund Cash Equivalent Current income consistent with stability of principal Invests in a broad range of short-term, high quality U.S. dollar-denominated money market instruments, including government, U.S. and foreign bank, commercial and other obligations. During extended periods of low interest rates, and due in part to contract fees and expenses, the yield of the AZL Money Market Fund may also become extremely low and possibly negative. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL S&P 500 Index Fund Large Blend Match total return of the S&P 500® Normally invests in all 500 stocks in the S&P 500® in proportion to their weighting in the index. AZL Small Cap Stock Index Fund Small Cap Match performance of the S&P SmallCap 600 Index® Invests at least 80% of its assets in investments of small capitalization companies, with market capitalizations at the time of purchase, included in the S&P SmallCap 600 Index. Managed by BlackRock Advisors, LLC/BlackRock Investment Management, LLC and BlackRock International Limited BlackRock Global Allocation V.I. Fund Specialty High total investment return Invests in both equity and debt securities, including money market securities, of issuers located around the world. Seeks diversification across markets, industries, and issuers. May invest in securities of companies of any market capitalization and in REITs. COLUMBIA Managed by Allianz Investment Management LLC/Columbia Management Investment Advisers, LLC AZL Columbia Mid Cap Value Fund Mid Cap Long-term growth of capital Invests at least 80% of net assets in equity securities of companies that have market capitalizations in the range of the companies in the Russell Midcap® Value Index at the time of purchase that the fund’s subadviser believes are undervalued and have the potential for long-term growth. AZL Columbia Small Cap Value Fund Small Cap Long-term capital appreciation Invests at least 80% of net assets in equity securities of companies with market capitalizations in the range of the companies in the Russell 2000 Value Index® at the time of purchase that the subadviser believes are undervalued. Columbia Variable Portfolio – Select Smaller-Cap Value Fund Small Cap Long-term capital growth At least 80% of net assets in equity securites of companieswith market capitalizations of up to $2 billion or within the range of the Russell 2000 Index at the time of purchase. May invest up to 25% in foreign investments. DAVIS Managed by Allianz Investment Management LLC/Davis Selected Advisers, L.P. AZL Davis New York Venture Fund Large Value Long-term growth of capital Invests the majority of assets in equity securities issued by large companies with market capitalizations of at least $10billion. Managed by Davis Selected Advisers, L.P. Davis VA Financial Portfolio Specialty Long-term growth of capital At least 80% of net assets in securities issued by companiesprincipally engaged in the financial services sector. Davis VA Value Portfolio Large Value Long-term growth of capital Invests primarily in equity securities issued by large companies with market capitalizations of at least $10 billion. DREYFUS Managed by Allianz Investment Management LLC/The Dreyfus Corporation AZL Dreyfus Research Growth Fund Large Growth Long-term growth of capital and income Primarily invests in common stocks of large, well-established and mature companies. Normally invests at least 80% of its net assets in stocks that are included in a widely recognized index of stock market performance. May invest in non-dividend paying companies and up to 30% of its total assets in foreign securities. FEDERATED Managed by Allianz Investment Management LLC/Federated Global Investment Management Corp. AZL Federated Clover Small Value Fund Small Cap Capital Appreciatiion Under normal market conditions, invests at least 80% of its net assets in common stocks and other equity securities of U.S. companies with small market capitalizations, at the time of purchase in the range of companies included in the Russell 2000 Index. Allianz High Five® Prospectus – April 29, 2013 26 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) FRANKLIN TEMPLETON Managed by Franklin Templeton Institutional, LLC Franklin Global Real Estate Securities Fund Specialty High Total Return At least 80% of net assets in investments of companies located anywhere in the world that operate in the real estate sector. Managed by Franklin Advisers, Inc. Franklin Growth and Income Securities Fund Large Value Capital appreciation, with current income as a secondary goal Invests predominantly in equity securities, including securities convertible into common stock. Franklin High Income Securities Fund High-Yield Bonds High current income with capital appreciation as a secondary goal Invests primarily to predominantly in high yield, lower-rated debt securities (“junk bonds”) and preferred stocks. Franklin Income Securities Fund Specialty Maximize income while maintaining prospects for capital appreciation Normally invests in debt and equity securities. Franklin Large Cap Growth Securities Fund Large Growth Capital appreciation At least 80% of net assets in investments of large capitalization companies. Managed by Franklin Advisory Services, LLC Franklin Rising Dividends Securities Fund Mid Cap Long-term capital appreciation with preservation of capital as an important consideration At least 80% of net assets in equity securities of companies that have paid rising dividends. Managed by FranklinAdvisers, Inc. Franklin Small–Mid Cap Growth Securities Fund Mid Cap Long-term capital growth At least 80% of net assets in investments of small capitalization and mid capitalization companies. Managed by Franklin Advisory Services, LLC Franklin Small Cap Value Securities Fund Small Cap Long term total return At least 80% of net assets in investments of small capitalization companies. Administered by Franklin Templeton Services, LLC Franklin Templeton VIP Founding Funds Allocation Fund Model Portfolio (Fund of Funds) Capital appreciation with income as a secondary goal. Invests equal portions in Class 1 shares of the Franklin Income Securities Fund, Mutual Shares Securities Fund, and Templeton Growth Securities Fund. Managed by Franklin Advisers, Inc. Franklin U.S. Government Fund Intermediate-Term Bonds Income At least 80% of its net assets in U.S. government securities. Managed by Franklin Mutual Advisers, LLC Mutual Shares Securities Fund Large Value Capital appreciation, with income as a secondary goal Invests primarily in U.S. and foreign equity securities that the manager believes are undervalued. Managed by Templeton Investment Counsel, LLC Templeton Foreign Securities Fund International Equity Long-term capital growth Normally invests at least 80% of net assets in investments of issuers located outside the U.S., including those in emerging markets. Managed by Franklin Advisers, Inc. Templeton Global Bond Securities Fund Intermediate-Term Bonds High current income, consisent with preservation of capital, with capital appreciation as a secondary consideration Normally invests at least 80% of its net assets in bonds, which include debt securities of any maturity, such as bonds, notes, bills and debentures. Managed by Templeton Global Advisors Limited Templeton Growth Securities Fund International Equity Long-term capital growth Normally invests primarily in equity securities of companies located anywhere in the world, including emerging markets. Allianz High Five® Prospectus – April 29, 2013 27 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) INVESCO Managed by Allianz Investment Management LLC/Invesco Advisers, Inc. AZL Invesco Equity and Income Fund Specialty Highest possible income consistent with safety of principal. Secondary objective of long-term growth of capital Invests at least 80% of its net assets in equity and income securities. Invests at least 65% of its total assets in income-producing equity securities and also invests in investment grade quality debt securities. May invest up to 15% of total assets in REITs and up to 25% ot total assets in foreign securities, including emerging market securities. AZL Invesco Growth and Income Fund Large Value Income and long-term growth of capital Invests primarily in income-producing equity securities, including common stocks and convertible securities. May invest up to 25% of total assets in foreign securities, including emerging markets. AZL Invesco International Equity Fund International Long-term growth of capital At least 80% of its assets in a diversified portfolio of equity securities of foreign issuers that are considered by the fund’s subadviser to have strong earnings growth. J.P. MORGAN Managed by Allianz Investment Management LLC/J.P. Morgan Investment Management, Inc. AZL JPMorgan International Opportunities Fund International Long term capital appreciation Invests at least 80% of assets in a diversified portfolio of equity securities of issuers primarily from developed countries other than the U.S. AZL JPMorgan U.S. Equity Fund Large Blend High total return Invests at least 80% of its net assets, plus any borrowings for investment purposes, primarily in equity securities of large- and medium-capitalization U.S. companies. MFS Managed by Allianz Investment Management LLC/Massachusetts Financial Services Company AZL MFS Investors Trust Fund Large Blend Capital appreciation Invests primarily in equity securities of companies with large capitalizations that the subadviser believes has above average earnings growth potential, are undervalued, or in a combination of growth and value companies. AZL MFS Value Fund Large Value Capital appreciation The fund seeks capital appreciation and normally invests the Fund’s assets primarily in equity securities. MFS focuses on investing the Fund’s assets in the stocks of companies it believes are undervalued compared to their perceived worth. MORGAN STANLEY Managed by Allianz Investment Management LLC/Morgan Stanley Investment Management, Inc. AZL Morgan Stanley Global Real Estate Fund Specialty Income and capital appreciation Invests at least 80% of assets in equity securities of companies in the real estate industry located throughout the world, including real estate investment trusts and real estate operating companies established outside the U.S. AZL Morgan Stanley Mid Cap Growth Fund Mid Cap Capital growth At least 80% of net assets in common stocks and other equity securities of mid capitalization growth companies, with market capitalizations within the range of the Russell Midcap Growth Index. OPPENHEIMERFUNDS Managed by Allianz Investment Management LLC/OppenheimerFunds, Inc. AZL Oppenheimer Discovery Fund Small Cap Capital appreciation Under normal market conditions, invests at least 80% of its net assets in common stocks and other equity securities of U.S. companies with small market capitalizations, at the time of purchase in the range of companies included in the Russell 2000 Growth Index and that the subadviser believes to have favorable growth prospects. Managed by OppenheimerFunds, Inc. Oppenheimer Global Fund/VA International Equity Long-term capital appreciation Invests mainly in common stocks of U.S. and foreign issuers, currently with an emphasis in developed markets. Oppenheimer Global Strategic Income Fund/VA High-Yield Bonds Total return Invests in a variety of high-yield debt securities of domestic and foreign issuers with at least 65% of total assets in high-yield, lower-grade fixed income securities commonly known as “junk” bonds. Allianz High Five® Prospectus – April 29, 2013 28 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) Oppenheimer Main Street Fund®/VA Large Blend High total return Invests mainly in common stocks of U.S. companies of different capitalization ranges, presently focusing on large-capitalization issuers. PIMCO Managed by Pacific Investment Management Company LLC PIMCO EqS Pathfinder Portfolio International Equity Capital appreciation Normally invests in equity securities, including common and preferred stock, of issuers that PIMCO believes are undervalued by the market in comparison to PIMCO’s own determination of the company’s value. May invest in securities and instruments that are economically tied to foreign countries. PIMCO VIT All Asset Portfolio Specialty (Fund of Funds) Maximum real return consistent with preservation of real capital and prudent investment management Invests substantially all of its assets in institutional class shares of the underlying PIMCO Funds. PIMCO VIT CommodityReal Return® Strategy Portfolio Specialty Maximum real return consistent with prudent investment management Invests in commodity linked derivative instruments backed by a portfolio of inflation-indexed securities and other fixed income securities. PIMCO VIT Emerging Markets Bond Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers that economically are tied to emerging markets countries. PIMCO VIT Global Bond Portfolio (Unhedged) Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers in at least three countries (one of which may be the U.S.), which may be represented by forwards or derivatives. May invest, without limitation, in securities economically tied to emerging market countries. PIMCO VIT High Yield Portfolio High-Yield Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of assets in a diversified portfolio of high-yield securities (“junk bonds”) rated below investment grade, but at least Caa by Moody’s or equivalently rated by S&P or Fitch. May invest up to 20% of total asets in securities denominated in foreign currencies. PIMCO VIT Real Return Portfolio Intermediate-Term Bonds Maximum real return, consistent with preservation of real capital and prudent investment management At least 80% of its net assets in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities and corporations. PIMCO VIT Total Return Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 65% of total assets in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. Allianz High Five® Prospectus – April 29, 2013 29 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) PRUDENTIAL Managed by Prudential Investments LLC/Jennison Associates LLC Jennison Portfolio Large Growth Long-term growth of capital At least 65% of total assets in equity and equity-related securities of U.S. companies that the adviser believes to have above average growth prospects. Managed by Prudential Investments LLC/ Jennison Associates LLC, William Blair & Company LLC and Marsico Capital Management LLC SP International Growth Portfolio International Equity Long-term growth of capital Invests primarily in equity-related securities of foreign issuers with at least 65% of its total assets in common stocks of foreign companies operating or based in at least five different countries. SCHRODER Managed by Allianz Investment Management LLC/Schroder Investment Management North America Inc. AZL Schroder Emerging Markets Equity Fund Specialty Capital appreciation Invests at least 80% of its net assets in equity securities of companies that the subadviser believes to be “emerging market” issuers. May invest remainder of assets in securities of issuers located anywhere in the world. Shares of the Investment Options may be offered in connection with certain variable annuity contracts and variable life insurance policies of various insurance companies that may or may not be affiliated with us. Certain Investment Options may also be sold directly to pension and retirement plans that qualify under Section 401 of the Internal Revenue Code. As a result, a material conflict of interest may arise between insurance companies, owners of different types of contracts and retirement plans or their participants. Each Investment Option’s Board of Directors monitor for the existence of any material conflicts, and determine what action, if any, should be taken. We may enter into certain arrangements under which we, or our affiliate Allianz Life Financial Services, LLC, the principal underwriter for the Contracts, are compensated by the Investment Options’ advisers, distributors and/or affiliates for the administrative services and benefits that we provide to the Investment Options. The amount of the compensation usually is based on the aggregate assets of the Investment Options or other investment portfolios that are attributable to contracts that we issue or administer. Some advisers may pay us more or less than others. The maximum fee that we currently receive is at the annual rate of 0.50% of the average aggregate amount invested by us in the Investment Options. In addition, our affiliate Allianz Life Financial Services, LLC, may receive Rule 12b-1 fees deducted from certain Investment Option assets attributable to the Contract for providing distribution and support services to some Investment Options. Because 12b-1 fees are paid out of an Investment Option’s assets on an ongoing basis, over time they increase the cost of an investment in the Investment Option. SUBSTITUTION AND LIMITATION ON FURTHER INVESTMENTS We may substitute another Investment Option for one of your selected Investment Options, for any reason in our sole discretion. To the extent required by the Investment Company Act of 1940 or other applicable law, we do not substitute any shares without SEC approval and providing you notice. We may make substitutions with respect to your existing allocations, future Purchase Payment allocations, or both. New or substitute Investment Options may have different fees and expenses, and their availability may be limited to certain purchaser classes. We may limit further Investment Option allocations if marketing, tax or investment considerations warrant, or for any reason in our sole discretion. We may also close Investment Options to additional allocations. The fund companies that sell Investment Option shares to us, pursuant to participation agreements, may end those agreements and discontinue offering us their shares. Allianz High Five® Prospectus – April 29, 2013 30 TRANSFERS BETWEEN INVESTMENT CHOICES You can make transfers among the Investment Choices, subject to certain restrictions. Currently there is no maximum limit on the number of transfers we allow, but we may change this in the future. Transfers may be subject to a transfer fee. For more information, see section 7, Expenses – Transfer Fee. Also, transfers from the FPAs may be subject to an MVA. There is no minimum required transfer amount. The following applies to any transfer. · Your request for a transfer must clearly state: – which Investment Choices are involved in the transfer; and – how much you wish to transfer. · Transfers from a FPA may be subject to an MVA. · If your Contract includes the Living Guarantees, you can make transfers from the FPAs to the extent that the GAV Fixed Account Minimum is met (see section 6, Guaranteed Account Value (GAV) Benefit – The GAV Fixed Account Minimum). These transfers may be subject to an MVA unless the transfers are made within 30 days before the end of the Account Period. In some states you cannot make allocations to the FPAs and they may only be available for GAV Transfers we make. · After the Income Date, you cannot make a transfer from a fixed Annuity Payment stream to a variable Annuity Payment stream. · After the Income Date, you can make a transfer from a variable Annuity Payment stream to establish a new fixed Annuity Payment stream. · Your right to make transfers is subject to the Excessive Trading and Market Timing policy discussed later in this section. · Transfer instructions apply equally to the accumulation and annuitization portions of the Contract. You cannot make transfers selectively within different portions of the Contract. · Transfers of Contract Value between Investment Options do not change the allocation instructions for any future Purchase Payments. When you make a transfer request, we process the request based on the Accumulation Unit values and/or Annuity Unit values next determined after receipt of the request in Good Order at our Service Center. The Accumulation Unit values and Annuity Unit values are normally determined at the end of each Business Day and any transfer request received at or after the end of the current Business Day receives the next Business Day’s Accumulation Unit values and/or Annuity Unit values. Electronic Transfers You can currently request transfers by telephone, fax, or by website at http:// www.allianzlife.com. We do not currently accept transfer instructions from you through any other form of electronic communication. Unless you instruct us not to, we accept transfer instructions from any Owner. We may also allow you to authorize someone else to request transfers on your behalf. We use reasonable procedures to confirm that electronic instructions given to us are genuine. If we do not use such procedures, we may be liable for any losses due to unauthorized or fraudulent instructions. We record all telephone instructions and log all website instructions. We reserve the right to deny any transfer request and to discontinue or modify our electronic transfer privileges at any time and for any reason. When you make an electronic transfer request, we process the request based on the Accumulation Unit values next determined after receipt of the request at our Service Center. If a Service Center representative does not receive your transfer request before the end of the current Business Day, even if due to our delay in answering your call or a delay caused by our electronic systems, you receive the next Business Day’s Accumulation Unit values. Please note that telephone, fax and/or the website may not always be available. Any electronic system, whether it is ours, yours, your service provider’s, or your Financial Professional’s, can experience outages or slowdowns for a variety of reasons, which may delay or prevent our processing of your request or allocation instruction change. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability. If you are experiencing problems, you should submit your transfer request in writing to our Service Center. By authorizing electronic transfers, you authorize us to accept and act upon such instructions for your Contract. There are risks associated with electronic transactions that do not occur if you submit a written request. Anyone authorizing or making such requests bears those risks. You should protect your website password, because the website is available to anyone who provides your password; we cannot verify that the person providing electronic transfer instructions via the website is you or is authorized by you. Allianz High Five® Prospectus – April 29, 2013 31 EXCESSIVE TRADING AND MARKET TIMING We may restrict or modify your right to make transfers to prevent any use that we consider to be part of a market timing program. Frequent transfers, programmed transfers, transfers into and then out of an Investment Option in a short period of time, and transfers of large amounts at one time (collectively referred to as “potentially disruptive trading”) may have harmful effects for other Owners, Annuitants and Beneficiaries. These risks and harmful effects include the following. · Dilution of the interests of long-term investors in an Investment Option, if market timers or others transfer into an Investment Option at prices that are below their true value, or transfer out at prices above their true value. · An adverse effect on portfolio management, such as causing an Investment Option to maintain a higher level of cash or causing an Investment Option to liquidate investments prematurely. · Increased brokerage and administrative expenses. We attempt to protect our Owners and the Investment Options from potentially disruptive trading through our excessive trading and market timing policies and procedures. Under these policies and procedures, we could modify your transfer privileges for some or all of the Investment Options. Unless prohibited by your Contract or applicable state law, we may: · Limit transfer frequency (for example, prohibit more than one transfer a week, or more than two a month, etc.). · Restrict the transfer method (for example, requiring all transfers be sent by first-class U.S. mail and rescinding electronic transfer privileges). · Require a minimum time period between each transfer into or out of the same Investment Option. Our current policy, which is subject to change without notice, prohibits “round trips” within 14 calendar days. We do not include transfers into and/or out of the AZL Money Market Fund when available in your Contract. Round trips are transfers into and back out of the same Investment Option, or transfers out of and back into the same Investment Option. · Refuse transfer requests made on your behalf by an asset allocation and/or market timing service. · Limit the dollar amount of any single Purchase Payment or transfer request to an Investment Option. · Prohibit transfers into specific Investment Options. · Impose other limitations or restrictions to the extent permitted by federal securities laws. We also reserve the right to reject any specific Purchase Payment allocation or transfer request from any person if in the investment adviser’s, subadviser’s or our judgment, an Investment Option may be unable to invest effectively in accordance with its investment objectives and policies. Currently, we attempt to deter disruptive trading as follows. If a transfer(s) is/are identified as potentially disruptive trading, we may (but are not required to) send a warning letter. If the conduct continues and we determine it constitutes disruptive trading, we also impose transfer restrictions. Transfer restrictions may include refusing electronic transfers and requiring all transfers be sent by first-class U.S. mail. We do not enter into agreements permitting market timing and would not permit activities determined to be disruptive trading to continue. We also reserve the right to impose transfer restrictions if we determine, in our sole discretion, that transfers disadvantage other Owners. We notify you in writing if we impose transfer restrictions on you. We do not include automatic transfers made under any of our programs or Contract features when applying our market timing policy. We adopted these policies and procedures as a preventative measure to protect all Owners from the potential effects of disruptive trading, while also abiding by your legitimate interest in diversifying your investment and making periodic asset re-allocations based on your personal situation or overall market conditions. We attempt to protect your interests in making legitimate transfers by providing reasonable and convenient transfer methods that do not harm other Owners. We may make exceptions when imposing transfer restrictions if we determine a transfer is appropriate, although it may technically violate our policies and procedures discussed here. In determining if a transfer is appropriate, we may, but are not required to, take into consideration its relative size, whether it was purely a defensive transfer into the AZL Money Market Fund, and whether it involved an error or similar event. We may also reinstate electronic transfer privileges after we revoke them, but we do not reinstate these privileges if we believe they might be used for future disruptive trading. We cannot guarantee the following. · Our monitoring will be 100% successful in detecting all potentially disruptive trading activity. · Revoking electronic transfer privileges will successfully deter all potentially disruptive trading. Allianz High Five® Prospectus – April 29, 2013 32 In addition, some of the Investment Options are available to other insurance companies and we do not know if they adopted policies and procedures to detect and deter potentially disruptive trading, or what their policies and procedures might be. Because we may not be completely successful at detecting and preventing market timing activities, and other insurance companies that offer the Investment Options may not have adopted adequate market timing procedures, there is some risk that market timing activity may occur and negatively affect other Owners. We may, without prior notice to any party, take whatever action we deem appropriate to comply with any state or federal regulatory requirement. In addition, purchase orders for an Investment Option’s shares are subject to acceptance by that Investment Option’s manager. We reserve the right to reject, without prior notice, any Investment Option transfer request or Purchase Payment if the purchase order is rejected by the investment manager. We have entered into agreements required under SEC Rule22c-2 (Rule22c-2 agreements) whereby, upon request by an underlying fund or its designee, we must provide information about you and your trading activities to the underlying fund or its designee. Under the terms of the Rule22c-2 agreements, we are required to: (1) provide details concerning every purchase, redemption, transfer, or exchange of Investment Options during a specified period; and (2) restrict your trading activity if the party receiving the information so requests. Under certain Rule 22c-2 agreements, if we fail to comply with a request to restrict trading activity, the underlying fund or its designee may refuse to accept buy orders from us until we comply. Investment Options may add or change policies designed to restrict market timing activities. For example, Investment Options may impose restrictions on transfers between Investment Options in an affiliated group if the investment adviser to one or more of the Investment Options determines that the person requesting the transfer has engaged, or is engaging in, market timing or other abusive trading activities. In addition, an Investment Option may impose a short-term trading fee on purchases and sales within a specified period. You should review the Investment Options’ prospectuses regarding any applicable transfer restrictions and the imposition of any fee to discourage short-term trading. The imposition of these restrictions would occur as a result of Investment Option restrictions and actions taken by the Investment Options’ managers. NOTE: This Contract is not designed for professional market timing organizations, or other persons using programmed, large, or frequent transfers, and we may restrict excessive or inappropriate transfer activity. We retain some discretion in determining what actions constitute potentially disruptive trading and in determining when and how to impose trading restrictions. Therefore, persons engaging in potentially disruptive trading may be subjected to some uncertainty as to when and how we apply trading restrictions, and persons not engaging in potentially disruptive trading may not know precisely what actions will be taken against a person engaging in potentially disruptive trading. For example, if we determine a person is engaging in potentially disruptive trading, we may revoke that person’s electronic transfer privileges and require all future requests to be sent by first-class U.S. mail. In the alternative, if the disruptive trading affects only a single Investment Option, we may prohibit transfers into or Purchase Payment allocations to that Investment Option. We notify the person or entity making the potentially disruptive trade when we revoke any transfer privileges. The retention of some level of discretion by us may result in disparate treatment among persons engaging in potentially disruptive trading, and it is possible that some persons could experience adverse consequences if others are able to engage in potentially disruptive trading practices that have negative effects. DOLLAR COST AVERAGING (DCA) PROGRAM The dollar cost averaging (DCA) program allows you to systematically transfer a set amount of money each month or quarter from any one Investment Option to other Investment Options. The Investment Option you transfer from may not be the Investment Option you transfer to in this program. You cannot dollar cost average to or from a general account Investment Choice. By allocating amounts on a regularly scheduled basis, as opposed to allocating the total amount at one particular time, your Contract Value may be less susceptible to the impact of market fluctuations. However, dollar cost averaging does not directly result in a Contract Value gain or protect against a market loss. You may only participate in this program during the Accumulation Phase. Generally, the DCA program requires a $1,500 minimum allocation and participation for at least six months. All DCA transfers are made on the tenth of the month or the next Business Day if the tenth is not a Business Day. We must receive your DCA program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these transfers, or your program participation does not begin until next month. You can elect this program by properly completing the DCA form provided by us. Allianz High Five® Prospectus – April 29, 2013 33 Your participation in the program ends when any of the following occurs. · The number of desired transfers has been made. · You do not have enough money in the Investment Options to make the transfer (if less money is available, that amount is dollar cost averaged and the program ends). · You request to end the program (your request must be received at our Service Center by 4:00 p.m. Eastern Time on the Business Day immediately before the tenth to end that month). · your Contract ends. If you participate in the DCA program, there are no fees for the transfers made under this program and we do not currently count these transfers against the free transfers that we allow. We reserve the right to discontinue or modify the DCA program at any time and for any reason. FLEXIBLE REBALANCING You can choose to have us rebalance your account. Once your money has been invested, the performance of the Investment Options may cause your chosen allocation to shift. Flexible rebalancing is designed to help you maintain your specified allocation mix among the different Investment Options. The general account Investment Choices are not part of the flexible rebalancing program. You can direct us to automatically readjust your balance in the Investment Options on a quarterly, semi-annual or annual basis to return to your selected Investment Option allocations. Flexible rebalancing transfers are made on the 20th of the month or the previous Business Day if the 20th is not a Business Day. We must receive your flexible rebalancing program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process this rebalancing, or you program does not begin until next month. If you participate in the flexible rebalancing program, there are no fees for the transfers made under this program and we do not currently count these transfers against any free transfers that we allow. If your Contract includes the Living Guarantees, the automatic transfers that we make (GAV Transfers) in and out of the FPAs to support the Living Guarantees may affect your flexible rebalancing program. We reserve the right to discontinue or modify the flexible rebalancing program at any time and for any reason. To end your participation in this program, your request must also be received at our Service Center by 4:00 p.m. Eastern Time on the Business Day immediately before the 20th to end that month. FINANCIAL ADVISERS – ASSET ALLOCATION PROGRAMS If you have an investment adviser and want to pay their fees from this Contract, you can submit a written request to our Service Center on a form satisfactory to us. If we approve your request, we withdraw the fee and pay it to your adviser. We treat this fee payment as a withdrawal. For tax purposes in most instances, withdrawals are considered to come from earnings first, not Purchase Payments. If any Owner is under age 59½, withdrawals may be subject to a 10% federal penalty tax. You should consult a tax adviser regarding the tax treatment of adviser fee payments. Your investment adviser acts on your behalf, not ours. We are not party to your advisory agreement or responsible for your adviser’s actions. We do not set your adviser’s fee or receive any part of it. Any adviser fee you pay is in addition to this Contract’s fees and expenses. You should ask your adviser about compensation they receive for this Contract. You can submit a written request to our Service Center on a form satisfactory to us to allow your adviser to make Investment Option transfers on your behalf. However, we reserve the right to review an adviser’s trading history before allowing him or her to make transfers. If, in our sole discretion, we believe the adviser's trading history indicates excessive trading, we can deny your request. If we approve it, your adviser is subject to the same trading restrictions that apply to Owners. We can deny or revoke trading authority in our sole discretion. Allianz High Five® Prospectus – April 29, 2013 34 VOTING PRIVILEGES We legally own the Investment Option shares. However, when an Investment Option holds a shareholder vote that affects your investment, we ask you to give us voting instructions. We then vote all of our shares, including any we own on our behalf, in proportion to those instructions. Because most Owners do not give us instructions and we vote shares proportionally, a small number of Owners may determine a vote’s outcome. If we determine we no longer need to get your voting instructions, we will decide how to vote the shares. Only Owners have voting privileges. Annuitants, Beneficiaries, Payees and other persons have no voting privileges unless they are also Owners. We determine your voting interest in an Investment Option as follows. · You can provide voting instructions based on the dollar value of the Investment Option’s shares in your Contract’s subaccount. We calculate this value based on the number and value of accumulation/annuity units for your Contract on the record date. We count fractional units. · You receive proxy materials and a voting instruction form. 5. OUR GENERAL ACCOUNT Our general account holds all our assets other than our separate account assets. We own our general account assets and use them to support our insurance and annuity obligations, other than those funded by our separate accounts. These assets are subject to our general business operation liabilities, and may lose value. Subject to applicable law, we have sole investment discretion over our general account assets. We have not registered our general account as an investment company under the Investment Company Act of 1940, nor have we registered our general account interests under the Securities Act of 1933. As a result, the SEC has not reviewed our general account prospectus disclosures. Currently, the only general account Investment Choices we offer under this Contract during the Accumulation Phase are the Fixed Period Accounts (FPAs). Any amounts you allocate to the FPAs, as well as any amounts we transfer to the FPAs under the Living Guarantees become part of our general account. Additionally, any amounts that you allocate to provide fixed Annuity Payments during the Annuity Phase become part of our general account. Any guaranteed values provided by this Contract that are in excess of the Contract Value are subject to our claims paying ability and the priority rights of our other creditors. We may change the terms of the general account Investment Choices in the future. Please contact us for the most current terms. Allianz High Five® Prospectus – April 29, 2013 35 FIXED PERIOD ACCOUNTS (FPAs) FPAs are a type of Investment Choice available under our general account. We will credit any amount in the FPAs with interest. FPAs are available only during the Accumulation Phase. Money removed from an FPA may be subject to an MVA, which may increase or decrease your Contract Value and/or the amount of the withdrawal or transfer. FPAs have Account Periods of anywhere from one to ten years. An Account Period is the amount of time we expect money to remain in an FPA. Only one FPA of a specific Account Period is available for Purchase Payments or transfers in each Contract Year. You can allocate up to 50% of any Purchase Payment to an FPA. However, in some states the FPAs may only be available for GAV Transfers we make under the Living Guarantees. In addition, under the Living Guarantees we may transfer more than 50% of the total Purchase Payments to the FPAs beginning on the second Contract Anniversary. If you allocated any portion of the initial Purchase Payment to an FPA on the Issue Date, we applied that amount to an FPA with a ten-year Account Period. We will also apply any additional transfers or portions of Purchase Payments allocated to an FPA during the first Contract Year to this ten-year Account Period. Similarly, a nine-year Account Period is available for allocations in the second Contract Year, an eight-year Account Period is available in the third year, and so on. After the tenth Contract Year, there are five-year rolling Account Periods. In the 11th through the 15th Contract Years, allocations can be made to an FPA with an Account Period equal to one plus the remaining number of complete Contract Years to the end of the 15th Contract Year. For example, in the 11th Contract Year a five-year Account Period is available; in the 12th Contract Year a four-year Account Period is available, and so on until the 16th Contract Year when a new five-year Account Period is again available. Please see the following table for more information. Contract Year FPA Account Period Contract Year FPA Account Period Contract Year FPA Account Period 1 10 years 6 5 years 11 5 years 2 9 years 7 4 years 12 4 years 3 8 years 8 3 years 13 3 years 4 7 years 9 2 years 14 2 years 5 6 years 10 1 year 15 1 year Allocations to the FPAs are credited with interest rates that vary based on the Account Period and when the allocation was made. Generally, the longer the Account Period, the higher the interest rate. The interest rate on the FPAs will be greater than zero, but it could be less than 1% and it could be less than the interest rate applied to the FPA guaranteed minimum value (see the “Market Value Adjustment (MVA)” discussion later in this section). Generally, the initial interest rate is set on the date the first allocation is made to an FPA and will remain in effect until the second Contract Anniversary following the allocation. On that Contract Anniversary, the amount initially allocated to the FPA (plus interest) is then credited with the interest rate that we declare for all FPAs with the same Account Period and duration. This interest rate remains in effect for that entire Contract Year. On every Contract Anniversary we can set a new rate for the next Contract Year for all FPAs with the same Account Period and duration. For FPAs with a one-year Account Period, the interest rate is set at the start of the Account Period and is effective for any amounts allocated to the FPAs during the Contract Year. The interest rate for new allocations to an FPA may be different from the interest rate declared for amounts already in the FPAs. For example, new transfers to an FPA later in the third Contract Year may receive a different interest rate than the rate applied to amounts that were allocated to an FPA earlier in that Contract Year. Any withdrawal or transfer (whether through your request or through the GAV Transfers we make to maintain the Living Guarantees) from an FPA may be subject to a Market Value Adjustment. Any MVA we make, whether it is upon partial withdrawal/transfer or complete withdrawal/transfer, is also subject to a minimum and a maximum. PARTIAL WITHDRAWALS DURING THE ACCUMULATION PHASE:We will first take any partial withdrawal proportionately from the Investment Options. If the Contract Value in the Investment Options is less than the partial withdrawal you request, the remaining amount will come from the FPAs on a first-in, first-out (FIFO) basis. That is, a partial withdrawal from the FPAs will reduce the Contract Value in the oldest FPA, then the next oldest, and so on. If your Contract includes the Living Guarantees and you take a partial withdrawal that eliminates your Contract Value in the Investment Options, your Contract Value will remain in the FPAs until such time as the mathematical model that supports the Living Guarantees initiates a GAV Transfer from the FPAs to the Investment Options. Allianz High Five® Prospectus – April 29, 2013 36 IF YOUR CONTRACT INCLUDES THE LIVING GUARANTEES:Your ability to make transfers from the FPAs is subject to the GAV Fixed Account Minimum. You can request a transfer from the FPAs that would reduce the Fixed Account Value in the FPAs below this minimum by resetting the GAV Benefit (see “The GAV Fixed Account Minimum” and “Resetting the GAV Benefit” discussions in section 6, Guaranteed Account Value (GAV) Benefit). IF YOUR CONTRACT DOES NOT INCLUDE THE LIVING GUARANTEES:If you request a partial transfer or partial withdrawal from the FPAs and the amount you request to receive is greater than the Fixed Account Value in the FPAs after adjustment for any applicable MVA, we will treat your request as a request for a complete transfer or full withdrawal from the FPAs. Additionally, we will treat any request for a partial withdrawal from the FPAs that would reduce the Fixed Account Value in the FPAs below $1,000 as a request for a full withdrawal from the FPAs. FOR CONTRACTS ISSUED IN MINNESOTA:We hold amounts allocated to the FPAs in a nonunitized separate account that we established under Minnesota insurance law. This separate account provides an additional measure of assurance that we will make full payment of amounts due under the FPAs. State insurance law prohibits us from charging this separate account with the liabilities of any other separate account or of our general business. We own the assets of this separate account as well as any favorable investment performance of those assets. You do not participate in the performance of the assets held in this separate account. We guarantee all benefits relating to your value in the FPAs. This guarantee is based on the continued claims paying ability of Allianz Life. FOR CONTRACTS ISSUED IN ALABAMA, OREGON, PENNSYLVANIA, UTAH AND WASHINGTON:The FPAs are not directly available to you and they are not subject to a Market Value Adjustment. The FPAs are only available to receive GAV Transfers that we make during the Accumulation Phase if your Contract includes the Living Guarantees. You cannot allocate Purchase Payments to the FPAs and you cannot transfer Contract Value to or from the FPAs. You also cannot request withdrawals directly from the FPAs. If your Contract includes Living Guarantees and you request a partial withdrawal, we will take the partial withdrawal proportionately from the Investment Options. If the amount in the Investment Options is less than the partial withdrawal you request, the remaining amount will come from the FPAs on a FIFO basis. MARKET VALUE ADJUSTMENT (MVA) An MVA is an adjustment we make for transfers or withdrawals from an FPA that occur at any time other than 30 days before the end of an Account Period. There will be no MVA for transfers or withdrawals that occur within 30 days before the end of the Account Period. The end of the Account Period will first occur on your tenth Contract Anniversary and then on every fifth Contract Anniversary after that (for example, the 15th Contract Anniversary, the 20th Contract Anniversary, etc.). You will receive a notice mailed at least 30 days in advance of the period in which we will not apply an MVA. We will allocate any amounts (including the GAV Fixed Account Minimum, if applicable) for which we have not received instructions at the end of the Account Period to another FPA with a five-year Account Period. We also will not apply MVAs to amounts withdrawn for withdrawal charges, the contract maintenance charge, death claims, or for amounts you receive if you return the Contract under the free look/right to examine provision. We determine any withdrawal charges based on market value adjusted withdrawals. Upon a transfer or withdrawal of Contract Value from the FPAs, we will apply the MVA to the amount of the withdrawal or transfer. At the time of transfer or withdrawal, the MVA formula compares the interest rate that applies to the FPA from which amounts are being removed to the current interest rate offered on new allocations to an FPA of the same Account Period. An MVA can be either positive or negative depending on the interest rate currently offered on an FPA as shown in the following table. Any MVA we make, whether it is upon partial withdrawal/transfer or complete withdrawal/transfer, is also subject to a minimum and a maximum. If the interest rate on the FPA from which amounts are being removed is… then the MVA is… Less than the current interest rate for new allocations to an FPA of the same Account Period negative Equal to the current interest rate for new allocations to an FPA of the same Account Period zero Greater than the current interest rate for new allocations to an FPA of the same Account Period positive Allianz High Five® Prospectus – April 29, 2013 37 The MVA formula is [(1 + I) / (1 + J)]N where: I Current interest rate earned in the FPA from which amounts are being transferred or withdrawn. J Current interest rate for new allocations to an FPA with an Account Period equal to the remaining term (rounded up) in the current Account Period. N Number of days from the date of transfer/withdrawal from the FPA to the next Contract Anniversary divided by 365, plus the number of whole years remaining in the Account Period. The MVA is also subject to a minimum and a maximum. The minimum and maximum apply upon partial withdrawal/transfer or complete withdrawal/transfer. The MVA minimum is equal to the greater of (a) or (b), with the result then divided by (c), where: (a) The FPA guaranteed minimum value. (b) All allocations to the FPAs less previous partial withdrawals (including any withdrawal charges) and transfers from the FPAs. (c) The Fixed Account Value. The MVA maximum is equal to (a) divided by the greater of (b) or (c), where: (a) The Fixed Account Value. (b) The FPA guaranteed minimum value (c) All allocations to the FPAs, less previous partial withdrawals (including any withdrawal charges) and transfers from the FPAs. The FPA guaranteed minimum value is equal to: · 87.5% of all allocations to the FPAs, less all partial withdrawals (including any withdrawal charges) and transfers from the FPAs, accumulated at the FPA guaranteed minimum value interest rate (which is also the state nonforfeiture rate) specified in the Contract (which is currently 1%-3% depending on your state). Plus · Upon a full withdrawal, the amount of the withdrawal charge that we assign to the FPAs. We base this amount on the percentage of Contract Value in the FPAs (for example, if 25% of the Contract Value is in the FPAs, then upon a full withdrawal we would assign 25% of any withdrawal charge to the FPAs). All previous partial withdrawals and transfers in this calculation of the FPA guaranteed minimum value do not reflect any MVA. MVA Examples The following examples show the effect of the MVA on a Contract. · You purchased a February 2007 Contract with an initial Purchase Payment of $100,000 on January 1. You did not select the Living Guarantees. The FPA guaranteed minimum value interest rate is 3%. · You allocate $10,000 to an FPA with a ten-year Account Period and an interest rate of 6%. · You make no additional Purchase Payments. · On July 1 of your sixth Contract Year, your Fixed Account Value in the FPA is $13,774.58. The sixth Contract Year is not a leap year. · The withdrawal charge period for your initial Purchase Payment has not expired by the sixth Contract Year, so there will be a withdrawal charge of 4% on Purchase Payments withdrawn from the Contract during the sixth Contract Year. · The Contract Value on the day of (but before) the withdrawal in the sixth Contract Year is $137,745.77. The partial withdrawal privilege for the sixth Contract Year is 12% of total Purchase Payments 12% x $100,000 $12,000. The withdrawal charge for full withdrawals during the sixth Contract Year is 4% of total Purchase Payments 4% x $100,000 $4,000. The percentage of Contract Value in the FPAs in the sixth Contract Year $13,774.58 / $137,745.77 10%. Allianz High Five® Prospectus – April 29, 2013 38 The FPA guaranteed minimum value on July 1 of the sixth Contract Year is equal to: 87.5% of all allocations to the FPAs less partial withdrawals and transfers accumulated at the FPA guaranteed minimum value interest rate for 5 years and 181 days ((87.5% x $10,000) – $0) x 1.03 ((181/365) + 5) …………… Plus Upon full withdrawal, the amount of the withdrawal charge that we assign to the FPAs (which is the percentage ofContract Value in the FPAs) 10% x $4,000 …………… + 400.00 The MVA minimum on July 1 of the sixth Contract Year is equal to: The greater of (a) the FPA guaranteed minimum value, or (b) all allocations to the FPAs less partial withdrawals and transfers, divided by (c) the Fixed Account Value $10,693.43 / $13,774.58 ………… The MVA maximum on July 1 of the sixth Contract Year is equal to: (a) The Fixed Account Value divided by the greater of (b) the FPA guaranteed minimum value, or (c) all allocations to the FPAs less partial withdrawals and transfers $13,774.58 / $10,693.43 …………… Example of a positive MVA on full withdrawal from the Fixed Period Account on July 1 of the sixth Contract year: Assume that the current interest rate for an FPA with a five-year Account Period is 5%. The MVA on July 1 of the sixth Contract Year is: [1.06 / 1.05] ((184/365) + 4) 1.043618. Because the MVA is less than the MVA maximum (1.288135), we will use the MVA to calculate the amount of the withdrawal after application of the MVA, which is $13,774.58 x 1.043618 $14,375.40. Next we compute the withdrawal charge. The partial withdrawal privilege allows you to withdraw $12,000 per Contract Year without incurring a withdrawal charge. The amount of the withdrawal subject to the withdrawal charge $14,375.40 - $12,000 $2,375.40. The amount of the withdrawal charge $2,375.40 x 4% $95.02. In other words, the amount we would withdraw from the FPA is $13,774.58, and the amount you would receive after application of the MVA and deduction of the withdrawal charge $14,375.40 - $95.02 $14,280.38. Example of a negative MVA on a partial withdrawal or transfer from a Fixed Period Account on July 1 of the sixth Contract Year: Assume that the current interest rate for an FPA with a five-year Account Period is 7%. You request a partial withdrawal of $4,000 from the FPA. The MVA on July 1 of the sixth Contract Year is: [1.06 / 1.07] ((184/365) + 4) 0.958589. Because the MVA is more than the MVA minimum (0.776316), we will use the MVA to calculate the amount we will withdraw from the FPA in order to send you a check for $4,000 after we apply the MVA. The amount we would withdraw from the FPA is: $4,000 / 0.958589 $4,172.80. Next, we would compute the withdrawal charge. Because the partial withdrawal privilege allows you to withdraw $12,000 per Contract Year without incurring a withdrawal charge, there will be no withdrawal charge for this partial withdrawal. In other words, we would withdraw $4,172.80 from the FPA, and you would receive $4,000 after application of the MVA. If you had instead requested we transfer $4,000 from the FPA to the Investment Option(s), we would apply the MVA to the amount transferred, instead of applying the MVA to the Fixed Account Value in the FPA. The amount we would transfer into the Investment Options is: $4,000 x 0.958589 $3,834.36. In other words, we would transfer $4,000 out of the FPA, and we would transfer $3,834.36 into your selected Investment Option(s). NOTE: We will not apply MVAs to GAV Transfers out of the FPAs initiated by us, effective for all Contracts issued on or after December 1, 2006 or such later date as this change is approved in your state. For Contracts issued before this date, you can opt out of having MVAs applied to GAV Transfers from the FPAs. An opt out will be effective as of the Business Day we receive your request in good order at our Service Center. Allianz High Five® Prospectus – April 29, 2013 39 6. GUARANTEED ACCOUNT VALUE (GAV) BENEFIT Your Separate Account Value will increase or decrease depending on the performance of the underlying Investment Options you selected. Depending on market conditions, you can gain or lose value in the Investment Options, including your principal. However, for Contracts with the Living Guarantees, the GAV Benefit is intended to provide a level of protection for the principal you invested five or more years ago and to lock in any investment gains from five or more Contract Anniversaries ago. The Living Guarantees were only available at Contract issue. The Living Guarantees cannot be added to an existing Contract after it is issued or removed from your Contract. The Living Guarantees provide a long term GAV Benefit during the Accumulation Phase with no additional fee or charge. To maintain the guarantee, we will periodically transfer amounts between your selected Investment Options and the FPAs according to a mathematical model (see the “GAV Transfers” discussion later in this section). The GAV Benefit guarantees that, beginning on your fifth Contract Anniversary (and on each subsequent Contract Anniversary until the Income Date that you take a Full Annuitization or when the Contract ends) your Contract Value will at least equal the GAV established five years ago, less all GAV adjusted partial withdrawals taken in the last five years. If your Contract Value is less than this guaranteed amount on the fifth and each subsequent Contract Anniversary, we will make a payment to your Contract equal to that difference. You do not have any protection under the GAV Benefit unless you hold the Contract for at least five years. Your Purchase Payments are not protected under the GAV Benefit until we have had them for at least five years. Assuming no partial withdrawals, the GAV Benefit has the effect of guaranteeing that, beginning with your fifth Contract Anniversary (and on each subsequent anniversary until the Income Date that you take a Full Annuitization or when the Contract ends), your Contract Value will be at least equal to the initial GAV, or the GAV from any Contract Anniversary that occurred at least five years ago. This type of guarantee is sometimes referred to as a “high water mark.” For example, assuming no withdrawals, on your 12th Contract Anniversary, the GAV Benefit guarantees that your Contract Value will be at least the highest GAV established on the Issue Date, or on any Contract Anniversary, up to and including, the seventh Contract Anniversary, that is, the “high water mark” from that period. However, the GAV Benefit does not provide any protection until the fifth Contract Anniversary. In addition the GAV does not lock in any gains until five years after they occur, and the GAV does not automatically lock in any gains that occur between anniversaries. As noted above, if on a Contract Anniversary, your Contract Value is less than the GAV established five years ago, we will pay into your Contract an amount equal to that difference. We will allocate this amount to your Investment Options in proportion to the amount of Separate Account Value in each of the Investment Options on the date of allocation. We refer to the application of this payment as a “True Up.” Because the True Ups increase your Contract Value, they will also increase the total dollar amount (but not the percentage) of the M&E charge you pay. An additional Purchase Payment will immediately increase your Contract Value, but does not become part of the value guaranteed by the GAV Benefit until it is at least five years old. Therefore, a large additional Purchase Payment may diminish the advantage of the GAV Benefit by decreasing the likelihood that you would receive a True Up to your Contract. For example, if on the fifth Contract Anniversary your Contract Value is less than the GAV from five years ago, then we True Up your Contract Value to equal that GAV. If, however, you made a large additional Purchase Payment in the fourth Contract Year that increases your Contract Value on the fifth Contract Anniversary so that it is greater than the GAV from five years ago, then we would not make a True Up to your Contract. This example assumes you take no partial withdrawals. Any withdrawals you take may reduce the GAV by an amount greater than the withdrawal itself. If the Contract Value at the time of withdrawal is greater than the GAV, the GAV will be reduced by the dollar amount of the withdrawal. If the Contract Value at the time of withdrawal is less than the GAV, the GAV will be reduced by more than the withdrawal amount. NOTE:You will be required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date. (For more information see section 3, The Annuity Phase.) Upon such a Full Annuitization the FPAs will no longer be available to you and you will no longer receive any True Ups under the Living Guarantees. Allianz High Five® Prospectus – April 29, 2013 40 CALCULATING THE GAV The initial GAV is equal to all Purchase Payments received during the first 90 days of your Contract, less any GAV adjusted partial withdrawals taken during this period. Adjusted partial withdrawals include withdrawals and any amounts applied to Partial Annuitizations. Additional Purchase Payments will increase the GAV on a dollar for dollar basis, but partial withdrawals and Partial Annuitizations will decrease the GAV proportionately. We also recalculate the GAV on every Contract Anniversary as follows. On the first Contract Anniversary, the GAV is equal to the greater of A or B, where: A The initial GAV, plus any additional Purchase Payments received during the remainder of the first Contract Year and minus any GAV adjusted partial withdrawals taken during the remainder of the first Contract Year. B Your Contract Value on the first Contract Anniversary. On the second and any subsequent Contract Anniversaries, the GAV is equal to the greater of C or D, where: C The GAV from the previous Contract Anniversary plus any additional Purchase Payments received in the previous Contract Year and minus any GAV adjusted partial withdrawals taken in the previous Contract Year. D Your Contract Value on that Contract Anniversary. For each withdrawal or traditional Partial Annuitization taken before the second Contract Anniversary, a GAV adjusted partial withdrawal is equal to: a x b For each withdrawal or traditional Partial Annuitization taken on or after the second Contract Anniversary, a GAV adjusted partial withdrawal is equal to: c + (d x b) For GMIB Partial Annuitizations, a GAV adjusted partial withdrawal is equal to: …………… GMIBPAx GAV1 GMIB (a) The amount of Contract Value (before any MVA) applied to a traditional Partial Annuitization or withdrawn (including any applicable withdrawal charge). (b) The greater of one, or the ratio of (e) divided by (f) where: (e) The GAV on the day of (but before) the traditional Partial Annuitization or partial withdrawal. (f) The Contract Value on the day of (but before) the traditional Partial Annuitization or partial withdrawal, adjusted for any applicable MVA. (c) The amount of the partial withdrawal (before any MVA) that, together with any other previous partial withdrawals (before any MVA) taken during the Contract Year, does not exceed 12% of total Purchase Payments received (the partial withdrawal privilege). However, if you take a traditional Partial Annuitization, the entire amount of any Contract Value (before any MVA) applied to the traditional Partial Annuitization will be included in part (d) of this formula. (d) The remaining amount of the partial withdrawal, including any applicable withdrawal charge, but before any MVA. GMIBPA The amount of any GMIB value applied to a GMIB Partial Annuitization. GMIB The GMIB value on the day of (but before) the GMIB Partial Annuitization. GAV1 The GAV on the day of (but before) the GMIB Partial Annuitization. Allianz High Five® Prospectus – April 29, 2013 41 GAV Example · You purchased a February 2007 Contract and selected the Living Guarantees. You made only one initial Purchase Payment of $100,000. You make no additional Purchase Payments. Therefore, the calculations of the GAV that follows will not include reference to additional Purchase Payments. · You take no partial withdrawals or Partial Annuitizations. Therefore, the calculations of the GAV that follows will only take into account the previous GAV and the current Contract Value on the Contract Anniversary. For information on how these calculations would be effected by a partial withdrawal, please see Appendix C. · The Contract Value on the first Contract Anniversary is $120,000; on the second Contract Anniversary it is $115,000; on the third Contract Anniversary it is $119,000; and on the fourth Contract Anniversary it is $121,000. The initial GAV…………… The GAV on the first Contract Anniversary equals the greater of:(A) the initial GAV, which is the initial Purchase Payment of $100,000; or (B) the Contract Value on the first Contract Anniversary, which is $120,000…………… The GAV on the second Contract Anniversary equals the greater of:(C) the GAV from the first Contract Anniversary ($120,000); or (D) the Contract Value on the second Contract Anniversary, which is $115,000…………… The GAV on the third Contract Anniversary equals the greater of:(C) the GAV from the second Contract Anniversary ($120,000); or (D) the Contract Value on the third Contract Anniversary, which is $119,000……………. The GAV on the fourth Contract Anniversary equals the greater of:(C) the GAV from the third Contract Anniversary ($120,000); or (D) the Contract Value on the third Contract Anniversary, which is $121,000……………. Applying the GAV Benefit · On the fifth Contract Anniversary the Contract Value is $105,000. The initial GAV established five years ago is $100,000. The fifth anniversary Contract Value is greater than the initial GAV, so there is no True Up on the fifth Contract Anniversary. · On the sixth Contract Anniversary the Contract Value is $108,000. The GAV established five years ago on the first Contract Anniversary is $120,000. The sixth anniversary Contract Value is less than the GAV from the first Contract Anniversary, so we will True Up the Contract Value to equal this amount by applying $12,000 to the Investment Options on the sixth Contract Anniversary. · On the seventh Contract Anniversary the Contract Value is $122,000. The GAV from five years ago (the second Contract Anniversary) is $120,000. The seventh anniversary Contract Value is greater than the GAV established five years ago on the second Contract Anniversary so there is no True Up on the seventh Contract Anniversary. Application of the GAV Benefit in tabular form: Contract Value GAV Contract Value guaranteed under the GAV Benefit (does not apply until the 5th Contract Anniversary) Amount of GAV True Up (does not apply until the 5th Contract Anniversary) Contract Value after any GAV True Up Issue - - 1st Contract Anniversary - - 2nd Contract Anniversary - - 3rd Contract Anniversary - - 4th Contract Anniversary - - 5th Contract Anniversary None 6th Contract Anniversary 7th Contract Anniversary None Allianz High Five® Prospectus – April 29, 2013 42 GAV TRANSFERS There is no additional charge for the GAV Benefit. However, to make this guarantee available, we monitor your Contract daily as it relates to the GAV and periodically transfer amounts between your selected Investment Options and the FPAs (GAV Transfers). You will still have complete discretion over the selection of and allocation to the Investment Options for any portion of your Contract Value that is not required to be in the FPAs. Selecting Investment Options that have a higher volatility is likely to result in changes to Contract Value that, if negative, will, in turn increase the amount and/or frequency of GAV Transfers to the FPAs. We will transfer amounts between the Investment Options and the FPAs according to a mathematical model. This mathematical model will not change during the life of your Contract. We will transfer amounts to the FPAs proportionately from all of your selected Investment Options. GAV Transfers from the FPAs to the Investment Options will be allocated according to your future Purchase Payment allocation instructions. During the first two Contract Years, the Fixed Account Value immediately after any GAV Transfer to the FPAs is limited to 50% of total Purchase Payments received, but we may transfer more than 50% of your total Purchase Payments to the FPAs beginning on the second Contract Anniversary. GAV Transfers are not subject to any transfer fee and do not count against any free transfers we allow. The mathematical model we use to determine GAV Transfers includes a number of interrelated factors. The following table sets forth the most influential of these factors and indicates how each one by itself could trigger a GAV Transfer. Change In One Factor, Assuming All Other Factors Remain Constant Factor Direction of the GAV Transfer Contract Value increases To the Investment Options GAV increases To the FPAS Credited interest rate on the FPAs increases To the Investment Options Time until application of the GAV Benefit decreases To the FPAS The amount of the GAV Transfer will vary depending on the magnitude and direction of the change in these factors and their impact on your Contract Value. Most importantly, GAV Transfers out of the Investment Options into the FPAs occur as the Contract Value falls relative to the GAV. GAV Transfers to the FPAs generally first occur when the Contract Value drops below the most recently established GAV by an amount that typically ranges between 1% to 4%. If the Contract Value continues to fall, more GAV Transfers to the FPAs will occur. The amount of the first GAV Transfer to the FPAs will typically be significant, and will involve a transfer to the FPAs of an amount that ranges between 39% and 44% of your Contract Value. Subsequent transfer amounts to the FPAs typically range between 6% and 10% of your Contract Value. Concentrating Contract Value in Investment Options with higher volatility is likely to result in greater changes in Contract Value relative to the GAV. If those changes are negative, they will, in turn, result in higher amounts of and/or more frequent GAV Transfers to the FPAs. In addition, as the time remaining until application of the GAV True Up shortens, the frequency and amount of GAV Transfers to the FPAs will increase, particularly in poorly performing markets. Transactions you make may also affect the number of GAV Transfers including: · additional Purchase Payments, · partial withdrawals, and · Partial Annuitizations. Additional Purchase Payments, withdrawals and Partial Annuitizations will change the Contract Value relative to the GAV, and may result in additional GAV Transfers. Allianz High Five® Prospectus – April 29, 2013 43 When a GAV Transfer occurs, we allocate the transferred Contract Value to the available FPA. In general, the Contract Value allocated to the FPA will remain in the FPA until the performance of your Investment Options recovers sufficiently to support the guarantees provided by the GAV Benefit. It can be expected that, in some instances, Contract Value will transfer out of the FPAs more slowly than it was transferred in, particularly as the time until the application of the GAV True Up shortens. As this time shortens: · GAV Transfers to the FPAs become more likely, and · Contract Value relative to the GAV must increase in order for GAV Transfers from the FPAs to occur. After the second Contract Anniversary, it is possible that substantially all of your Contract Value (for example, more than 95%) will be in the FPAs, especially approaching a Contract Anniversary when we may need to True Up your Contract Value to equal the GAV. This can be true even if your Contract Value exceeds the GAV. The Daily Rebalancing Formula Under the Mathematical Model: As noted above, to limit our exposure under the GAV Benefit, we transfer Contract Value from the Investment Options to the FPAs, to the extent called for by a mathematical model that will not change during the life of your Contract. We do this in order to minimize the need to provide a True Up (for example, we will pay into your Contract an amount by which the Contract Value falls short of the GAV as of the Contract Anniversary date when that GAV becomes available), or to reduce the amount of any True Up that is required. (Generally, amounts allocated to the Investment Options have a greater potential for gain or loss than amounts allocated to the FPAs.) We will determine a GAV for each Contract Anniversary and we may need to provide a True Up to any GAV five or more Contract Years after it was established. When a True Up becomes more likely, including when your Contract Value is less than any GAV, the mathematical model will tend to allocate more Contract Value to the FPAs. If, on the other hand, the Contract Value is much higher than each of these GAVs, then a True Up may not be necessary, and therefore, the mathematical model will tend to allocate more Contract Value to the Investment Options. Each Business Day the mathematical model computes a "target allocation," which is the portion of the Contract Value that is to be allocated to the Investment Options. The target allocation depends on several factors – the Owner's current Contract Value as compared to the Owner's GAV, the time until the GAV becomes available, and the rate credited to the FPAs. However, as time passes, these factors change. Therefore, the target allocation changes from one Business Day to the next. The mathematical model could theoretically call for a daily reallocation of Contract Value so that the Owner's actual allocation between the Investment Options and FPAs always equals that Owner's target allocation. However, to avoid the constant reallocations that this approach would require, the model calls for a rebalancing only when the target allocation differs sufficiently from a “baseline allocation,” which is the target allocation determined at issue or upon the most recent GAV Transfer adjusted for performance. In other words, at issue, the target and baseline allocations are the same; on each Business Day going forward the target allocation will change with the Contract’s changing characteristics, while the baseline allocation will not change until the first GAV Transfer. When the target allocation to the Investment Options differs from the baseline allocation to the Investment Options by more than a specified margin, a GAV Transfer takes place that makes the Owner’s actual allocation equal to the target allocation, and the mathematical model establishes a new baseline allocation to the Investment Options equal to the target allocation at the time of the transfer for use in future comparisons. In practice, we find that for a newly-issued Contract, no GAV Transfer to the FPAs will occur until the target allocation to the Investment Options has fallen to about 60% of Contract Value. Therefore, the initial GAV Transfer will transfer enough Contract Value so that approximately 40% of the Contract Value will be in the FPAs after the GAV Transfer. Once the first GAV Transfer has occurred, if the target allocation to the Investment Options rises above the baseline allocation by more than the specified margin, a GAV Transfer will transfer Contract Value from the FPAs to the Investment Options. If the target allocation to the Investment Options falls below the baseline allocation by more than the specified margin, the GAV Transfer will transfer Contract Value from the Investment Options to the FPAs. As with the initial GAV Transfer, a subsequent GAV Transfer results in the establishment of a new baseline allocation equal to the target allocation at the time of the transfer for use in future comparisons. In practice, we find that GAV Transfers after the first typically range between 6% and 10% of the Contract Value. The specified margin is set on the Issue Date and cannot be changed for the life of a Contract. Allianz High Five® Prospectus – April 29, 2013 44 See the SAI for more detail regarding the workings of the mathematical model, including the formula used to compute the target allocation on a daily basis. We will transfer Contract Value from the Investment Options to the FPAs, and from the FPAs to the Investment Options, according to the mathematical model in order to support the Living Guarantees. You should view the GAV Benefit as a way to permit you to invest in the Investment Options to the extent permitted by the mathematical model, while still having your principal and some of your investment gains protected to the extent provided by the GAV Benefit. You should not view the GAV Benefit as a “market timing” or other type of investment program designed to enhance your earnings under the Contract. If we make transfers from your chosen Investment Options to the FPAs during a market downturn, less (or potentially none) of your Contract Value will be available to participate in any upside potential of the Investment Options if there is a subsequent recovery. This means that if most or all of your Contract Value is allocated to the FPAs, a subsequent market recovery will benefit only that portion, if any, of your Contract Value which remains in the Investment Options. If a recovery is sustained enough to result in amounts being transferred back from the FPAs into your selected Investment Options, progressively more of your Contract Value may be able to participate in the recovery, but the Contract Value as a whole will always recover more slowly than had it been more fully allocated to the Investment Options. This may potentially provide less Contract Value to you than if your Contract did not include the Living Guarantees. THE GAV FIXED ACCOUNT MINIMUM The GAV Fixed Account Minimum is the amount we require to be kept in the FPAs to maintain the guarantee protection provided by the GAV Benefit. You can transfer amounts into or out of the FPAs subject to the GAV Fixed Account Minimum. You can only make a transfer from the FPAs that would reduce the amount in the FPAs below this minimum by resetting the GAV Benefit. If you allocate or transfer amounts to the FPAs, the amounts we need to transfer to the FPAs in order to maintain the guarantee provided by the GAV Benefit will be less. If you transfer amounts out of the FPAs (subject to the GAV Fixed Account Minimum), the amounts we need to transfer to the FPAs in order to maintain the guarantee provided by the GAV Benefit will be greater. RESETTING THE GAV BENEFIT For Contracts issued in Alabama, Oregon, Pennsylvania, Utah and Washington: The reset feature is not available. You may reset the operation of the GAV Benefit at any time, as long as the reset date is at least 90 days from any earlier reset date and the reset provision is available in your state. Upon a reset, we will transfer 100% of your Contract Value to the Investment Choices on the reset date according to your most recent allocation instructions unless you instruct us otherwise. If you reset the operation of the GAV Benefit, the first Contract Anniversary on which your Contract Value will be guaranteed under the GAV Benefit will be the Contract Anniversary occurring five years after the Contract Anniversary that occurs on or after the reset date. This means that we will not make a True Up to the Contract any time between the reset date and the sixth Contract Anniversary after the reset date (or the fifth Contract Anniversary if you reset on a Contract Anniversary). The GAV on the reset date is the greater of: · the last GAV calculated before the reset date, plus any additional Purchase Payments received on or after the last GAV calculation, and minus any GAV adjusted partial withdrawals taken on or after that calculation, or · your Contract Value. If your Contract Value on the reset date is less than the GAV at that time, the GAV Transfers to the FPAs will occur more rapidly and at a larger amount than those for a new Contract with a Purchase Payment equal to the Contract Value on the reset date. This occurs because the guarantee available to you on the reset date is larger than the guarantees available for a new Contract. On the Contract Anniversary that occurs on or after the reset date, the new GAV is equal to the greater of: · the GAV established on the reset date, plus any additional Purchase Payments received on or after the reset date, and minus any GAV adjusted partial withdrawals taken on or after the reset date; or · your Contract Value. On each subsequent Contract Anniversary, the new GAV is calculated as previously described (see the “Calculating the GAV” discussion that appears earlier in this section). Allianz High Five® Prospectus – April 29, 2013 45 OTHER INFORMATION ON THE GAV BENEFIT Once we pay a GAV True Up to your Contract Value as a result of the GAV Benefit, the True Ups become part of your Contract Value and are available for immediate withdrawal. Also, any GAV True Ups will be allocated proportionately to the Investment Options you chose, and will immediately begin to participate in the investment performance of those Investment Options. For tax purposes, your True Up will be treated as earnings under the Contract. However, if your Contract Value at the time of a True Up is less than your net Purchase Payments (total Purchase Payments received less any prior payments withdrawn) then we may treat some or all of the True Up as a Purchase Payment when applying the withdrawal charge if the entire Contract Value is then withdrawn. This is no different than when the Contract Value is less than your net Purchase Payments, but the Contract Value then experiences a gain immediately before you take a complete withdrawal. We assess withdrawal charges against Purchase Payments withdrawn in the manner described in section 7, Expenses – Withdrawal Charge. The GAV Benefit ends upon the earliest of the following. · The Income Date that you take a Full Annuitization, including a required Full Annuitization on the maximum permitted Income Date. For more information, see section 3, The Annuity Phase. · When the Contract ends. 7. EXPENSES There are charges and other expenses associated with the Contract that reduce your investment return. These charges and expenses are described in detail in this section. MORTALITY AND EXPENSE RISK (M&E) CHARGE Each Business Day, during the Accumulation and Annuity Phases, we make a deduction from your Separate Account assets for the mortality and expense risk (M&E) charge. We do this as part of our calculation of the value of the Accumulation and Annuity Units. The M&E charge is an annualized rate that is realized on a daily basis as a percentage of the net asset value of an Investment Option, and we use that net asset value to calculate the Accumulation Unit value during the Accumulation Phase and the Annuity Unit value during the Annuity Phase. We assess an M&E charge during the Annuity Phase on any Contract Value you apply to variable Annuity Payments; there is no M&E charge during the Annuity Phase on any Contract Value you apply to fixed Annuity Payments. The amount of the M&E charge during the Accumulation Phase depends on the benefit options that apply. During the Accumulation Phase, the M&E charge is as follows: M&E Charge February 2007 Contract and Original Contract issued on or after June 22, 2007 Original Contract issued before June 22, 2007 and May 2005 Contract Traditional GMDB 1.25% 1.40% Enhanced GMDB 1.45% 1.60% During the Annuity Phase, if you request variable Traditional Annuity Payments, the M&E charge is equal, on an annual basis, to 1.25% for a February 2007 Contract and an Original Contract issued on or after June 22, 2007, and 1.40% for a May 2005 Contract. Because the Contract allows Partial Annuitization, it is possible for one portion of the Contract to be in the Accumulation Phase and other portions to be in the Annuity Phase at the same time. It is also possible to have a different M&E charge on different portions of the Contract at the same time if you request a variable traditional Partial Annuitization. This charge compensates us for all the insurance benefits provided by your Contract, for example: · our contractual obligation to make Annuity Payments, · the death benefits, income benefits, withdrawal benefits and Living Guarantees under the Contract, · certain expenses related to the Contract, and · for assuming the risk (expense risk) that the current charge is insufficient in the future to cover the cost of administering the Contract. If the M&E charge is sufficient to cover such costs and risks, any excess is profit to us. We anticipate making such a profit, and using it to cover distribution expenses as well as the cost of providing certain features under the Contract. Allianz High Five® Prospectus – April 29, 2013 46 CONTRACT MAINTENANCE CHARGE Your annual contract maintenance charge is $40. This charge is for Contract administration and maintenance expenses. We waive this charge as follows: · During the Accumulation Phase for all your High Five Contracts if the total Contract Value is at least $75,000 at the time we are to deduct the charge. We determine the total Contract Value for all individually owned Contracts by using the Owner’s social security number, and for non-individually owned Contracts we use the Annuitant’s social security number. · During the Annuity Phase if the Contract Value on the Income Date is at least $750,000. · When paying death benefits under death benefit payment options A, B, or C. During the Accumulation Phase, we deduct the contract maintenance charge on a dollar for dollar basis from the Contract Value determined at the end of the last Business Day before the Contract Anniversary. If you take a full withdrawal from your Contract (other than on a Contract Anniversary), we deduct the full contract maintenance charge. We deduct this charge proportionately first from the Investment Options, and any remaining amount is deducted from the FPAs. WITHDRAWAL CHARGE You can take withdrawals from the portion of the Contract that is in the Accumulation Phase. A withdrawal charge applies if any part of the withdrawal comes from a Purchase Payment that is still within seven complete years before the withdrawal. The withdrawal charge compensates us for expenses associated with selling the Contract. We do not assess the withdrawal charge on: amounts deducted to pay a transfer fee or the contract maintenance charge, Annuity Payments (including GMIB Payments), death benefits, withdrawals taken under the waiver of withdrawal charge benefits, or amounts paid as part of a required minimum distribution payment under our minimum distribution program. (For more information, see section 9, Access to Your Money – Waiver of Withdrawal Charge Benefits and The Minimum Distribution Program and Required Minimum Distribution (RMD) Payments.) The total amount under your Contract that is subject to a withdrawal charge is the Withdrawal Charge Basis. The Withdrawal Charge Basis is equal to the total Purchase Payments, less any Purchase Payment withdrawn (excluding any penalty-free withdrawals), and less any applicable withdrawal charge. We do not reduce the Withdrawal Charge Basis for any penalty-free withdrawals or the deduction of transfer fees or the contract maintenance charge. This means that if you take a full withdrawal while the withdrawal charge applies and you have taken penalty-free withdrawals, you may be assessed a withdrawal charge on more than the amount you are withdrawing. Penalty-free withdrawals include the following amounts:withdrawals under the GWB, withdrawals under the partial withdrawal privilege, withdrawals under the waiver of withdrawal charge benefit, and any amounts paid as part of a required minimum distribution. We also do not adjust the Withdrawal Charge Basis for any gains or losses on your Investment Options. This means that on a full withdrawal, if the Contract Value has declined due to poor performance of your selected Investment Options, the withdrawal charge may be greater than the amount available for withdrawal. Because we assess the withdrawal charge against the Withdrawal Charge Basis, in some instances, the Contract Value may be positive, but you will not receive a distribution due to the amount of the withdrawal charge. For more information, please see the examples in AppendixF. NOTE: Amounts applied to Partial Annuitizations reduce each Purchase Payment proportionately by the percentage of Contract Value or GMIB value you annuitize. This reduction also applies to the Withdrawal Charge Basis. Allianz High Five® Prospectus – April 29, 2013 47 For purposes of calculating any withdrawal charge, we withdraw Purchase Payments on a “first-in-first-out” (FIFO) basis and we make withdrawals from your Contract in the following order. 1. First, we withdraw any Purchase Payments that are beyond your Contract’s withdrawal charge period (for example, Purchase Payments that we have had for seven or more complete years). We do not assess a withdrawal charge on these Purchase Payments. This withdrawal reduces the Withdrawal Charge Basis. 2. Then, we withdraw any Purchase Payments that are under the partial withdrawal privilege and we do not assess a withdrawal charge. However, the partial withdrawal privilege is not available if you are taking a full withdrawal. For more information, see section 9, Access to Your Money – Partial Withdrawal Privilege. This withdrawal does not reduce the Withdrawal Charge Basis. 3. Next, on a FIFO basis, we withdraw Purchase Payments that are within the withdrawal charge period shown in your Contract. We do assess a withdrawal charge on these Purchase Payments, but we withdraw them on a FIFO basis, which may help reduce the total withdrawal charge you pay because the withdrawal charge declines over time. We determine your total withdrawal charge by multiplying each of these payments by the applicable withdrawal charge percentage and then totaling the charges. This withdrawal reduces the Withdrawal Charge Basis. 4. Finally, we withdraw any Contract earnings. We do not assess a withdrawal charge on Contract earnings. We consider any True Ups we make to your Contract Value under the GAV Benefit to be earnings. However, if the Contract Value at the time of a True Up is less than your net Purchase Payments (total Purchase Payments received less any prior payments withdrawn) some or all of the True Up may, in effect, be treated as a Purchase Payment when applying the withdrawal charge if the entire Contract Value is then withdrawn. For more information see section 6, Guaranteed Account Value (GAV) Benefit – Other Information on the GAV Benefit. This withdrawal does not reduce the Withdrawal Charge Basis. We keep track of each Purchase Payment we receive. The amount of the withdrawal charge depends upon the length of time since we received each Purchase Payment. The charge as a percentage of each Purchase Payment withdrawn is as follows. Number of Complete Years Since We Received Your Purchase Payment Charge 0 8% 1 8%* 2 7% 3 6% 4 5% 5 4% 6 3% 7 years or more 0% * 7.5% in Alabama, Oregon, Pennsylvania, Utah and Washington. After we have had a Purchase Payment for seven complete years, there is no charge when you withdraw that Purchase Payment. However, withdrawals from the FPAs may be subject to an MVA. We calculate the charge at the time of each withdrawal. For a full withdrawal that is subject to a withdrawal charge, we deduct the withdrawal charge as a percentage of the Withdrawal Charge Basis from the amount withdrawn. For a partial withdrawal that is subject to a withdrawal charge, the amount we deduct from your Contract will be the amount you request, plus any applicable withdrawal charge. We apply the withdrawal charge to this total amount and we pay you the amount you requested. For partial withdrawals, we deduct the charge from the Contract Value and we deduct it proportionately from the selected Investment Options. However, if there is not enough Contract Value in the Investment Options, we deduct the remaining amount of the charge proportionately from any other available Investment Choices. Partial withdrawals from a general account Investment Choice may involve an MVA, which may increase or decrease your Contract Value and/or the proceeds you receive. Allianz High Five® Prospectus – April 29, 2013 48 Example: You purchased a February 2007 Contract with the Living Guarantees. You made an initial Purchase Payment of $30,000 and made another Purchase Payment in the first month of the second Contract Year of $70,000. In the third month of the third Contact Year, your Contract Value is $110,000 and you request a withdrawal of $52,000. There is no MVA at the time of the withdrawal. We would withdraw money from the Contract Value and compute the withdrawal charge as follows. 1) Purchase Payments that are beyond the withdrawal charge period. All payments are still within the withdrawal charge period so this does not apply. 2) Amounts available under the partial withdrawal privilege. You have not taken any other withdrawals this year so you can withdraw up to 12% of your total payments (or $12,000) without incurring a withdrawal charge. 3) Purchase Payments on a FIFO basis. The total amount we deduct from the first Purchase Payment is $30,000, which is subject to a 7% withdrawal charge, and you will receive $27,900. We determine this amount as follows: (amount withdrawn) x (1 – withdrawal charge) the amount you receive, or: $30,000 x 0.930 $27,900. Next we determine how much we need to deduct from the second Purchase Payment. So far we have deducted $39,900 ($12,000 under the partial withdrawal privilege and $27,900 from the first Purchase Payment), so we would need to deduct $12,100 from the second Purchase Payment to get you the $52,000 you requested. The second Purchase Payment is subject to an 8% withdrawal charge. We calculate the total amount withdrawn and the withdrawal charge you pay on this amount as follows: (the amount you receive) ÷ (1 – withdrawal charge) amount withdrawn, or: $12,100 ÷ 0.920 $13,152 4) Contract earnings. As we have already withdrawn your requested amount, this does not apply. In total we withdrew $55,152 from your Contract, of which you received $52,000 and paid a withdrawal charge of $3,152. NOTE: Withdrawals may have tax consequences and, if taken before age 59½, may be subject to a 10% federal penalty tax. For tax purposes, under Non-Qualified Contracts, withdrawals are considered to have come from the last money you put into the Contract. Thus, for tax purposes, earnings are considered to come out first. Reduction or Elimination of the Withdrawal Charge We may have reduced or eliminated the withdrawal charge when the Contract was sold under circumstances that reduced its sales expenses. For example, if a large group of individuals purchased the Contract, or if a purchaser already had a relationship with us. We may choose not to deduct a withdrawal charge under a Contract issued to an officer, director, or employee of Allianz Life or any of its affiliates. Also, we may reduce or waive the withdrawal charge for a Contract sold by a Financial Professional appointed with Allianz Life to any members of his or her immediate family and the Financial Professional waives their commission. We require our prior approval for any reduction or elimination of the withdrawal charge. TRANSFER FEE You can currently make 12 free transfers every Contract Year. If you make more than 12 transfers in a Contract Year, we deduct a transfer fee of $25 for each additional transfer. Currently, we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct it during the Annuity Phase. The deduction of a transfer fee decreases your Contract Value on a dollar for dollar basis, but it does not decrease your partial withdrawal privilege, the Withdrawal Charge Basis, or any of the guaranteed values available under the optional benefits. Transfers from a FPA may be subject to an MVA, which may increase or decrease the value of your Contract and/or the amount transferred. We deduct a transfer fee from the Investment Choice from which the transfer is made. If you transfer the entire amount in the Investment Choice, then we deduct a transfer fee from the amount transferred. If you are transferring from multiple Investment Choices, we treat the transfer as a single transfer and we deduct any transfer fee proportionately from the Investment Choices if you transfer less than the entire amount that is in the Investment Choice. If the transfer is a GAV Transfer or is made under the dollar cost averaging or flexible rebalancing programs, there is no fee for the transfer and we currently do not count these transfers against any free transfers we allow. Allianz High Five® Prospectus – April 29, 2013 49 PREMIUM TAX Premium tax is based on your state of residence at the time you make each Purchase Payment. In states that assess a premium tax, we do not currently deduct it from the Contract, although we reserve the right to do so in the future. Premium tax normally ranges from 0% to 3.5% of the Purchase Payment, depending on the state or governmental entity. INCOME TAX Currently, we do not deduct any Contract related income tax we incur, although we reserve the right to do so in the future. INVESTMENT OPTION EXPENSES There are deductions from the assets of the various Investment Options for operating expenses (including management fees) that are described in the Fee Tables in this prospectus and in the prospectuses for the Investment Options. These charges apply during the Accumulation and Annuity Phases if you make allocations to the Investment Options. These expenses reduce the performance of the Investment Options and, therefore, negatively affect your Contract Value and the amounts available for withdrawals and Annuity Payments. They may also negatively impact the death benefit proceeds. The investment advisers for the Investment Options provided the fee and expense information and we did not independently verify it. 8. TAXES NOTE: We have prepared the following information on taxes as a general discussion of the subject. The Contract offers flexibility regarding how distributions can be taken. Not all of these distributions (or their attendant tax consequences) are discussed in this section. This information is not intended as tax advice. You should, therefore, consult your own tax adviser about your own circumstances. We have included additional information regarding taxes in the Statement of Additional Information. For more information on the taxation of Annuity Payments made under a Partial Annuitization, see section 3, The Annuity Phase – Partial Annuitization. For more information on the “Taxation of GMIB Payments,” see section 3, The Annuity Phase. ANNUITY CONTRACTS IN GENERAL Annuity contracts are a means of setting aside money for future needs – usually retirement. Congress recognized how important saving for retirement was and provided special rules in the Internal Revenue Code (Code) for annuities. These rules generally provide that you are not taxed on any earnings on the money held in your annuity until you take the money out. This is called tax deferral. There are different rules regarding how you are taxed, depending upon how you take the money out and whether the annuity is Qualified or Non-Qualified (see the following discussion in this section). If you did not purchase the Contract under a tax qualified retirement plan, the Contract is referred to as a Non-Qualified Contract. When a Non-Qualified Contract is owned by a non-individual (for example, a corporation or certain other entities other than a trust holding the Contract as an agent for an individual), the Contract generally is not treated as an annuity for tax purposes. This means that the Contract may not receive the benefits of tax deferral and Contract earnings may be taxed as ordinary income every year. QUALIFIED CONTRACTS If you purchased the Contract under a pension or retirement plan that is qualified under the Code, the Contract is referred to as a Qualified Contract. Qualified Contracts are subject to special rules. Adverse tax consequences may result if contributions, distributions, and transactions in connection with the Qualified Contract do not comply with the law. A Qualified Contract does not provide any necessary or additional tax deferral if it is used to fund a qualified plan that is tax deferred. However, the Contract has features and benefits other than tax deferral that may make it an appropriate investment for a qualified plan. Allianz High Five® Prospectus – April 29, 2013 50 We may have issued the following types of Qualified Contracts. · Traditional Individual Retirement Annuity. Section 408 of the Code permits eligible individuals to maintain Individual Retirement Annuities (IRAs). IRA contributions are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. You cannot make contributions once the Owner reaches age 70½. Contributions may be tax deductible based on the Owner’s income. The limit on the amount contributed to an IRA does not apply to distributions from certain other types of qualified plans that are “rolled over” on a tax-deferred basis into an IRA. · Roth IRA. Section 408A of the Code permits certain eligible individuals to contribute to a Roth IRA. Contributions to a Roth IRA are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. Contributions are also limited or prohibited if the Owner’s income is above certain limits. Contributions must be made in cash or as a rollover or transfer from another Roth IRA. Conversions to a Roth IRA from a Traditional IRA or other eligible qualified retirement plan are permitted regardless of an individual’s income. A conversion to a Roth IRA results in a taxable event, but not a 10% federal penalty tax for early withdrawal if certain qualifications are met (please consult your tax adviser for more details). Distributions from a Roth IRA generally are not subject to income tax if the Roth IRA has been held for five years (starting with the year in which the first contribution is made to any Roth IRA) and the Owner satisfies a triggering event such as attaining age 59½, death, disability or a first time homebuyer (subject to a $10,000 lifetime limit). Distribution before satisfying the five year period or triggering event requirement may subject the distribution to ordinary income tax and the 10% federal penalty tax for early withdrawal. Please be aware that each Roth IRA conversion has its own five year holding period requirement. · Inherited IRA. The Code permits beneficiaries of investments that were issued under certain tax-qualified pension or retirement plans to directly transfer the death benefit from that investment into a variable annuity contract (Inherited IRA Contract). Inherited IRA Contracts must satisfy the required minimum distribution rules that apply to a beneficiary. If you purchased this Contract as an Inherited IRA Contract, the beneficiary of the previous tax-qualified investment became the Owner of this Inherited IRA Contract. The ownership of the Contract also includes the name of the previous deceased owner. The purpose of the Inherited IRA Contract is to allow the Owner to change the investment vehicle to an annuity and receive required minimum distribution withdrawal payments instead of receiving a lump sum death benefit payment. The death benefit proceeds must be directly transferred into this Contract; they cannot be received by the beneficiary and then applied to the Contract. A beneficiary can apply the death benefit proceeds from multiple tax-qualified investments that were owned by the same owner to the purchase of an Inherited IRA Contract. We do not accept any other forms of Purchase Payment on an Inherited IRA Contract. · Simplified Employee Pension (SEP) IRA. Employers may establish Simplified Employee Pension (SEP) IRAs under Code Section 408(k) to provide IRA contributions on behalf of their employees. In addition to all of the general rules governing IRAs, such plans are subject to additional requirements and different contribution limits. Qualified Plans. A qualified plan is a retirement or pension plan that meets the requirements for tax qualification under the Code. If the Contract is an investment for assets of a qualified plan under Section 401 of the Code, the plan is both the Owner and the Beneficiary. The authorized signatory or plan trustee for the plan must have made representations to us that the plan was qualified under the Code on the Issue Date and was intended to continue to be qualified for the entire Accumulation Phase of the Contract, or as long as the qualified plan owns the Contract. The qualified plan may designate a third party administrator to act on its behalf. All tax reporting is the responsibility of the plan. In the event the qualified plan instructs us to roll the plan assets into an IRA for the Annuitant under this Contract, we change the qualification type of the Contract to an IRA and make the Annuitant the Owner. The qualified plan is responsible for any reporting required for the rollover transactions. MULTIPLE CONTRACTS Section 72(e)(12) of the Code provides that multiple Non-Qualified deferred annuity contracts that are issued within a calendar year period to the same owner by one company or its affiliates are treated as one annuity contract for purposes of determining the tax consequences of any distribution. Such treatment may result in adverse tax consequences, including more rapid taxation of the distributed amounts from such combination of contracts. For purposes of this rule, contracts received in a Section 1035 exchange are considered issued in the year of the exchange. Allianz High Five® Prospectus – April 29, 2013 51 PARTIAL 1035 EXCHANGES Section 1035 of the Code provides that an annuity contract may be exchanged in a tax-free transaction for another annuity contract. Historically, it was presumed that only the exchange of an entire contract (as opposed to a partial exchange) would be accorded tax-free status. Guidance from the IRS, however, confirmed that the direct transfer of a portion of an annuity contract into another annuity contract can qualify as a non-taxable exchange. IRS guidance provides that this direct transfer can go into an existing annuity contract as well as a new annuity contract. If you perform a partial 1035 exchange, please be aware that no distributions or withdrawals can occur from the old or new annuity contract within 12 months of the partial exchange, unless you qualify for an exception to this rule. IRS guidance also provides that certain partial exchanges may not qualify as tax-free exchanges. Therefore, Owners should consult their own tax advisers before entering into a partial exchange of an annuity contract. DISTRIBUTIONS – NON-QUALIFIED CONTRACTS You, as the Owner, generally are not taxed on increases in the value of the Contract until an actual or deemed distribution occurs – either as a withdrawal or as Traditional Annuity Payments or GMIB Payments. Section 72 of the Code governs treatment of distributions. When a withdrawal from a Non-Qualified Contract occurs, the amount received generally is treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the Contract Value immediately before the distribution over your investment in the Contract (generally, the Purchase Payments or other consideration paid for the Contract, reduced by any amount previously distributed from the Contract that was not subject to tax) at that time. In the case of a full withdrawal under a Non-Qualified Contract, the amount received generally is taxable only to the extent it exceeds your investment in the Contract. If you take an annuitization, different rules apply. Periodic installments (for example, GMIB Payments) scheduled to be received at regular intervals (for example, monthly) should be treated as annuity payments (and not withdrawals) for tax purposes. Upon annuitization, a portion of each Annuity Payment may be treated as a partial return of your Purchase Payment and is not taxed. The remaining portion of the payment is treated as ordinary income. How the Annuity Payment is divided between taxable and non-taxable portions depends upon the period over which we expect to make the payments. Once we have paid out all of your Purchase Payment(s), the entire Annuity Payment is taxable as ordinary income. Section 72 of the Code further provides that any amount received under an annuity contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions are exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for amounts: 1) paid on or after you reach age 59½; 2) paid after you die; 3) paid if you become totally disabled (as that term is defined in Section 72(m)(7) of the Code); 4) paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 5) paid as annuity payments under an immediate annuity; or 6) that come from Purchase Payments made before August 14, 1982. With respect to (4) above, if the series of substantially equal periodic payments is modified before the later of your attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest, for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun, will result in the modification of the series of substantially equal payments and therefore result in the imposition of the 10% federal penalty tax and interest for the period as described above. Adding Purchase Payments to a Contract that is making substantially equal periodic payments also results in a modification of the payments. NOTE: Beginning in 2013, distributions from Non-Qualified Contracts will be considered investment income for purposes of the newly enacted Medicare tax on investment income. Thus, in certain circumstances, a 3.8% tax may apply to some or all of the taxable portion of distributions (e.g. earnings) to individuals whose income exceeds certain threshold amounts ($200,000 for filing single, $250,000 for married filing jointly and $125,000 for married filing separately.) Please consult a tax advisor for more information. Allianz High Five® Prospectus – April 29, 2013 52 DISTRIBUTIONS – QUALIFIED CONTRACTS Distributions from Qualified Contracts are subject to ordinary income tax. Special rules may apply to withdrawals from certain types of Qualified Contracts, including Roth IRAs. You should consult with your qualified plan sponsor and tax adviser to determine how these rules affect the distribution of your benefits. Section 72(t) of the Code provides that any amount received under a Qualified Contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions are exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for: 1) distributions made on or after the date you (or the Annuitant as applicable) reach age 59½; 2) distributions following your death or disability (or the Annuitant as applicable) (for this purpose disability is as defined in Section 72(m)(7) of the Code); 3) after separation from service, paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 4) distributions made to you to the extent such distributions do not exceed the amount allowed as a deduction under Code Section 213 for amounts paid during the tax year for medical care; 5) distributions made on account of an IRS levy upon the Qualified Contract; 6) distributions from an IRA for the purchase of medical insurance (as described in Section 213(d)(1)(D) of the Code) for you and your spouse and dependents if you have received unemployment compensation for at least 12 weeks (this exception no longer applies after you have been re-employed for at least 60 days); 7) distributions from an IRA made to you, to the extent such distributions do not exceed your qualified higher education expenses (as defined in Section 72(t)(7) of the Code) for the tax year; 8) distributions from an IRA which are qualified first-time homebuyer distributions (as defined in Section 72(t)(8) of the Code); 9) distributions made to an alternate Payee pursuant to a qualified domestic relations order (does not apply to an IRA); and a reservist called to active duty during the period between September 11, 2001 and December 31, 2007, for a period in excess of 179 days (or for an indefinite period), distributions from IRAs or amounts attributable to elective deferrals under a 401(k) plan made during such active period. The exception stated in (3) above applies to an IRA without the requirement that there be a separation from service. With respect to (3) above, if the series of substantially equal periodic payments is modified before the later of the Annuitant attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun, will result in the modification of the series of substantially equal payments and therefore result in the imposition of the 10% federal penalty tax and interest for the period as described above, unless another exception to the federal penalty tax applies. You should obtain competent tax advice before you take any partial withdrawals from your Contract. Adding Purchase Payments to a Contract that is making substantially equal periodic payments also results in a modification of the payments. Distributions from a Qualified Contract must commence no later than the required beginning date. For Roth IRAs, no distributions are required during the Owner’s lifetime. For IRAs other than Roth IRAs, the required beginning date is April 1 of the calendar year following the year in which you attain age 70½. Under a qualified plan, the required beginning date is generally April 1 of the calendar year following the later of the calendar year in which you reach age 70½ or retire. Generally, required minimum distributions must be made over a period not exceeding the life or life expectancy of the individual or the joint lives or life expectancies of the individual and his or her designated Beneficiary. If the required minimum distributions are not made, a 50% federal penalty tax is imposed as to the amount not distributed. It is unclear whether a partial withdrawal taken after an Income Date has an adverse impact on the determination of required minimum distributions. If you are attempting to satisfy these rules through partial withdrawals, the present value of future benefits provided under the Contract may need to be included in calculating the amount required to be distributed. If you are receiving Annuity Payments or are age 70½ or older, you should consult with a tax adviser before taking a partial withdrawal. Allianz High Five® Prospectus – April 29, 2013 53 ASSIGNMENTS, PLEDGES AND GRATUITOUS TRANSFERS Other than in the case of Qualified Contracts (which generally cannot be assigned or pledged), any assignment or pledge of (or agreement to assign or pledge) the Contract Value is treated for federal income tax purposes as a full withdrawal. The investment in the Contract is increased by the amount includible as income with respect to such amount or portion, though it is not affected by any other aspect of the assignment or pledge (including its release). If an Owner transfers a Contract without adequate consideration to a person other than the Owner’s spouse (or to a former spouse incidental to divorce), the Owner is taxed on the difference between his or her Contract Value and the investment in the Contract at the time of transfer and for each subsequent year until the assignment is released. In such case, the transferee’s investment in the Contract is increased to reflect the increase in the transferor’s income. The transfer or assignment of ownership of the Contract, the designation of an Annuitant, the selection of certain Income Dates, or the exchange of the Contract may result in certain other tax consequences that are not discussed here. An Owner contemplating any such transfer, assignment, or exchange should consult a tax adviser as to the tax consequences. DEATH BENEFITS Any death benefits paid under the Contract are taxable to the recipient as ordinary income. The rules governing the taxation of payments from an annuity contract generally apply to the payment of death benefits and depend on whether the death benefits are paid as a lump sum or as Annuity Payments. Estate taxes may also apply. WITHHOLDING Annuity distributions are generally subject to withholding for the recipient’s federal income tax liability. Recipients can, however, generally elect not to have tax withheld from distributions unless they are subject to mandatory state withholding. “Eligible rollover distributions” from qualified plans are subject to a mandatory federal income tax withholding of 20%. An eligible rollover distribution is any distribution to an employee (or employee’s spouse or former spouse as Beneficiary or alternate Payee) from such a plan, except required minimum distributions as required by the Code, a series of substantially equal periodic payments made for life or a period of ten years or more, or hardship distributions. The 20% withholding does not apply, however, to nontaxable distributions or if the employee chooses a “direct rollover” from the Contract plan to a qualified plan, IRA, TSA or 403(b) plan, or to a governmental Section 457 plan that agrees to separately account for rollover contributions. FEDERAL ESTATE TAXES While no attempt is being made to discuss the federal estate tax implications of the Contract, an Owner should keep in mind that the value of an annuity contract owned by a decedent and payable to a Beneficiary by virtue of surviving the decedent is included in the decedent’s gross estate. Depending on the terms of the annuity contract, the value of the annuity included in the gross estate may be the value of the lump sum payment payable to the designated Beneficiary or the actuarial value of the payments to be received by the Beneficiary. Consult an estate planning adviser for more information. GENERATION-SKIPPING TRANSFER TAX Under certain circumstances, the Code may impose a “generation-skipping transfer tax” when all or part of an annuity contract is transferred to, or a death benefit is paid to, an individual two or more generations younger than the Owner. Regulations issued under the Code may require us to deduct the tax from your Contract, or from any applicable payment, and pay it directly to the IRS. FOREIGN TAX CREDITS We may benefit from any foreign tax credits attributable to taxes paid by certain funds to foreign jurisdictions to the extent permitted under the federal tax law. ANNUITY PURCHASES BY NONRESIDENT ALIENS AND FOREIGN CORPORATIONS The preceding discussion provides general information regarding federal income tax consequences to Owners that are U.S. citizens or residents. Owners that are not U.S. citizens or residents generally are subject to federal withholding tax on taxable distributions from annuity contracts at a 30% rate, unless a lower treaty rate applies. In addition, Owners may be subject to state and/or municipal taxes and taxes that may be imposed by the Owners’ country of citizenship or residence. Allianz High Five® Prospectus – April 29, 2013 54 POSSIBLE TAX LAW CHANGES Although the likelihood of legislative or regulatory changes is uncertain, there is always the possibility that the tax treatment of the Contract could change by legislation, regulation or otherwise. Consult a tax adviser with respect to legislative or regulatory developments and their effect on the Contract. We have the right to modify the Contract in response to legislative or regulatory changes that could otherwise diminish the favorable tax treatment that annuity owners currently receive. We make no guarantee regarding the tax status of any contract and do not intend the above discussion as tax advice. DIVERSIFICATION The Code provides that the underlying investments for a Non-Qualified variable annuity must satisfy certain diversification requirements in order to be treated as an annuity contract. We believe that the Investment Options are being managed so as to comply with the requirements. In some circumstances, owners of variable annuities who retain excessive control over the investment of the underlying separate account assets may be treated as the owners of those assets and may be subject to tax on income produced by those assets. Although published guidance in this area does not address certain aspects of the policies, we believe that the Owner should not be treated as the owner of the Separate Account assets. We reserve the right to modify the Contract to bring it into conformity with applicable standards should such modification be necessary to prevent Owners from being treated as the owners of the underlying Separate Account assets. REQUIRED DISTRIBUTIONS Section 72(s) of the Code requires that, to be treated as an annuity contract for federal income tax purposes, a Non-Qualified Contract must contain certain provisions specifying how amounts are distributed in the event of the death of an Owner of the Contract. Specifically, Section 72(s) requires that: (a) if any Owner dies on or after you take a Full Annuitization, but before the time the entire interest in the Contract has been distributed, the entire interest in the Contract must be distributed at least as rapidly as under the method of distribution being used as of the date of the Owner’s death; and (b) if any Owner dies before you take a Full Annuitization, the entire interest in the Contract must be distributed within five years after the date of the Owner’s death. These requirements are considered satisfied as to any portion of an Owner’s interest that is payable to or for the benefit of a designated Beneficiary and that is distributed over the life of such designated Beneficiary, or over a period not extending beyond the life expectancy of that Beneficiary, provided that such distributions begin within one year of the Owner’s death. The designated Beneficiary refers to an individual designated by the Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death. However, if the designated Beneficiary is the surviving spouse of the deceased Owner, the Contract may be continued with the surviving spouse as the new Owner. Non-Qualified Contracts contain provisions that are intended to comply with these Code requirements. Other rules may apply to Qualified Contracts. Allianz High Five® Prospectus – April 29, 2013 55 9. ACCESS TO YOUR MONEY The money in the Contract is available under the following circumstances: · by taking a withdrawal (including GWB withdrawals); · by taking required minimum distributions (Qualified Contracts only); · by taking Annuity Payments; or · when we pay a death benefit. You can only take withdrawals during the Accumulation Phase. We process any request for a withdrawal based on the Accumulation Unit values next determined after receipt of the request in Good Order at our Service Center. The Accumulation Unit values are normally determined at the end of each Business Day. Any withdrawal request received at or after the end of the current Business Day receives the next Business Day’s Accumulation Unit values. When you take a full withdrawal, we process the withdrawal on the Business Day we receive the request in Good Order at our Service Center: · based upon the number of Accumulation Units held by the Contract on that Business Day and valued at the next available daily price, · adjusted for any applicable MVA, · less any applicable withdrawal charge, and · less any contract maintenance charge. See the Fee Tables and section 7, Expenses for a discussion of the charges. There is no minimum associated with requesting a partial withdrawal and there is no minimum amount of Contract Value that we require to remain in the Contract after requesting a partial withdrawal for as long as you hold the Contract. In the future, if we require a minimum amount of Contract Value to remain in the Contract, we reserve the right to treat a request for a partial withdrawal that would reduce the Contract Value below this minimum as a request for a full withdrawal of the Contract. Unless you instruct us otherwise, we deduct any partial withdrawal (including any withdrawal charge) proportionately from the Investment Options. If the amount in the Investment Options is less than the partial withdrawal, then the remaining amount comes proportionately from any other available Investment Choices. Partial withdrawals from a general account Investment Choice may involve an MVA, which may increase or decrease your Contract Value and/or the proceeds you receive. We pay the amount of any withdrawal from the Investment Options within seven days of when we receive your request in Good Order at our Service Center, unless the suspension of payments or transfers provision is in effect (see the “Suspension of Payments or Transfers” discussion later in this section). Upon withdrawal, we assess the withdrawal charge against the Withdrawal Charge Basis. Penalty-free withdrawals and amounts withdrawn to pay transfer fees or the contract maintenance charge do not reduce the Withdrawal Charge Basis, but any other withdrawals of Purchase Payments reduce the Withdrawal Charge Basis. Penalty-free withdrawals include the following amounts:withdrawals under the GWB, withdrawals under the partial withdrawal privilege, withdrawals under the waiver of withdrawal charge benefit, and any amounts paid as part of a required minimum distribution. We also do not adjust the Withdrawal Charge Basis for any gains or losses on your Investment Options. This means that if you take a full withdrawal while the withdrawal charge applies and you have taken penalty-free withdrawals or you have had losses in your Investment Options, you may be assessed a withdrawal charge on more than the amount you are withdrawing. In some instances, you will not receive a distribution due to the amount of the withdrawal charge. For more information, please see section 7, Expenses – Withdrawal Charge and the examples in AppendixF. We may be required to provide information about you or your Contract to government regulators. We may also be required to stop disbursements from your Contract and thereby refuse any request for transfers, and refuse to pay any withdrawals, surrenders, or death benefits until instructions are received from the appropriate regulator. If, pursuant to SEC rules, the AZL Money Market Fund suspends payment of redemption proceeds in connection with a fund liquidation, we will delay payment of any transfer, partial withdrawal, surrender, or death benefit from the AZL Money Market Fund subaccount until the fund is liquidated. Ordinary income taxes, tax penalties and certain restrictions may apply to any withdrawal you take. Allianz High Five® Prospectus – April 29, 2013 56 PARTIAL WITHDRAWAL PRIVILEGE The partial withdrawal privilege for each Contract Year is equal to 12% of your total Purchase Payments, less previous withdrawals taken under the partial withdrawal privilege, GWB, or as a required minimum distribution payment in the same Contract Year, and before any MVA. We do not deduct a withdrawal charge from amounts withdrawn under the partial withdrawal privilege, but an MVA may apply to amounts withdrawn from a FPA. Any unused partial withdrawal privilege in one Contract Year is not added to the amount that is available in the next Contract Year. There is no partial withdrawal privilege during the Annuity Phase. If you withdraw Purchase Payments that are beyond the withdrawal charge period, those withdrawals are not subject to a withdrawal charge and they do not reduce your partial withdrawal privilege. If you withdraw a Purchase Payment that is subject to a withdrawal charge and the withdrawal is more than the partial withdrawal privilege, the excess amount is subject to a withdrawal charge and reduces the Withdrawal Charge Basis unless the excess amount is part of a penalty-free withdrawal. If you take a full withdrawal, we assess a withdrawal charge with no reduction for any partial withdrawal privilege in that year. Amounts withdrawn under the partial withdrawal privilege do not reduce the Withdrawal Charge Basis. The minimum distribution program allows you to take withdrawals without the deduction of the withdrawal charge under certain circumstances. For more information, see “The Minimum Distribution Program and Required Minimum Distribution (RMD) Payments” discussion later in this section. WAIVER OF WITHDRAWAL CHARGE BENEFITS Under certain circumstances, after the first Contract Year, we permit you to take money out of the Contract without deducting a withdrawal charge if any Owner becomes: · confined to a nursing home for a period of at least 90 consecutive days; or · terminally ill, which is defined as life expectancy of 12 months or less (we require a full withdrawal of the Contract in this instance). The waiver does not apply if any of the above conditions existed on the Issue Date. If the Contract is owned by a non-individual, we base this benefit on the Annuitant. We must receive proof of these conditions in Good Order, including certification by a licensed physician before we waive the withdrawal charge. Amounts withdrawn under this benefit do not reduce the Withdrawal Charge Basis. These benefits vary from state to state and may not be available in your state. Check with your Financial Professional for details on the waivers available in your state. GUARANTEED WITHDRAWAL BENEFIT (GWB) Contracts with Living Guarantees will include the GWB. The Living Guarantees were available at Contract issue. The Living Guarantees cannot be added to an existing Contract after it is issued or removed from your Contract. There is no additional charge for the GWB. However, we monitor your Contract Value daily and systematically transfer amounts between your selected Investment Options and the FPAs to support the Living Guarantees. This benefit provides a guaranteed income through partial withdrawals, regardless of your Contract Value, beginning on the second Contract Anniversary. The GWB is not available before the second Contract Anniversary. The GWB value is equal to total Purchase Payments less GWB adjusted partial withdrawals. The maximum amount available for GWB withdrawals each Contract Year is the lesser of: · 12% of your total Purchase Payments before any MVA (the partial withdrawal privilege amount), or · the remaining GWB value. We will not deduct a withdrawal charge from amounts withdrawn under the GWB, but an MVA may apply to amounts withdrawn from a FPA. Amounts withdrawn under the GWB will not reduce the Withdrawal Charge Basis, but withdrawals in excess of the maximum amount available annually under the GWB will be subject to a withdrawal charge and will reduce the Withdrawal Charge Basis. Amounts withdrawn under the GWB will count against the partial withdrawal privilege. Any unused GWB withdrawal amount in one Contract Year does not carry over to the next Contract Year. GWB withdrawals will be treated as withdrawals for tax purposes and if any Owner is younger than age 59½, the GWB withdrawal may also be subject to a 10% federal penalty tax. Allianz High Five® Prospectus – April 29, 2013 57 Withdrawals and Partial Annuitizations you take in excess of the maximum allowable GWB withdrawal in a Contract Year may reduce the GWB value by more than the amount withdrawn or annuitized. If the Contract Value at the time of withdrawal or annuitization is less than the remaining GWB value, the GWB value may be reduced by more than the amount withdrawn or annuitized. For each withdrawal* or traditional Partial Annuitization taken before the second Contract Anniversary, a GWB adjusted partial withdrawal is equal to: PW x GWBV For each withdrawal* or traditional Partial Annuitization taken on or after the second Contract Anniversary, a GWB adjusted partial withdrawal is equal to: GWBA + (RPWA x GWBV) * Includes any amounts paid as part of a required minimum distribution. For each GMIB Partial Annuitization a GWB adjusted partial withdrawal is equal to: GMIBPAx GWB1 GMIB PW The amount of Contract Value (before any MVA) applied to a traditional Partial Annuitization or withdrawn (including any applicable withdrawal charge). GWBA The amount of the partial withdrawal* (before any MVA) that, together with any previous partial withdrawals* taken during the Contract Year, does not exceed the maximum allowable GWB withdrawal for the Contract Year. However, if you take any traditional Partial Annuitization the entire amount of any Contract Value (before any MVA) applied to the traditional Partial Annuitization will be included in the RPWA portion of this formula. *Includes GWB withdrawals. RPWA The remaining amount of the partial withdrawal including any applicable withdrawal charge, but before any MVA. GWBV The greater of one, or the ratio of (a) divided by (b) where: (a) The remaining GWB value on the day of (but before) the traditional Partial Annuitization or partial withdrawal. (b) The Contract Value on the day of (but before) the traditional Partial Annuitization or partial withdrawal adjusted for any applicable MVA. GMIBPA The amount of the GMIB value applied to a GMIB Partial Annuitization. GMIB The GMIB value on the day of (but before) the GMIB Partial Annuitization GWB1 The remaining GWB value on the day of (but before) the GMIB Partial Annuitization. You can continue to take GWB withdrawals until you have withdrawn all of the GWB value. This means that under the GWB, if you have no remaining Contract Value, your Contract will continue until you have withdrawn all the Purchase Payments less GWB adjusted partial withdrawals. NOTE:You will be required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date. (For more information see section 3, The Annuity Phase.) Upon such a Full Annuitization the Guaranteed Withdrawal Benefit will no longer be available to you. The GWB ends upon the earliest of the following. · When the Contract ends. · The Income Date that you take a Full Annuitization, including a required Full Annuitization on the maximum permitted Income Date. For more information, see section 3, The Annuity Phase. · The GWB value is zero. · The death of the Owner (unless the spouse continues the Contract as the new Owner). Allianz High Five® Prospectus – April 29, 2013 58 GWB Adjusted Partial Withdrawal Example · You purchased a February 2007 Contract and selected the Living Guarantees. You made only one initial Purchase Payment of $100,000. · The GWB value at issue is equal to the total Purchase Payments less GWB adjusted partial withdrawals, which is $100,000. · The maximum amount you can withdraw under the GWB after the second Contract Anniversary is 12% of the total Purchase Payments before any MVA, which is 0.12 x $100,000 $12,000. · During the third Contract Year you take a partial withdraw of $13,000 (including any withdrawal charge) when the Contract Value on the day (but before) the withdrawal is $95,000. There is no MVA on the partial withdrawal. We calculate the GWB adjusted partial withdrawal as:GWBA + (RPWA x GWBV), where: GWBA The amount of the partial withdrawal that does not exceed the maximum allowable GWB withdrawal for the Contract Year……………. RPWA The remaining amount of the partial withdrawal (including any withdrawal charge) $13,000 – $12,000 ……………. + ($1,000 GWBV The greater of one, or the ratio of (a) divided by (b), where: (a) The remaining GWB value on the day of (but before) the partial withdrawal………… (b) The Contract Value on the day of (but before) the partial withdrawal…………… ÷ $95,000 GWBV…………… x 1.052632) GWB adjusted partial withdrawal…………… After this partial withdrawal, the remaining GWB value is $100,000 – $13,053 …………… · During the fourth Contract Year you take another partial withdrawal of $14,000 (including any withdrawal charge) when the Contract Value on the day (but before) the withdrawal is $92,500. There is no MVA on the partial withdrawal. We calculate the GWB adjusted partial withdrawal as:GWBA + (RPWA x GWBV), where: GWBA The amount of the partial withdrawal that does not exceed the maximum allowable GWB withdrawal for the Contract Year RPWA The remaining amount of the partial withdrawal (including any withdrawal charge) $14,000 – $12,000 + ($2,000 GWBV The greater of one, or the ratio of (a) divided by (b), where: (a) The remaining GWB value on the day of (but before) the partial withdrawal (b) The Contract Value on the day of (but before) the partial withdrawal ÷ $92,500 GWBV x1) GWB adjusted partial withdrawal After this partial withdrawal, the remaining GWB value is $86,947 – $14,000 Allianz High Five® Prospectus – April 29, 2013 59 SYSTEMATIC WITHDRAWAL PROGRAM If your Contract Value is at least $25,000, the systematic withdrawal program provides automatic monthly, quarterly, semi-annual or annual payments to you. The minimum amount you can withdraw under this program is $100. There is no restriction on the maximum you may withdraw under this program if your Purchase Payments are no longer subject to a withdrawal charge. While the withdrawal charge is in effect, the systematic withdrawal program is subject to the partial withdrawal privilege. The total systematic withdrawals that you can take each Contract Year without incurring a withdrawal charge is limited to your partial withdrawal privilege amount for that Contract Year. With the exception of penalty-free withdrawals, any withdrawals in a Contract Year (including systematic withdrawals) are subject to any applicable withdrawal charge. For more information, see section 7, Expenses – Withdrawal Charge and the “Partial Withdrawal Privilege” discussion that appears earlier in this section. All systematic withdrawals are made on the ninth of the month, or the Business Day before if the ninth is not a Business Day. We must receive your systematic withdrawal program form instructions in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these withdrawals, or your program will not begin until the next month. We reserve the right to discontinue or modify the systematic withdrawal program at any time and for any reason. Ordinary income taxes, tax penalties and certain restrictions may apply to systematic withdrawals. You cannot participate in the systematic withdrawal program and the minimum distribution program at the same time. MINIMUM DISTRIBUTION PROGRAM AND REQUIRED MINIMUM DISTRIBUTION (RMD) PAYMENTS If you own a Qualified Contract, you may participate in the minimum distribution program during the Accumulation Phase of the Contract. Under this program, we make payments to you from your Contract designed to meet the applicable minimum distribution requirements imposed by the Code for this Qualified Contract. We can make payments to you on a monthly, quarterly, or annual basis. However, if your Contract Value is less than $25,000, we only make annual payments. RMD payments from this Contract are not subject to a withdrawal charge and do not reduce the Withdrawal Charge Basis. However, they count against your partial withdrawal privilege. You cannot aggregate RMD payments between this Contract and other qualified contracts that you own. Any RMD payments from this Contract that exceed the RMD amount calculated for this Contract are subject to any applicable withdrawal charge. If your Contract includes Living Guarantees, RMD payments also count against the maximum amount available for GWB withdrawals. If your Contract includes Living Guarantees, it also includes a GMIB that may have limited usefulness under a Qualified Contract subject to a RMD. If your Contract includes Living Guarantees and you do not exercise the GMIB on or before the date RMD payments must begin under a qualified plan, the Owner or Beneficiary may not be able to exercise the GMIB due to the restrictions imposed by the minimum distribution requirements. You should consider whether the GMIB is appropriate for your situation if you plan to exercise the GMIB after your RMD beginning date. In addition, RMD payments reduce your GAV, GWB value, GMDB value, GMIB value, MAV (if applicable) and amounts available under your partial withdrawal privilege. You cannot participate in systematic withdrawal and minimum distribution programs at the same time. Inherited IRA Contracts. If you (the Owner) were the spouse of the deceased owner of the previous tax-qualified investment, and your spouse had not yet reached the date at which he/she was required to begin receiving required minimum distribution (RMD) payments, then you can wait to begin receiving RMD payments until the year that your spouse would have reached age 70½. Alternatively, if the deceased owner of the previous tax-qualified investment had already reached the date at which he/she was required to begin receiving RMD payments, you can begin RMD payments based on your single life expectancy in the year following the deceased owner’s death, or (if longer) the deceased previous owner’s life expectancy in the year of his/her death reduced by one. You must begin to receive these RMD payments by December 31 of the year following the year of the deceased previous owner’s death. Allianz High Five® Prospectus – April 29, 2013 60 SUSPENSION OF PAYMENTS OR TRANSFERS We may be required to suspend or postpone transfers or payments for withdrawals or transfers for any period when: · the New York Stock Exchange is closed (other than customary weekend and holiday closings); · trading on the New York Stock Exchange is restricted; · an emergency (as determined by the SEC) exists as a result of which disposal of the Investment Option shares is not reasonably practicable or we cannot reasonably value the Investment Option shares; or · during any other period when the SEC, by order, so permits for the protection of Owners. We reserve the right to defer payment for a withdrawal or transfer from any general account Investment Choice for the period permitted by law, but not for more than six months. DEATH BENEFIT At Contract issue, you were asked to select a death benefit. If you did not make a selection, you received the Traditional GMDB. The death benefit is only available during the Accumulation Phase of the Contract. The use of the term “you” in this section refers to the Owner, or the Annuitant if the Contract is owned by a non-individual. If you die during the Accumulation Phase, we process the death benefit based on the Accumulation Unit values determined after we receive in Good Order at our Service Center the death benefit payment option and due proof of death. We consider due proof of death to be any of the following: a copy of the certified death certificate, a decree of court of competent jurisdiction as to the finding of death, or any other proof that we consider to be satisfactory. The Accumulation Unit values are normally determined at the end of each Business Day and due proof of death and an election of the death benefit payment option received at or after the end of the current Business Day receives the next Business Day’s Accumulation Unit values. If a Beneficiary dies before you, that Beneficiary’s interest in this Contract ends unless your Beneficiary designation specifies otherwise. If there are no remaining primary Beneficiaries, we pay any remaining contingent Beneficiary(ies). If there are no remaining Beneficiaries, or no named Beneficiaries, we pay the death benefit to your estate. If there are multiple Beneficiaries, each Beneficiary receives the portion of the death benefit they are entitled to when we receive their required information in Good Order at our Service Center. Unless you instruct us to pay Beneficiaries a specific percentage of the death benefit, they each receive an equal share. Any part of the death benefit amount that had been invested in the Investment Options remains in the Investment Options until distribution begins. From the time the death benefit is determined until we make a complete distribution, any amount in the Investment Options continues to be subject to investment risk that is borne by the recipient. Once we receive notification of death, we no longer accept additional Purchase Payments and we do not process requested transfers. TRADITIONAL GUARANTEED MINIMUM DEATH BENEFIT (TRADITIONAL GMDB) If the Traditional GMDB applies, the amount of the death benefit is the greater of 1 or 2. 1. The Contract Value, determined as of the end of the Business Day during which we receive in Good Order at our Service Center the death benefit payment option and due proof of death. 2. The Traditional GMDB value, which is the total of all Purchase Payments received, reduced for each GMDB adjusted partial withdrawal taken. For multiple Beneficiaries, we determine the Traditional GMDB value for each surviving Beneficiary’s portion of the death benefit at the time we first receive in Good Order at our Service Center the death benefit payment option and due proof of death. We determine the Contract Value for each surviving Beneficiary’s portion of the death benefit as of the end of the Business Day during which we receive in Good Order at our Service Center their selected death benefit payment option. Allianz High Five® Prospectus – April 29, 2013 61 ENHANCED GUARANTEED MINIMUM DEATH BENEFIT (ENHANCED GMDB) If the Enhanced GMDB applies, the amount of the death benefit is the greater of 1, 2 or 3. 1. The Contract Value, determined as of the end of the Business Day during which we receive in Good Order at our Service Center the death benefit payment option and due proof of death. 2. The Traditional GMDB value, which is the total of all Purchase Payments received, reduced for each GMDB adjusted partial withdrawal taken. 3. The Enhanced GMDB value, which is the Maximum Anniversary Value (MAV). We determine the MAV as of the end of the Business Day during which we receive in Good Order at our Service Center the death benefit payment option and due proof of death. For multiple Beneficiaries, we determine the Enhanced GMDB value for each surviving Beneficiary’s portion of the death benefit at the time we first receive in Good Order at our Service Center the death benefit payment option and due proof of death. We determine the Contract Value for each surviving Beneficiary’s portion of the death benefit as of the end of the Business Day during which we receive in Good Order at our Service Center their selected death benefit payment option. Maximum Anniversary Value (MAV) We only calculate the MAV until the date of any Owner’s death. The MAV on the Issue Date is equal to your initial Purchase Payment received on the Issue Date. On each Business Day other than a Contract Anniversary, the MAV is equal to: · its value on the immediately preceding Business Day, · plus any additional Purchase Payments received that day, and · reduced for each GMDB adjusted partial withdrawal taken that day. On each Contract Anniversary before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual) the MAV is equal to the greater of its value on the immediately preceding Business Day, or the Contract Value that occurs on that Contract Anniversary before we process any transactions. We then process any transactions received on that Contract Anniversary (such as additional Purchase Payments, withdrawals and Partial Annuitizations) in the same way that we do on each Business Day other than a Contract Anniversary. Beginning with the Contract Anniversary that occurs on or after the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual) we calculate the MAV in the same way that we do on each Business Day other than a Contract Anniversary. Allianz High Five® Prospectus – April 29, 2013 62 GMDB ADJUSTED PARTIAL WITHDRAWAL FORMULA For each withdrawal or traditional Partial Annuitization taken, a GMDB adjusted partial withdrawal is equal to: (a) x (b) (a) The amount of Contract Value (before any MVA) applied to a traditional Partial Annuitization or withdrawn (including any applicable withdrawal charge). (b) The greater of one, or the ratio of (c) divided by (d) where: (c) The death benefit on the day of (but before) the traditional Partial Annuitization or partial withdrawal. (d) The Contract Value on the day of (but before) the traditional Partial Annuitization or partial withdrawal, adjusted for any applicable MVA. For each GMIB Partial Annuitization, a GMDB adjusted partial withdrawal is equal to: …………… GMIBPAx GMDB1 GMIB GMIBPA The amount of the GMIB value applied to a GMIB Partial Annuitization. GMDB1 The death benefit on the day of (but before) the GMIB Partial Annuitization. GMIB The GMIB value on the day of (but before) the GMIB Partial Annuitization. Any withdrawals or traditional Partial Annuitizations you take in a Contract Year may reduce the GMDB value by more than the amount withdrawn or annuitized. If the Contract Value at the time of withdrawal or annuitization is less than the death benefit, we will deduct more than the amount withdrawn or annuitized from the GMDB value. Please see Appendix D for examples of calculations of the death benefit. WHEN THE DEATH BENEFIT ENDS The GMDB that applies to your Contract ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the GMDB value and Contract Value are both zero. · When the Contract ends. DEATH OF THE OWNER UNDER INHERITED IRA CONTRACTS Upon the death of the Owner under an Inherited IRA Contract, the Beneficiary can either: · continue to receive the required minimum distribution payments based on the remaining life expectancy of the deceased Owner and the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and the appropriately completed election form; or · receive a lump sum payment based on the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and the appropriately completed election form. Allianz High Five® Prospectus – April 29, 2013 63 DEATH OF THE OWNER AND/OR ANNUITANT UNDER ALL OTHER CONTRACTS The following tables are intended to help you better understand what happens upon the death of any Owner and/or Annuitant under the different portions of the Contract. Designating different persons as Owner(s) and Annuitant(s) can have an important impact on whether a death benefit is paid, and on who receives it. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. UPON THE DEATH OF A SOLE OWNER Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · We pay a death benefit to the Beneficiary.(1) For a description of the payout options, see the “Death Benefit Payment Options” discussion later in this section. · The Beneficiary becomes the Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · If the GWB was in effect, it ends unless the deceased Owner’s spouse continues the Contract. · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see the discussion of “Traditional Annuity Payments” and “Guaranteed Minimum Income Benefit (GMIB)” in section 3, The Annuity Phase. No death benefit is payable under Annuity Options 1, 3, or 6. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. If the Beneficiary is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center the death benefit payment election and due proof of death. Allianz High Five® Prospectus – April 29, 2013 64 UPON THE DEATH OF A JOINT OWNER (NOTE: We do not allow Joint Owners to take Partial Annuitizations) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · The surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses there may also be contingent Beneficiaries. · The surviving Joint Owner becomes the sole Owner. · We pay a death benefit to the surviving Joint Owner.(1) For a description of the payout options available, see the “Death Benefit Payment Options” discussion later in this section. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · If the GWB was in effect, it ends unless the Joint Owners were spouses and the surviving spouse who is also the Joint Owner continues the Contract. · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see the discussion of “Traditional Annuity Payments” and “Guaranteed Minimum Income Benefit (GMIB)” in section 3, The Annuity Phase. No death benefit is payable under Annuity Options 1, 3, or 6. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. If the surviving Joint Owner is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center the death benefit payment election and due proof of death. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. Allianz High Five® Prospectus – April 29, 2013 65 UPON THE DEATH OF THE ANNUITANT AND THERE IS NO SURVIVING JOINT ANNUITANT Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · If the Contract is owned by a non-individual (for example, a qualified plan or a trust), we treat the death of the Annuitant as the death of an Owner; we pay the Beneficiary(1) a death benefit, and a new Annuitant cannot be named. If the GWB was in effect, it ends unless the deceased Annuitant’s spouse continues the Contract. · Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see the discussion of “Traditional Annuity Payments” and “Guaranteed Minimum Income Benefit (GMIB)” in section 3, The Annuity Phase. No death benefit is payable under Annuity Options 1, 3, or 6. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the deceased Annuitant was not an Owner, and the Contract is owned only by an individual(s), no death benefit is payable. The Owner can name a new Annuitant subject to our approval. If the GWB was in effect, it continues. · If the deceased Annuitant was a sole Owner, we pay the Beneficiary(1) a death benefit. If the GWB was in effect, it ends unless the deceased Owner’s spouse continues the Contract. · If the deceased was a sole Owner, the Beneficiary becomes the Owner if the Contract continues. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner if the Contract continues. · If the deceased Annuitant was a Joint Owner and there is a surviving Joint Owner, the surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses, there may also be contingent Beneficiaries. We pay a death benefit to the surviving Joint Owner.(2) If the GWB was in effect, it ends unless the Joint Owners were spouses and the surviving spouse who is also the Joint Owner continues the Contract. · For a description of the payout options, see the “Death Benefit Payment Options” discussion later in this section. If the Beneficiary is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center the death benefit payment election and due proof of death. If the deceased was the Annuitant and the Owner was a non-individual, the surviving spouse becomes the new Owner upon Contract continuation. If the surviving Joint Owner is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center the death benefit payment election and due proof of death. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. Allianz High Five® Prospectus – April 29, 2013 66 UPON THE DEATH OF THE ANNUITANT AND THERE IS A SURVIVING JOINT ANNUITANT (NOTE: We only allow joint Annuitants on Full Annuitization) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · Only Annuity Options 3 and 4 allow joint Annuitants. Under Annuity Options 3 and 4, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant and, for Annuity Option 4, during any remaining specified period of time. For more information, see section 3, The Annuity Phase – Annuity Options. · No death benefit is payable. · If the deceased was a sole Owner, the Beneficiary becomes the Owner. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner. DEATH BENEFIT PAYMENT OPTIONS DURING THE ACCUMULATION PHASE If you have not previously designated a death benefit payment option, a Beneficiary must request the death benefit be paid under one of the death benefit payment options below. If the Beneficiary is the spouse of the deceased Owner, he/she can choose to continue the Contract in his/her own name. For non-individually owned Contracts, spousal continuation is only available to Qualified Contracts. Spouses must qualify as such under federal law to continue the Contract. An election by the spouse to continue the Contract must be made on the death claim form before we pay the death benefit. If the surviving spouse continues the Contract, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center the death benefit payment option and due proof of death. If the surviving spouse continues the Contract, he or she may exercise all of the Owner’s rights under this Contract, including naming a new Beneficiary or Beneficiaries. If the surviving spouse continues the Contract, any optional benefits also continue with the possible exception of the GMIB Payments under the GMIB, which can only continue if the surviving spouse is also an Annuitant. For more information, please see the discussion of when the GMIB ends in section 3, The Annuity Phase – Guaranteed Minimum Income Benefit (GMIB). If a lump sum payment is requested, we pay the amount within seven days of our receipt of the death benefit payment option and due proof of death, including any required governmental forms, unless the suspension of payments or transfers provision is in effect. Payment of the death benefit may be delayed, pending receipt of any applicable tax consents and/or state forms. If the spouse continues the Contract, the spouse will be subject to any remaining withdrawal charge. Option A: Lump sum payment of the death benefit. Option B: Payment of the entire death benefit within five years of the date of any Owner’s death. Option C: For a Nonqualified Contract, if the Beneficiary is an individual,payment of the death benefit as fixed Annuity Payments under an Annuity Option is over the lifetime of the Beneficiary or as withdrawals over a period not extending beyond the life expectancy of the Beneficiary. For a Qualified Contract, if the Beneficiary is an individual, Annuity Payments can be made over a period not extending beyond the Beneficiary’s life expectancy. Distribution under this option must begin within one year of the date of any Owner’s death. GMIB Payments are not available under this option. Any portion of the death benefit not applied to Traditional Annuity Payments within one year of the date of the Owner’s death must be distributed within five years of the date of death. If the Contract is owned by a non-individual, then we treat the death of an Annuitant as the death of an Owner for purposes of the Internal Revenue Code’s distribution at death rules, which are set forth in Section 72(s) of the Code. In all events, notwithstanding any provision to the contrary in the Contract or this prospectus, the Contract is interpreted and administered in accordance with Section 72(s) of the Code. Other rules may apply to Qualified Contracts. Allianz High Five® Prospectus – April 29, 2013 67 OTHER INFORMATION ALLIANZ LIFE Allianz Life is a stock life insurance company organized under the laws of the state of Minnesota in 1896. Our address is 5701 Golden Hills Drive, Minneapolis, MN 55416. We offer fixed and variable annuities and individual life insurance. We are licensed to do direct business in 49 states and the District of Columbia. We are a subsidiary of Allianz SE, a provider of integrated financial services. THE SEPARATE ACCOUNT We established Allianz Life Variable Account B (the Separate Account) as a separate account under Minnesota insurance law on May 31, 1985. The Separate Account is registered with the Securities and Exchange Commission as a unit investment trust under the Investment Company Act of 1940. The SEC does not supervise our management of the Separate Account. The Separate Account holds the assets that underlie the Contracts, except assets allocated to our general account. We keep the Separate Account assets separate from the assets of our general account and other separate accounts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. We own the assets of the Separate Account. We credit gains to or charge losses against the Separate Account, whether or not realized, without regard to the performance of other investment accounts. The Separate Account’s assets may not be used to pay any of our liabilities, other than those arising from the Contracts. If the Separate Account’s assets exceed the required reserves and other liabilities, we may transfer the excess to our general account, to the extent of seed money invested by us or earned fees and charges. The obligations under the Contracts are obligations of Allianz Life. DISTRIBUTION Allianz Life Financial Services, LLC (Allianz Life Financial), a wholly owned subsidiary of Allianz Life Insurance Company of North America, serves as principal underwriter for the Contracts. Allianz Life Financial, a limited liability company organized in Minnesota, is located at 5701 Golden Hills Drive, Minneapolis, MN 55416. Allianz Life Financial is registered as a broker/dealer with the SEC under the Securities Exchange Act of 1934 (the 1934 Act), as well as with the securities commissions in the states in which it operates, and is a member of the Financial Industry Regulatory Authority (FINRA). Allianz Life Financial is not a member of Securities Investors Protection Corporation. More information about Allianz Life Financial is available at http://www.finra.org or by calling 1-800-289-9999. You also can obtain an investor brochure from FINRA describing its Public Disclosure Program. We have entered into a distribution agreement with our affiliate Allianz Life Financial for the distribution and sale of the Contracts. Allianz Life Financial also may perform various administrative services on our behalf. Allianz Life Financial does not itself sell the Contracts on a retail basis. Rather, Allianz Life Financial enters into selling agreements with other broker/dealers registered under the 1934 Act (selling firms) for the sale of the Contracts. These selling firms include third party broker/dealers and Questar Capital Corporation, an affiliated broker/dealer. We pay sales commissions to the selling firms and their registered representatives. Investment Options that assess Rule 12b-1 fees make payments of the fees to Allianz Life Financial as consideration for providing certain services and incurring certain expenses permitted under the Investment Option’s plan. These payments typically equal 0.25% of an Investment Option’s average daily net assets for the most recent calendar year. The investment adviser and/or subadviser (and/or their affiliates) of an Investment Option may from time to time make payments for administrative services to Allianz Life Financial or its affiliates. The maximum commission payable to the selling firms for Contract sales is expected to not exceed 7% of Purchase Payments. Sometimes, we enter into an agreement with a selling firm to pay commissions as a combination of a certain amount of the commission at the time of sale and a trail commission which, when totaled, could exceed 7% of Purchase Payments. We may fund Allianz Life Financial’s operating and other expenses, including: overhead; legal and accounting fees; Financial Professional training; compensation for the Allianz Life Financial management team; and other expenses associated with the Contracts. Financial Professionals and their managers are also eligible for various benefits, such as production incentive bonuses, insurance benefits, and non-cash compensation items that we may provide jointly with Allianz Life Financial. Non-cash items include conferences, seminars and trips (including travel, lodging and meals in connection therewith), entertainment, awards, merchandise and other similar items. Allianz High Five® Prospectus – April 29, 2013 68 Selling firms and their Financial Professionals and managers may receive other payments from us for administrative issues and for services that do not directly involve the sale of the Contracts, including payments made for the recruitment and training of personnel, production of promotional literature and similar services. In addition, certain firms and their representatives may receive compensation for distribution and administrative services when acting in a wholesaling capacity and working with retail firms. We and/or Allianz Life Financial may pay certain selling firms additional marketing support allowances for: · marketing services and increased access to Financial Professionals; · sales promotions relating to the Contracts; · costs associated with sales conferences and educational seminars for their Financial Professionals; · the cost of client meetings and presentations; and · other sales expenses incurred by them. We retain substantial discretion in determining whether to grant a marketing support payment to a particular broker/dealer firm and the amount of any such payment. However, we do consider a number of specific factors in determining marketing support payments, which may include a review of the following: · the level of existing sales and assets held in contracts issued by us that are sold through the broker/dealer firm and the potential for new or additional sales; · the organizational “fit” between the broker/dealer firm and the type of wholesaling and marketing force we operate; · whether the broker/dealer firm’s operational, IT, and support services structure and requirements are compatible with our method of operation; · whether the broker/dealer firm’s product mix is oriented toward our core markets; · whether the broker/dealer firm has a structure facilitating a marketing support arrangement, such as frequent Financial Professional meetings and training sessions; · the potential return on investment of investing in a particular firm’s system; · our potential ability to obtain a significant level of the market share in the broker/dealer firm’s distribution channel; · the broker/dealer firm’s Financial Professional and customer profiles; and · the prominence and reputation of the broker/dealer firm in its marketing channel. We may also make payments for marketing and wholesaling support to broker/dealer affiliates of Investment Options that are available through the variable annuities we offer. Additional information regarding marketing support payments can be found in the Distributor section of the Statement of Additional Information. We and/or Allianz Life Financial may make bonus payments to certain selling firms based on aggregate sales of our variable insurance contracts (including this Contract) or persistency standards, or as part of a special promotion. These additional payments are not offered to all selling firms, and the terms of any particular agreement governing the payments may vary among selling firms. In some instances, the amount paid may be significant. A portion of the payments made to selling firms may be passed on to their Financial Professionals in accordance with their internal compensation programs. Those programs may also include other types of cash and non-cash compensation and other benefits. Ask your Financial Professional for further information about what your Financial Professional and the selling firm for which he or she works may receive in connection with your purchase of a Contract. We intend to recover commissions and other sales expenses through fees and charges imposed under the Contract. Commissions paid on the Contract, including other incentives or payments, are not charged directly to the Owners or the Separate Account. We offer the Contracts to the public on a continuous basis. We anticipate continuing to offer the Contracts but reserve the right to discontinue the offering. ADDITIONAL CREDITS FOR CERTAIN GROUPS We may credit additional amounts to a Contract instead of modifying charges because of special circumstances that result in lower sales or administrative expenses or better than expected mortality or persistency experience. Allianz High Five® Prospectus – April 29, 2013 69 ADMINISTRATION/ALLIANZ SERVICE CENTER The Allianz Service Center performs certain administrative services regarding the Contracts and is located at 5701 Golden Hills Drive, Minneapolis, Minnesota. The Service Center mailing address and telephone number are listed at the back of this prospectus. The administrative services performed by our Service Center include: · issuance and maintenance of the Contracts, · maintenance of Owner records, · processing and mailing of account statements and other mailings to Owners, and · routine customer service including: – responding to Owner correspondence and inquiries, – processing of Contract changes, – processing withdrawal requests (both partial and total) and – processing annuitization requests. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the Investment Options, are mailed to your household, even if you or other persons in your household have more than one contract issued by us or our affiliate. Call us at the toll-free telephone number listed at the back of this prospectus if you need additional copies of financial reports, prospectuses, or annual and semiannual reports, or if you would like to receive one copy for each contract in future mailings. LEGAL PROCEEDINGS We and our subsidiaries, like other life insurance companies, from time to time are involved in legal proceedings of various kinds, including regulatory proceedings and individual and class action lawsuits. In some legal proceedings involving insurers, substantial damages have been sought and/or material settlement payments have been made. Although the outcome of any such proceedings cannot be predicted with certainty, we believe that, at the present time, there are no pending or threatened legal proceedings to which we, the Separate Account, or Allianz Life Financial is a party that are reasonably likely to materially affect the Separate Account, our ability to meet our obligations under the Contracts, or Allianz Life Financial’s ability to perform its obligations. FINANCIAL STATEMENTS The consolidated financial statements of Allianz Life and the financial statements of the Separate Account have been included in Part C of the Registration Statement. STATUS PURSUANT TO SECURITIES EXCHANGE ACT OF 1934 Allianz Life hereby relies on the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934 from the requirement to file reports pursuant to Section 15(d) of that Act. Allianz High Five® Prospectus – April 29, 2013 70 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION (SAI) Allianz Life…………… 2 Experts…………….…… 2 Legal Opinions……………. 2 Distributor…………….………. 2 Reduction or Elimination of the Withdrawal Charge…………… 3 Federal Tax Status…………….… 3 General…………… 3 Diversification…………….……. 4 Owner Control……………. 5 Contracts Owned by Non-Individuals…………… 5 Income Tax Withholding…………… 5 Required Distributions…………… 5 Qualified Contracts…………… 6 Guaranteed Account Value (GAV) Transfers…………… 7 Annuity Provisions…………… 14 Annuity Units/Calculating Annuity Payments…………….…. 14 Mortality and Expense Risk Guarantee……………. 14 Financial Statements……………. 14 Appendix – Condensed Financial Information…………… 15 Allianz High Five® Prospectus – April 29, 2013 71 PRIVACY AND SECURITY STATEMENT 2013 Your privacy is a high priority for Allianz Life Insurance Company of North America (Allianz). Our pledge to protect your privacy is reflected in our Privacy and Security Statement. This statement outlines our principles for collecting, using and protecting information that we maintain about you. This statement applies to all of the companies within the Allianz family of companies that issue insurance policies. The law allows us to share your information among our insurance companies. The law does not allow you to prevent these disclosures. A list of our companies can be found at the end of this notice. Information about you that Allianz collects Allianz collects information about you so that we can provide you with the products and services you have requested, maintain your account, improve our services, and inform you of additional products or services that may be of interest to you. We limit the amount of your information collected to what we feel is needed for these purposes. We may collect your information from the following sources: · From you, either directly or through your agent. This includes information on your insurance application or other information provided during the application process or while you hold a policy with us. · From others, through the process of handling a claim. This may include information from medical or accident reports. · From your doctor or health provider. This is medical information about you, gathered with your written authorization. · From a consumer reporting agency such as a medical, credit, or motor vehicle report. · From sources using the information you provide, in order to obtain updated or additional information. An example is the U.S. Postal Service, in order to validate your current mailing address so that we may maintain records to correspond with you. Information about you that Allianz shares Allianz does not share information about current or former customers with anyone, except as allowed by law. “Allowed by law” means that we may share your information as follows: · With affiliates and service providers in order to administer or service your policy, and with research groups to conduct various studies. However, no individual is identified in any study or summary report. These companies sign a Privacy and Security Agreement with Allianz, requiring them to protect your information. · With consumer reporting agencies to obtain a medical report, credit report, or motor vehicle report. These reports are used to determine eligibility for coverage or to process your requested transactions. · With your insurance agent and their affiliates so that they can perform services for you. · With medical professionals in order to process your claim. · With a state Department of Insurance in order to examine our records or business practices. · With a state or federal law enforcement agency, as required by law or to report suspected fraud activities. Allianz does not sell your information to anyone We do not share your information with anyone for their own marketing purposes. For this reason, we are not required to obtain an “opt-in election,” an “opt-out election” or an authorization from you. We also do not share your information with any of our affiliated companies except to administer or service your policy. Allianz policies and practices regarding security of your information Allianz uses computer hardware and software tools to maintain physical and electronic safeguards. These safeguards comply with applicable federal and state regulations. We use state-of-the-art technology to secure our websites and protect the information that may be shared over these sites. If you visit one of our websites, we may use “cookies” (small text files sent from our site to your hard drive). These cookies help us to recognize repeat visitors and allow easy access to and use of the site. We do not use cookies to gather your information. The cookies only enable you to use our website more easily. Refer to the Privacy link at the bottom of our website for more information on browsing privacy practices. Your ability to access and correct your information You have the right to access and obtain a copy of your information. This does not include the right to access and copy your information related to a claim or civil or criminal proceeding. If you wish to review your information, please write us at the address below. Provide your full name, address and policy number(s). For your protection, please have your request notarized. This will ensure the identity of the person requesting your information. Alternately, you may also make your request through our secure website. Allianz High Five® Prospectus – April 29, 2013 72 Within 30 working days of our receipt of your request, your information will be available. You may see the information in person or we will send you a copy. If medical information is contained in your file, we may request that you name a medical professional to whom we will send your information. If you believe any of your information is incorrect, notify us in writing at the address below, or through our secure website. Within 30 working days, we will let you know if our review has resulted in a correction of your information. If we do not agree there is an error, you may file a statement disputing our finding. We will attach the statement to your file. We will send any corrections we make, or your statement, to anyone we shared your information with over the past two years, and to anyone who may receive your information from us in the future. We do not control the information about you that is obtained from a consumer reporting agency or a Department of Motor Vehicles. At your request, we will provide you with the names and addresses of these agencies so that you can contact them directly. Montana residents: You may write to us and also ask for a record of any disclosure of your medical information made within the last three years. Notification of change Your trust is one of our most important assets. If we revise our privacy practices in the future, we will notify you prior to introducing any changes. This Privacy and Security Statement is also displayed on our website. For more information or if you have questions If you have any questions or concerns about our privacy policies or procedures, please call the Corporate Compliance Privacy Office at 800.950.5872, write us at the following address or contact us via the website. Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416-1297 800.950.5872 www.allianzlife.com Allianz family of companies: ·Allianz Life Insurance Company of North America ·Allianz Life Insurance Company of New York ·Allianz Investment Management LLC ·Allianz Life Financial Services, LLC ·Questar Asset Management, Inc. ·Questar Capital Corporation M40018 (R-12/2012) Allianz High Five® Prospectus – April 29, 2013 73 APPENDIX A – CONDENSED FINANCIAL INFORMATION The consolidated financial statements of Allianz Life Insurance Company of North America and the financial statements of Allianz Life Variable Account B are included in Part C of the Registration Statement. Accumulation Unit value (AUV) information corresponding to the highest and lowest combination of charges for the February 2007 Contract and the Original Contract issued on or after June 22, 2007 are listed in the tables below. You can find AUV information corresponding to additional combinations of charges in the appendix to the Statement of Additional Information (SAI), which is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. This information should be read in conjunction with the financial statements and related notes of the Separate Account included in Part C of the Registration Statement. Lowest and Highest Combination of Benefit Options M&E Charge Allianz High Five – February 2007 Contract or Original Contract issued on or after June 22, 2007 with the Traditional GMDB 1.25% Allianz High Five – February 2007 Contract or Original Contract issued on or after June 22, 2007 with the Enhanced GMDB… 1.45% (Number of Accumulation Units in thousands) M&E Charge 1.25% M&E Charge 1.45% Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Balanced Index Strategy Fund 12/31/2009 N/A 10.038 312 12/31/2009 N/A 10.034 99 12/31/2010 10.038 10.954 313 12/31/2010 10.034 10.927 94 12/31/2011 10.954 11.078 252 12/31/2011 10.927 11.030 75 12/31/2012 11.078 12.066 268 12/31/2012 11.030 11.989 103 AZL BlackRock Capital Appreciation Fund 12/31/2007 N/A 13.163 112 12/31/2007 N/A 13.092 31 12/31/2008 13.163 8.271 182 12/31/2008 13.092 8.210 47 12/31/2009 8.271 11.064 741 12/31/2009 8.210 10.961 188 12/31/2010 11.064 13.025 567 12/31/2010 10.961 12.878 160 12/31/2011 13.025 11.691 370 12/31/2011 12.878 11.536 98 12/31/2012 11.691 13.130 469 12/31/2012 11.536 12.930 153 AZL Columbia Mid Cap Value Fund 12/31/2007 N/A 10.345 175 12/31/2007 N/A 10.310 60 12/31/2008 10.345 4.888 220 12/31/2008 10.310 4.862 53 12/31/2009 4.888 6.387 302 12/31/2009 4.862 6.340 61 12/31/2010 6.387 7.737 340 12/31/2010 6.340 7.665 76 12/31/2011 7.737 7.369 191 12/31/2011 7.665 7.285 68 12/31/2012 7.369 8.443 260 12/31/2012 7.285 8.331 90 AZL Columbia Small Cap Value Fund 12/31/2007 N/A 12.508 81 12/31/2007 N/A 12.417 34 12/31/2008 12.508 8.389 92 12/31/2008 12.417 8.311 39 12/31/2009 8.389 10.330 86 12/31/2009 8.311 10.214 22 12/31/2010 10.330 12.847 84 12/31/2010 10.214 12.677 21 12/31/2011 12.847 11.900 48 12/31/2011 12.677 11.718 16 12/31/2012 11.900 13.059 70 12/31/2012 11.718 12.835 27 AZL Davis New York Venture Fund 12/31/2007 N/A 13.681 534 12/31/2007 N/A 13.513 181 12/31/2008 13.681 8.038 618 12/31/2008 13.513 7.924 232 12/31/2009 8.038 10.465 588 12/31/2009 7.924 10.296 229 12/31/2010 10.465 11.580 548 12/31/2010 10.296 11.370 214 12/31/2011 11.580 10.957 345 12/31/2011 11.370 10.736 154 12/31/2012 10.957 12.153 487 12/31/2012 10.736 11.885 224 Allianz High Five® Prospectus – April 29, 2013 Appendix A 74 M&E Charge 1.25% M&E Charge 1.45% Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Dreyfus Research Growth Fund 12/31/2007 N/A 11.633 465 12/31/2007 N/A 11.491 106 12/31/2008 11.633 6.706 370 12/31/2008 11.491 6.610 123 12/31/2009 6.706 8.924 267 12/31/2009 6.610 8.780 172 12/31/2010 8.924 10.834 295 12/31/2010 8.780 10.637 123 12/31/2011 10.834 10.358 161 12/31/2011 10.637 10.149 84 12/31/2012 10.358 12.044 241 12/31/2012 10.149 11.778 113 AZL Federated Clover Small Value Fund 12/31/2007 N/A 17.608 385 12/31/2007 N/A 17.445 117 12/31/2008 17.608 11.524 410 12/31/2008 17.445 11.393 105 12/31/2009 11.524 14.865 321 12/31/2009 11.393 14.667 76 12/31/2010 14.865 18.659 284 12/31/2010 14.667 18.375 65 12/31/2011 18.659 17.706 180 12/31/2011 18.375 17.401 46 12/31/2012 17.706 19.989 231 12/31/2012 17.401 19.605 69 AZL Growth Index Strategy Fund 12/31/2009 N/A 10.070 403 12/31/2009 N/A 10.066 197 12/31/2010 10.070 11.279 297 12/31/2010 10.066 11.252 172 12/31/2011 11.279 11.140 198 12/31/2011 11.252 11.092 130 12/31/2012 11.140 12.467 270 12/31/2012 11.092 12.388 166 AZL International Index Fund 12/31/2009 N/A 9.763 70 12/31/2009 N/A 9.760 10 12/31/2010 9.763 10.328 61 12/31/2010 9.760 10.304 93 12/31/2011 10.328 8.897 37 12/31/2011 10.304 8.858 76 12/31/2012 8.897 10.371 87 12/31/2012 8.858 10.305 32 AZL Invesco Equity and Income Fund 12/31/2007 N/A 12.903 340 12/31/2007 N/A 12.808 295 12/31/2008 12.903 9.694 274 12/31/2008 12.808 9.604 275 12/31/2009 9.694 11.761 258 12/31/2009 9.604 11.629 268 12/31/2010 11.761 12.979 229 12/31/2010 11.629 12.807 176 12/31/2011 12.979 12.539 170 12/31/2011 12.807 12.348 123 12/31/2012 12.539 13.857 228 12/31/2012 12.348 13.618 183 AZL Invesco Growth and Income Fund 12/31/2007 N/A 14.435 218 12/31/2007 N/A 14.244 271 12/31/2008 14.435 9.572 191 12/31/2008 14.244 9.426 202 12/31/2009 9.572 11.688 166 12/31/2009 9.426 11.487 188 12/31/2010 11.688 12.970 137 12/31/2010 11.487 12.722 129 12/31/2011 12.970 12.561 106 12/31/2011 12.722 12.296 76 12/31/2012 12.561 14.182 138 12/31/2012 12.296 13.855 145 AZL Invesco International Equity Fund 12/31/2007 N/A 20.000 324 12/31/2007 N/A 19.774 110 12/31/2008 20.000 11.553 226 12/31/2008 19.774 11.399 78 12/31/2009 11.553 15.325 371 12/31/2009 11.399 15.092 99 12/31/2010 15.325 17.030 301 12/31/2010 15.092 16.737 74 12/31/2011 17.030 15.589 174 12/31/2011 16.737 15.290 43 12/31/2012 15.589 17.789 282 12/31/2012 15.290 17.413 93 AZL JPMorgan International Opportunities Fund 12/31/2007 N/A 19.496 442 12/31/2007 N/A 19.314 290 12/31/2008 19.496 13.753 363 12/31/2008 19.314 13.598 217 12/31/2009 13.753 17.158 356 12/31/2009 13.598 16.930 334 12/31/2010 17.158 17.952 274 12/31/2010 16.930 17.679 156 12/31/2011 17.952 15.353 161 12/31/2011 17.679 15.089 96 12/31/2012 15.353 18.233 299 12/31/2012 15.089 17.883 176 AZL JPMorgan U.S. Equity Fund 12/31/2007 N/A 13.011 154 12/31/2007 N/A 12.916 117 12/31/2008 13.011 7.879 170 12/31/2008 12.916 7.806 139 12/31/2009 7.879 10.404 251 12/31/2009 7.806 10.287 134 12/31/2010 10.404 11.607 182 12/31/2010 10.287 11.453 100 12/31/2011 11.607 11.212 137 12/31/2011 11.453 11.041 70 12/31/2012 11.212 12.969 200 12/31/2012 11.041 12.746 103 Allianz High Five® Prospectus – April 29, 2013 Appendix A 75 M&E Charge 1.25% M&E Charge 1.45% Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL MFS Investors Trust Fund 12/31/2007 N/A 14.931 417 12/31/2007 N/A 14.851 326 12/31/2008 14.931 8.831 582 12/31/2008 14.851 8.766 283 12/31/2009 8.831 13.239 729 12/31/2009 8.766 13.116 209 12/31/2010 13.239 14.515 524 12/31/2010 13.116 14.351 146 12/31/2011 14.515 14.017 349 12/31/2011 14.351 13.831 85 12/31/2012 14.017 16.465 456 12/31/2012 13.831 16.214 166 AZL MFS Value Fund 12/31/2007 N/A 12.510 318 12/31/2007 N/A 12.344 265 12/31/2008 12.510 7.884 247 12/31/2008 12.344 7.764 233 12/31/2009 7.884 9.852 171 12/31/2009 7.764 9.682 240 12/31/2010 9.852 10.685 155 12/31/2010 9.682 10.481 149 12/31/2011 10.685 10.083 105 12/31/2011 10.481 9.870 99 12/31/2012 10.083 11.617 222 12/31/2012 9.870 11.349 151 AZL Mid Cap Index Fund 12/31/2010 N/A 10.681 332 12/31/2010 N/A 10.667 46 12/31/2011 10.681 10.304 244 12/31/2011 10.667 10.270 29 12/31/2012 10.304 11.927 306 12/31/2012 10.270 11.864 51 AZL Money Market Fund 12/31/2007 N/A 11.258 2421 12/31/2007 N/A 11.081 729 12/31/2008 11.258 11.389 2795 12/31/2008 11.081 11.188 773 12/31/2009 11.389 11.273 2432 12/31/2009 11.188 11.051 661 12/31/2010 11.273 11.133 1814 12/31/2010 11.051 10.893 558 12/31/2011 11.133 10.996 1434 12/31/2011 10.893 10.736 434 12/31/2012 10.996 10.858 2100 12/31/2012 10.736 10.581 508 AZL Morgan Stanley Global Real Estate Fund 12/31/2007 N/A 10.879 386 12/31/2007 N/A 10.843 139 12/31/2008 10.879 5.820 300 12/31/2008 10.843 5.789 167 12/31/2009 5.820 8.057 226 12/31/2009 5.789 7.998 89 12/31/2010 8.057 9.617 279 12/31/2010 7.998 9.528 82 12/31/2011 9.617 8.554 155 12/31/2011 9.528 8.457 50 12/31/2012 8.554 10.969 264 12/31/2012 8.457 10.823 98 AZL Morgan Stanley Mid Cap Growth Fund 12/31/2007 N/A 16.356 464 12/31/2007 N/A 16.139 269 12/31/2008 16.356 8.315 454 12/31/2008 16.139 8.189 235 12/31/2009 8.315 12.947 458 12/31/2009 8.189 12.725 171 12/31/2010 12.947 16.942 413 12/31/2010 12.725 16.617 125 12/31/2011 16.942 15.633 210 12/31/2011 16.617 15.303 71 12/31/2012 15.633 16.729 272 12/31/2012 15.303 16.342 108 AZL MVP Fusion Balanced Fund 12/31/2007 N/A 12.170 1016 12/31/2007 N/A 12.105 272 12/31/2008 12.170 8.720 1104 12/31/2008 12.105 8.656 330 12/31/2009 8.720 10.912 1562 12/31/2009 8.656 10.811 432 12/31/2010 10.912 11.970 1460 12/31/2010 10.811 11.835 468 12/31/2011 11.970 11.715 1060 12/31/2011 11.835 11.559 314 12/31/2012 11.715 12.887 1304 12/31/2012 11.559 12.690 343 AZL MVP Fusion Growth Fund 12/31/2007 N/A 12.865 2356 12/31/2007 N/A 12.796 711 12/31/2008 12.865 7.758 2407 12/31/2008 12.796 7.701 730 12/31/2009 7.758 10.128 2047 12/31/2009 7.701 10.034 458 12/31/2010 10.128 11.293 1781 12/31/2010 10.034 11.165 360 12/31/2011 11.293 10.659 1145 12/31/2011 11.165 10.517 213 12/31/2012 10.659 11.924 1629 12/31/2012 10.517 11.742 430 AZL MVP Fusion Moderate Fund 12/31/2007 N/A 12.446 2423 12/31/2007 N/A 12.379 1021 12/31/2008 12.446 8.265 2437 12/31/2008 12.379 8.204 1042 12/31/2009 8.265 10.564 2413 12/31/2009 8.204 10.465 761 12/31/2010 10.564 11.658 2349 12/31/2010 10.465 11.526 687 12/31/2011 11.658 11.186 1461 12/31/2011 11.526 11.038 423 12/31/2012 11.186 12.431 2020 12/31/2012 11.038 12.242 711 Allianz High Five® Prospectus – April 29, 2013 Appendix A 76 M&E Charge 1.25% M&E Charge 1.45% Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Oppenheimer Discovery Fund 12/31/2007 N/A 12.823 56 12/31/2007 N/A 12.755 14 12/31/2008 12.823 7.174 74 12/31/2008 12.755 7.121 18 12/31/2009 7.174 9.309 74 12/31/2009 7.121 9.223 13 12/31/2010 9.309 11.844 97 12/31/2010 9.223 11.711 17 12/31/2011 11.844 11.067 48 12/31/2011 11.711 10.920 21 12/31/2012 11.067 12.746 70 12/31/2012 10.920 12.552 24 AZL S&P 500 Index Fund 12/31/2007 N/A 9.892 313 12/31/2007 N/A 9.879 49 12/31/2008 9.892 6.094 535 12/31/2008 9.879 6.074 172 12/31/2009 6.094 7.544 1214 12/31/2009 6.074 7.504 716 12/31/2010 7.544 8.536 881 12/31/2010 7.504 8.474 508 12/31/2011 8.536 8.561 604 12/31/2011 8.474 8.482 349 12/31/2012 8.561 9.758 1038 12/31/2012 8.482 9.648 533 AZL Schroder Emerging Markets Equity Fund 12/31/2007 N/A 13.489 447 12/31/2007 N/A 13.444 229 12/31/2008 13.489 6.409 377 12/31/2008 13.444 6.375 183 12/31/2009 6.409 10.873 456 12/31/2009 6.375 10.793 126 12/31/2010 10.873 12.070 420 12/31/2010 10.793 11.957 101 12/31/2011 12.070 9.861 202 12/31/2011 11.957 9.750 55 12/31/2012 9.861 11.787 315 12/31/2012 9.750 11.631 100 AZL Small Cap Stock Index Fund 12/31/2007 N/A 9.339 148 12/31/2007 N/A 9.326 29 12/31/2008 9.339 6.369 331 12/31/2008 9.326 6.347 81 12/31/2009 6.369 7.852 260 12/31/2009 6.347 7.810 87 12/31/2010 7.852 9.731 284 12/31/2010 7.810 9.660 205 12/31/2011 9.731 9.639 167 12/31/2011 9.660 9.549 149 12/31/2012 9.639 11.024 203 12/31/2012 9.549 10.899 170 BlackRock Global Allocation V.I. Fund 12/31/2008 N/A 7.927 223 12/31/2008 N/A 7.917 59 12/31/2009 7.927 9.466 669 12/31/2009 7.917 9.435 371 12/31/2010 9.466 10.261 748 12/31/2010 9.435 10.207 206 12/31/2011 10.261 9.765 622 12/31/2011 10.207 9.694 175 12/31/2012 9.765 10.604 682 12/31/2012 9.694 10.506 207 Columbia Variable Portfolio – Select Smaller-Cap Value Fund 12/31/2007 N/A N/A N/A 12/31/2007 N/A N/A N/A 12/31/2008 N/A N/A N/A 12/31/2008 N/A N/A N/A 12/31/2009 N/A N/A N/A 12/31/2009 N/A N/A N/A 12/31/2010 N/A N/A N/A 12/31/2010 N/A N/A N/A 12/31/2011 N/A N/A N/A 12/31/2011 N/A N/A N/A 12/31/2012 N/A N/A N/A 12/31/2012 N/A N/A N/A Davis VA Financial Portfolio 12/31/2007 N/A 16.021 36 12/31/2007 N/A 15.770 41 12/31/2008 16.021 8.486 115 12/31/2008 15.770 8.336 53 12/31/2009 8.486 11.832 128 12/31/2009 8.336 11.600 39 12/31/2010 11.832 12.982 93 12/31/2010 11.600 12.702 26 12/31/2011 12.982 11.801 60 12/31/2011 12.702 11.523 15 12/31/2012 11.801 13.848 61 12/31/2012 11.523 13.494 27 Davis VA Value Portfolio 12/31/2007 N/A N/A N/A 12/31/2007 N/A N/A N/A 12/31/2008 N/A N/A N/A 12/31/2008 N/A N/A N/A 12/31/2009 N/A N/A N/A 12/31/2009 N/A N/A N/A 12/31/2010 N/A N/A N/A 12/31/2010 N/A N/A N/A 12/31/2011 N/A N/A N/A 12/31/2011 N/A N/A N/A 12/31/2012 N/A N/A N/A 12/31/2012 N/A N/A N/A Allianz High Five® Prospectus – April 29, 2013 Appendix A 77 M&E Charge 1.25% M&E Charge 1.45% Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Franklin Global Real Estate Securities Fund 12/31/2007 N/A 55.094 2 12/31/2007 N/A 53.045 2 12/31/2008 55.094 31.343 1 12/31/2008 53.045 30.117 1 12/31/2009 31.343 36.861 1 12/31/2009 30.117 35.348 0 12/31/2010 36.861 44.037 1 12/31/2010 35.348 42.145 0 12/31/2011 44.037 41.032 4 12/31/2011 42.145 39.192 0 12/31/2012 41.032 51.627 2 12/31/2012 39.192 49.212 1 Franklin Growth and Income Securities Fund 12/31/2007 N/A 37.511 25 12/31/2007 N/A 36.116 13 12/31/2008 37.511 24.025 18 12/31/2008 36.116 23.085 9 12/31/2009 24.025 30.027 5 12/31/2009 23.085 28.795 3 12/31/2010 30.027 34.600 3 12/31/2010 28.795 33.114 2 12/31/2011 34.600 34.993 5 12/31/2011 33.114 33.424 3 12/31/2012 34.993 38.783 8 12/31/2012 33.424 36.969 6 Franklin High Income Securities Fund 12/31/2007 N/A 26.119 123 12/31/2007 N/A 25.147 84 12/31/2008 26.119 19.763 100 12/31/2008 25.147 18.990 53 12/31/2009 19.763 27.851 120 12/31/2009 18.990 26.708 47 12/31/2010 27.851 31.151 115 12/31/2010 26.708 29.813 49 12/31/2011 31.151 32.168 69 12/31/2011 29.813 30.725 24 12/31/2012 32.168 36.710 82 12/31/2012 30.725 34.992 51 Franklin Income Securities Fund 12/31/2007 N/A 49.888 840 12/31/2007 N/A 48.033 288 12/31/2008 49.888 34.656 635 12/31/2008 48.033 33.301 202 12/31/2009 34.656 46.408 433 12/31/2009 33.301 44.504 119 12/31/2010 46.408 51.640 389 12/31/2010 44.504 49.422 100 12/31/2011 51.640 52.216 251 12/31/2011 49.422 49.873 61 12/31/2012 52.216 58.088 437 12/31/2012 49.873 55.370 124 Franklin Large Cap Growth Securities Fund 12/31/2007 N/A 21.457 41 12/31/2007 N/A 20.961 12 12/31/2008 21.457 13.873 23 12/31/2008 20.961 13.526 8 12/31/2009 13.873 17.774 6 12/31/2009 13.526 17.295 2 12/31/2010 17.774 19.588 9 12/31/2010 17.295 19.021 4 12/31/2011 19.588 19.054 21 12/31/2011 19.021 18.466 3 12/31/2012 19.054 21.144 23 12/31/2012 18.466 20.450 5 Franklin Rising Dividends Securities Fund 12/31/2007 N/A 37.958 13 12/31/2007 N/A 36.767 47 12/31/2008 37.958 27.327 11 12/31/2008 36.767 26.417 27 12/31/2009 27.327 31.669 12 12/31/2009 26.417 30.552 14 12/31/2010 31.669 37.732 28 12/31/2010 30.552 36.329 10 12/31/2011 37.732 39.500 24 12/31/2011 36.329 37.955 3 12/31/2012 39.500 43.672 28 12/31/2012 37.955 41.880 16 Franklin Small Cap Value Securities Fund 12/31/2007 N/A N/A N/A 12/31/2007 N/A N/A N/A 12/31/2008 N/A N/A N/A 12/31/2008 N/A N/A N/A 12/31/2009 N/A N/A N/A 12/31/2009 N/A N/A N/A 12/31/2010 N/A N/A N/A 12/31/2010 N/A N/A N/A 12/31/2011 N/A N/A N/A 12/31/2011 N/A N/A N/A 12/31/2012 N/A N/A N/A 12/31/2012 N/A N/A N/A Franklin Small-Mid Cap Growth Securities Fund 12/31/2007 N/A 25.771 2 12/31/2007 N/A 25.151 2 12/31/2008 25.771 14.635 3 12/31/2008 25.151 14.255 2 12/31/2009 14.635 20.752 3 12/31/2009 14.255 20.171 1 12/31/2010 20.752 26.155 28 12/31/2010 20.171 25.373 3 12/31/2011 26.155 24.583 16 12/31/2011 25.373 23.800 2 12/31/2012 24.583 26.910 16 12/31/2012 23.800 26.001 3 Allianz High Five® Prospectus – April 29, 2013 Appendix A 78 M&E Charge 1.25% M&E Charge 1.45% Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Franklin Templeton VIP Founding Funds Allocation Fund 12/31/2007 N/A 9.253 214 12/31/2007 N/A 9.244 474 12/31/2008 9.253 5.860 519 12/31/2008 9.244 5.842 196 12/31/2009 5.860 7.538 742 12/31/2009 5.842 7.500 288 12/31/2010 7.538 8.207 619 12/31/2010 7.500 8.150 263 12/31/2011 8.207 7.981 375 12/31/2011 8.150 7.909 170 12/31/2012 7.981 9.090 440 12/31/2012 7.909 8.990 188 Franklin U.S. Government Fund 12/31/2007 N/A 26.955 137 12/31/2007 N/A 25.960 75 12/31/2008 26.955 28.639 218 12/31/2008 25.960 27.526 74 12/31/2009 28.639 29.159 301 12/31/2009 27.526 27.970 112 12/31/2010 29.159 30.318 293 12/31/2010 27.970 29.023 89 12/31/2011 30.318 31.643 224 12/31/2011 29.023 30.232 63 12/31/2012 31.643 31.837 222 12/31/2012 30.232 30.356 75 Jennison Portfolio 12/31/2010 N/A 10.461 0 12/31/2010 N/A 10.447 0 12/31/2011 10.461 10.323 0 12/31/2011 10.447 10.288 0 12/31/2012 10.323 11.797 1 12/31/2012 10.288 11.734 0 Mutual Shares Securities Fund 12/31/2007 N/A 24.555 1600 12/31/2007 N/A 24.013 537 12/31/2008 24.555 15.251 1197 12/31/2008 24.013 14.885 381 12/31/2009 15.251 18.985 765 12/31/2009 14.885 18.492 235 12/31/2010 18.985 20.848 705 12/31/2010 18.492 20.266 194 12/31/2011 20.848 20.375 427 12/31/2011 20.266 19.767 118 12/31/2012 20.375 22.986 787 12/31/2012 19.767 22.255 247 Oppenheimer Global Securities Fund/VA 12/31/2007 N/A N/A N/A 12/31/2007 N/A N/A N/A 12/31/2008 N/A N/A N/A 12/31/2008 N/A N/A N/A 12/31/2009 N/A N/A N/A 12/31/2009 N/A N/A N/A 12/31/2010 N/A N/A N/A 12/31/2010 N/A N/A N/A 12/31/2011 N/A N/A N/A 12/31/2011 N/A N/A N/A 12/31/2012 N/A N/A N/A 12/31/2012 N/A N/A N/A Oppenheimer Global Strategic Income Fund/VA 12/31/2007 N/A 13.145 2 12/31/2007 N/A 12.939 0 12/31/2008 13.145 2.769 1 12/31/2008 12.939 2.720 0 12/31/2009 2.769 3.427 1 12/31/2009 2.720 3.359 2 12/31/2010 3.427 3.855 1 12/31/2010 3.359 3.801 1 12/31/2011 3.855 3.748 0 12/31/2011 3.801 3.659 4 12/31/2012 3.748 28.098 1 12/31/2012 3.659 27.013 0 Oppenheimer Main Street Fund/VA 12/31/2007 N/A N/A N/A 12/31/2007 N/A N/A N/A 12/31/2008 N/A N/A N/A 12/31/2008 N/A N/A N/A 12/31/2009 N/A N/A N/A 12/31/2009 N/A N/A N/A 12/31/2010 N/A N/A N/A 12/31/2010 N/A N/A N/A 12/31/2011 N/A N/A N/A 12/31/2011 N/A N/A N/A 12/31/2012 N/A N/A N/A 12/31/2012 N/A N/A N/A PIMCO EqS Pathfinder Portfolio 12/31/2010 N/A 10.348 5 12/31/2010 N/A 10.334 0 12/31/2011 10.348 9.737 638 12/31/2011 10.334 9.705 181 12/31/2012 9.737 10.555 953 12/31/2012 9.705 10.499 315 PIMCO VIT All Asset Portfolio 12/31/2007 N/A 13.024 110 12/31/2007 N/A 12.929 17 12/31/2008 13.024 10.824 155 12/31/2008 12.929 10.724 92 12/31/2009 10.824 12.996 217 12/31/2009 10.724 12.849 89 12/31/2010 12.996 14.515 224 12/31/2010 12.849 14.322 181 12/31/2011 14.515 14.615 189 12/31/2011 14.322 14.393 156 12/31/2012 14.615 16.590 256 12/31/2012 14.393 16.304 207 Allianz High Five® Prospectus – April 29, 2013 Appendix A 79 M&E Charge 1.25% M&E Charge 1.45% Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period PIMCO VIT CommodityRealReturn Strategy Portfolio 12/31/2007 N/A 12.867 228 12/31/2007 N/A 12.799 30 12/31/2008 12.867 7.143 374 12/31/2008 12.799 7.090 116 12/31/2009 7.143 9.983 472 12/31/2009 7.090 9.890 133 12/31/2010 9.983 12.277 443 12/31/2010 9.890 12.138 127 12/31/2011 12.277 11.208 276 12/31/2011 12.138 11.060 87 12/31/2012 11.208 11.665 298 12/31/2012 11.060 11.487 103 PIMCO VIT Emerging Markets Bond Portfolio 12/31/2007 N/A 12.336 91 12/31/2007 N/A 12.270 24 12/31/2008 12.336 10.405 88 12/31/2008 12.270 10.328 27 12/31/2009 10.405 13.418 126 12/31/2009 10.328 13.293 24 12/31/2010 13.418 14.864 133 12/31/2010 13.293 14.696 48 12/31/2011 14.864 15.609 62 12/31/2011 14.696 15.402 39 12/31/2012 15.609 18.174 92 12/31/2012 15.402 17.897 54 PIMCO VIT Global Bond Portfolio (Unhedged) 12/31/2007 N/A 10.482 145 12/31/2007 N/A 10.426 38 12/31/2008 10.482 10.264 262 12/31/2008 10.426 10.189 116 12/31/2009 10.264 11.846 283 12/31/2009 10.189 11.736 105 12/31/2010 11.846 13.063 274 12/31/2010 11.736 12.916 142 12/31/2011 13.063 13.878 257 12/31/2011 12.916 13.694 124 12/31/2012 13.878 14.657 257 12/31/2012 13.694 14.434 161 PIMCO VIT High Yield Portfolio 12/31/2007 N/A 14.468 107 12/31/2007 N/A 14.241 38 12/31/2008 14.468 10.925 170 12/31/2008 14.241 10.731 27 12/31/2009 10.925 15.151 184 12/31/2009 10.731 14.853 69 12/31/2010 15.151 17.133 216 12/31/2010 14.853 16.763 78 12/31/2011 17.133 17.490 144 12/31/2011 16.763 17.078 70 12/31/2012 17.490 19.746 145 12/31/2012 17.078 19.242 81 PIMCO VIT Real Return Portfolio 12/31/2007 N/A 12.411 245 12/31/2007 N/A 12.295 63 12/31/2008 12.411 11.392 307 12/31/2008 12.295 11.263 200 12/31/2009 11.392 13.319 543 12/31/2009 11.263 13.143 235 12/31/2010 13.319 14.221 449 12/31/2010 13.143 14.004 230 12/31/2011 14.221 15.685 420 12/31/2011 14.004 15.415 178 12/31/2012 15.685 16.846 389 12/31/2012 15.415 16.523 243 PIMCO VIT Total Return Portfolio 12/31/2007 N/A 15.165 472 12/31/2007 N/A 14.926 198 12/31/2008 15.165 15.695 551 12/31/2008 14.926 15.417 253 12/31/2009 15.695 17.681 963 12/31/2009 15.417 17.333 368 12/31/2010 17.681 18.879 880 12/31/2010 17.333 18.471 326 12/31/2011 18.879 19.318 601 12/31/2011 18.471 18.863 246 12/31/2012 19.318 20.909 731 12/31/2012 18.863 20.375 353 SP International Growth Portfolio 12/31/2007 N/A 10.295 6 12/31/2007 N/A 10.151 0 12/31/2008 10.295 5.034 1 12/31/2008 10.151 4.953 0 12/31/2009 5.034 6.783 1 12/31/2009 4.953 6.661 0 12/31/2010 6.783 7.624 1 12/31/2010 6.661 7.472 0 12/31/2011 7.624 6.376 1 12/31/2011 7.472 6.237 0 12/31/2012 6.376 7.673 4 12/31/2012 6.237 7.490 0 Templeton Foreign Securities Fund 12/31/2007 N/A 32.972 45 12/31/2007 N/A 31.937 16 12/31/2008 32.972 19.414 28 12/31/2008 31.937 18.767 10 12/31/2009 19.414 26.274 7 12/31/2009 18.767 25.348 3 12/31/2010 26.274 28.129 6 12/31/2010 25.348 27.083 3 12/31/2011 28.129 24.827 4 12/31/2011 27.083 23.856 2 12/31/2012 24.827 28.987 12 12/31/2012 23.856 27.797 5 Allianz High Five® Prospectus – April 29, 2013 Appendix A 80 M&E Charge 1.25% M&E Charge 1.45% Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Templeton Global Bond Securities Fund 12/31/2007 N/A 33.276 110 12/31/2007 N/A 32.082 34 12/31/2008 33.276 34.901 105 12/31/2008 32.082 33.581 41 12/31/2009 34.901 40.906 146 12/31/2009 33.581 39.281 42 12/31/2010 40.906 46.235 152 12/31/2010 39.281 44.309 42 12/31/2011 46.235 45.264 119 12/31/2011 44.309 43.293 31 12/31/2012 45.264 51.433 124 12/31/2012 43.293 49.094 40 Templeton Growth Securities Fund 12/31/2007 N/A 30.157 915 12/31/2007 N/A 29.335 301 12/31/2008 30.157 17.177 658 12/31/2008 29.335 16.676 234 12/31/2009 17.177 22.240 379 12/31/2009 16.676 21.547 128 12/31/2010 22.240 23.587 292 12/31/2010 21.547 22.807 102 12/31/2011 23.587 21.670 170 12/31/2011 22.807 20.912 64 12/31/2012 21.670 25.908 451 12/31/2012 20.912 24.951 155 Allianz High Five® Prospectus – April 29, 2013 Appendix A 81 APPENDIX B – GMIB VALUE CALCULATION EXAMPLES · You purchased a February 2007 Contract with the Living Guarantees and made an initial Purchase Payment of $100,000. All Owners are age 55 or younger on the Issue Date. You make no additional Purchase Payments. · The MAV on the fifth Contract Anniversary is $120,000. · The MAV on the seventh Contract Anniversary is $150,000. · You take a partial withdrawal of $20,000 (including the withdrawal charge) in the eighth Contract Year when the Contract Value on the date of (but before) the partial withdrawal is $160,000. The withdrawal charge period on the initial Purchase Payment has expired, so there is no withdrawal charge on this partial withdrawal. There is no MVA at the time of the partial withdrawal. You take no other partial withdrawals. · The Contract Value on the eighth Contract Anniversary is $110,000. · The MAV on the tenth Contract Anniversary is $180,000. · The MAV on the fifteenth Contract Anniversary is $230,000. The GMIB adjusted partial withdrawal is equal to: The amount of the partial withdrawal subject to the partial withdrawal privilege (12% of total Purchase Payments received) 0.12 x $100,000 ……………. Plus The remaining amount of the partial withdrawal (including any withdrawal charge)…………… Multiplied by the greater of a) or b): a) one, or b) the ratio of the GMIB value divided by the Contract Value on the date of (but before) the partial withdrawal $150,000/$160,000 0.94…………… x 1 Total GMIB adjusted partial withdrawal…………… The GMIB value on the eighth Contract Anniversary is equal to: The MAV on the seventh Contract Anniversary……………. Reduced by the GMIB adjusted partial withdrawal in the eighth Contract Year…………… –20,000 Below are examples of guaranteed monthly GMIB Payments. For Annuity Option 3, assume the Annuitant is male and the joint Annuitant is female. Both are age 55 on the Issue Date. GMIB Payments under… Your Income Date is within 30 days after Contract Anniversary GMIB Value Option 1 Life Annuity Option 2 Life Annuity w/ 10 years Option 3 Joint & Last Survivor Annuity 5 8 10 15 Allianz High Five® Prospectus – April 29, 2013 Appendix B 82 APPENDIX C – GAV CALCULATION EXAMPLE · You purchased a February 2007 Contract with Living Guarantees. You made only one initial Purchase Payment of $100,000. You make no additional Purchase Payments, therefore, the calculations of the GAV that follows will not include reference to additional Purchase Payments. · The Contract Value on the first Contract Anniversary is $120,000; on the second Contract Anniversary it is $135,000; on the third Contract Anniversary it is $150,000; and on the fourth Contract Anniversary it is $135,000. · You take a partial withdrawal of $20,000 (including the withdrawal charge) in the fourth Contract Year when the Contract Value on the date of (but before) the partial withdrawal is $160,000. There is no MVA at the time of the partial withdrawal. You take no other partial withdrawals. The initial GAV……………. The GAV on the first Contract Anniversary equals the greater of A or B: (A) the initial GAV $100,000 (B) the Contract Value on the first Contract Anniversary $120,000 The GAV on the first Contract Anniversary…………… The GAV on the second Contract Anniversary equals the greater of C or D: (C) the GAV from the first Contract Anniversary $120,000 (D) the Contract Value on the second Contract Anniversary $135,000 The GAV on the second Contract Anniversary…………… The GAV on the third Contract Anniversary equals the greater of C or D: (C) the GAV from the second Contract Anniversary $135,000 (D) the Contract Value on the third Contract Anniversary $150,000 The GAV on the third Contract Anniversary…………… Calculating the GAV adjusted partial withdrawal taken in the fourth Contract Year: The amount of the partial withdrawal subject to the partial withdrawal privilege (12% of total Purchase Payments) 0.12 x $100,000 …………… Plus The remaining amount of the partial withdrawal (including any withdrawal charge) + (8,000 Multiplied by the greater of a) or b) where: (a) one, or (b) the GAV divided by the Contract Value on the date of (but before) the partial withdrawal $150,000/$160,000 0.94…………… x 1) Total GAV adjusted partial withdrawal…………… The GAV on the fourth Contract Anniversary equals the greater of C or D: (C) the GAV from the third Contract Anniversary, minus the GAV adjusted partial withdrawal taken in the fourth Contract Year $150,000 – $20,000 $130,000 (D) the Contract Value on the fourth Contract Anniversary $135,000 The GAV on the fourth Contract Anniversary Allianz High Five® Prospectus – April 29, 2013 Appendix C 83 Applying the GAV Benefit: · On the fifth Contract Anniversary, the Contract Value is $105,000. The initial GAV is $100,000. We subtract all the GAV adjusted partial withdrawals taken in the last five years ($20,000), for a total of $80,000. The fifth anniversary Contract Value is greater than the initial GAV adjusted for the partial withdrawal taken in the fourth year, so there is no True Up on the fifth Contract Anniversary. · On the sixth Contract Anniversary, the Contract Value is $108,000. The GAV established five years ago on the first Contract Anniversary is $120,000. We subtract all the GAV adjusted partial withdrawals taken in the last five years ($20,000), for a total of $100,000. The sixth anniversary Contract Value is greater than the GAV from the first Contract Anniversary adjusted for the partial withdrawal taken in the fourth year, so there is no True Up on the sixth Contract Anniversary. · On the seventh Contract Anniversary, the Contract Value is $110,000. The GAV established five years ago on the second Contract Anniversary is $135,000. We subtract all the GAV adjusted partial withdrawals taken in the last five years ($20,000), for a total of $115,000. The seventh Anniversary Contract Value is less than the GAV from the second Contract Anniversary adjusted for the partial withdrawal taken in the fourth year, so we will True Up the Contract Value to equal this amount by applying $5,000 to the Investment Options on the seventh Contract Anniversary. Application of the GAV Benefit in tabular form: Contract Value GAV Contract Value guaranteed under the GAV Benefit (does not apply until the 5th Contract Anniversary) Amount of GAV True Up (does not apply until the 5th Contract Anniversary) Contract Value after GAV True Up Initial – – – 1st Contract Anniversary – – – 2nd Contract Anniversary – – – 3rd Contract Anniversary – – – 4th Contract Anniversary – – – 5th Contract Anniversary None 6th Contract Anniversary None 7th Contract Anniversary Allianz High Five® Prospectus – April 29, 2013 Appendix C 84 APPENDIX D – DEATH BENEFIT CALCULATION EXAMPLES · You purchased a February 2007 Contract with an initial Purchase Payment of $100,000. You chose not to include the Living Guarantees and you allocated your entire Purchase Payment to the Investment Options. You are the only Owner and are age 69 or younger on the Issue Date. You make no additional Purchase Payments. · You take a partial withdrawal of $20,000 in the tenth Contract Year when the Contract Value on the date of (but before the partial withdrawal) is $160,000. The withdrawal charge period on the initial Purchase Payment has expired so there is no withdrawal charge on this partial withdrawal. · The Contract Value on the tenth Contract Anniversary is $140,000. NOTE:We calculate the MAV only for Contracts with Enhanced GMDB. The M&E charges are higher for Contracts with Enhanced GMDB than for Contracts with Traditional GMDB. If the differences in these charges were reflected in these examples, the Contract Values would be lower for Contracts with Enhanced GMDB than for Contracts with Traditional GMDB. If you selected Traditional GMDB: We calculate the death benefit on the tenth Contract Anniversary as the greater of: 1) Contract Value…………… 2) The Traditional GMDB value: Total Purchase Payments received…………… Reduced by the GMDB adjusted partial withdrawal…………… – 20,000 The GMDB adjusted partial withdrawal for (2) above is equal to: The amount of the partial withdrawal…………… Multiplied by the greater of a) or b) where: a) is one, and b) is the ratio of the death benefit divided by the Contract Value on the day of (but before) the partial withdrawal $160,000 / $160,000 1……….……. x 1 Total GMDB adjusted partial withdrawal…………….…… Therefore, the death benefit payable as of the tenth Contract Anniversary is the $140,000 Contract Value. If you selected Enhanced GMDB: The following details how we calculate the MAV on the first nine Contract Anniversaries: Contract Value MAV 1st Contract Anniversary 2nd Contract Anniversary 3rd Contract Anniversary 4th Contract Anniversary 5th Contract Anniversary 6th Contract Anniversary 7th Contract Anniversary 8th Contract Anniversary 9th Contract Anniversary Allianz High Five® Prospectus – April 29, 2013 Appendix D 85 · On the Issue Date, the MAV is equal to total Purchase Payments ($100,000). · On the first Contract Anniversary the Contract Value is $110,000, which is greater than the MAV from the immediately preceding Business Day ($100,000), so the MAV increases to $110,000. · On the second Contract Anniversary the Contract Value is $118,000, which is greater than the MAV from the immediately preceding Business Day ($110,000), so the MAV increases to $118,000. · On the third Contract Anniversary the Contract Value is $116,000, which is less than the MAV from the immediately preceding Business Day ($118,000), so the MAV does not change. · On the fourth Contract Anniversary the Contract Value is $122,000, which is greater than the MAV from the immediately preceding Business Day ($118,000), so the MAV increases to $122,000. · On the fifth Contract Anniversary the Contract Value is $120,000, which is less than the MAV from the immediately preceding Business Day ($122,000), so the MAV does not change. · On the sixth, seventh, eighth and ninth Contract Anniversaries the Contract Value is greater than the MAV from the immediately preceding Business Day, so the MAV increases to equal the Contract Value. We calculate the death benefit on the tenth Contract Anniversary as the greater of: 1) Contract Value…………… 2) The Traditional GMDB value: Total Purchase Payments received…………… Reduced by the GMDB adjusted partial withdrawal…………… – 20,250 3) The Enhanced GMDB value: The MAV on the ninth Contract Anniversary……………. Reduced by the GMDB adjusted partial withdrawal…………… – 20,250 The GMDB adjusted partial withdrawal for (2) and (3) above is equal to: The amount of the partial withdrawal…………… Multiplied by the greater of a) or b) where: a) is one, and b) is the ratio of the death benefit divided by the Contract Value on the date of (but before) the partial withdrawal $162,000 / $160,000 1.0125……. x 1.0125 Total GMDB adjusted partial withdrawal……………. Therefore, the death benefit payable as of the tenth Contract Anniversary is the $141,750 MAV. Allianz High Five® Prospectus – April 29, 2013 Appendix D 86 APPENDIX E – THE ORIGINAL CONTRACT The Original Contract has different product features and expenses than the February 2007 Contract, as discussed in this appendix. The Original Contract product features and expenses may include, but are not limited to the following. · No restrictions on allocations of Purchase Payments to the FPAs. · Annuity Option 6 was available for fixed and/or variable Annuity Payments. · If an Owner requests variable Annuity Payments under Annuity Option 2, 4, or 6 they can also take money out of the Contract during the Annuity Phase (take a liquidation). · Liquidations during the Annuity Phase under Annuity Option 2 or 4 were subject to a commutation fee. · Liquidations under Annuity Option 6 were subject to a withdrawal charge. · There was no minimum or maximum on MVAs for partial transfers or partial withdrawals from the FPAs and the FPA guaranteed minimum value applied only upon a complete transfer or full withdrawal from the FPAs. · The formula for the FPA guaranteed minimum value was different (please see the discussion that follows). · The GWB was immediately available for exercise. · The GWB terminated upon the earliest of Contract termination or the Income Date. · The formula for all GMIB adjusted partial withdrawals was the same as the formula for GMIB adjusted partial withdrawals taken on or after the second Contract Anniversary for the Contract we currently offer (please see section 3, The Annuity Phase – GMIB Adjusted Partial Withdrawals). · The formula for GAV adjusted partial withdrawals was the same as the formula for GAV adjusted partial withdrawals taken on or after the second Contract Anniversary for the Contract we currently offer (please see section 6, Guaranteed Account Value (GAV) Benefit – Calculating the GAV). · The formula for GWB adjusted partial withdrawals was the same as the formula for GWB adjusted partial withdrawals taken on or after the second Contract Anniversary for the Contract we currently offer (please see section 9, Access to Your Money – Guaranteed Withdrawal Benefit (GWB)). · The formula for GMDB adjusted partial withdrawals was different (please see the discussion that follows). · The mortality and expense risk (M&E) charge for the Original Contract issued before June 22, 2007 is greater than the M&E charge for the Original Contract issued on or after June 22, 2007 and for the February 2007 Contract, as discussed in the Fee Tables and section 7, Expenses. Liquidations under Annuity Option 2. Life Annuity with Monthly Payments Over 5, 10, 15 or 20 Years Guaranteed. For the Original Contract, if you request variable Traditional Annuity Payments under this Annuity Option you may be able to take a liquidation during the Annuity Phase. You may request a liquidation while the Annuitant is alive and the number of variable Traditional Annuity Payments made is less than the guaranteed number of payments selected. We will allow you to take a partial liquidation at least once each Contract Year starting five years after the Income Date. The liquidation value available to you is the present value of the remaining guaranteed number of variable Traditional Annuity Payments, based on the Annuity Payment’s current value, to the end of the guaranteed period, using the selected AIR as the interest rate for the present value calculation. The total of all partial liquidations, measured as the sum of the percentages of the total liquidation value at the time of each partial liquidation, cannot exceed 75%. We will subtract a commutation fee from the amount you take out before we pay you the proceeds. We will process partial liquidations within seven days after your written request is received in good order at our Service Center. After a partial liquidation, we will reduce the subsequent monthly Annuity Payments during the remaining guaranteed period by the percentage of liquidation value withdrawn, including the commutation fee. After we have made the guaranteed number of variable Traditional Annuity Payments, the number of Annuity Units used in calculating the monthly variable Traditional Annuity Payments will be restored to their original value as if no liquidations had taken place. Allianz High Five® Prospectus – April 29, 2013 Appendix E 87 Liquidations under Option 4. Joint and Last Survivor Annuity with Monthly Payments Over 5, 10, 15 or 20 Years Guaranteed. For the Original Contract, if you request variable Traditional Annuity Payments under this Annuity Option, you may be able to take a liquidation during the Annuity Phase. You may request a liquidation while at least one Annuitant is alive and the number of variable Annuity Payments made is less than the guaranteed number of payments elected. We will allow you to take a partial liquidation at least once each Contract Year starting five years after the Income Date. The liquidation value available to you is the present value of the remaining guaranteed number of variable Traditional Annuity Payments, based on the Annuity Payment’s current value, to the end of the guaranteed period, using the selected AIR as the interest rate for the present value calculation. The total of all partial liquidations, measured as the sum of the percentages of the total liquidation value at the time of each partial liquidation, cannot exceed 75%. We will subtract a commutation fee from the amount you take out before we pay you the proceeds. We will process partial liquidations within seven days after your written request is received in good order at our Service Center. After a partial liquidation, we will reduce the subsequent monthly variable Traditional Annuity Payments during the remaining guaranteed period by the percentage of liquidation value withdrawn, including the commutation fee. After we have made the guaranteed number of variable Traditional Annuity Payments, the number of Annuity Units used in calculating the monthly variable Traditional Annuity Payments will be restored to their original value as if no liquidations had taken place. Liquidations under Annuity Option 6. Specified Period Certain Annuity. For the Original Contract, if you request variable Traditional Annuity Payments under this Annuity Option, you may be able to take a liquidation during the Annuity Phase. You may request a liquidation at least once each Contract Year of up to 100% of the liquidation value in the Contract. The liquidation value is equal to the present value of the remaining variable Traditional Annuity Payments based on the Payment’s current value, to the end of the period certain, using the selected AIR as the interest rate for the present value calculation. We will subtract a withdrawal charge from the amount you take out before we pay you the proceeds. We will process the liquidation within seven days after your written request is received in good order at our Service Center, reduced as set forth in the Contract. After a partial liquidation, we will reduce the subsequent monthly variable Traditional Annuity Payments during the remaining specified period certain by the percentage of the liquidation value withdrawn, including the withdrawal charge. The FPA guaranteed minimum value for the Original Contract is equal to: The greater of (a) or (b) where: (a) all allocations to the FPAs less partial withdrawals (including any withdrawal charges), Partial Annuitizations and transfers from the FPAs. (b) 87.5% of all allocations to the FPAs, less all partial withdrawals (including any withdrawal charges), Partial Annuitizations, and transfers from the FPAs, accumulated at the FPA guaranteed minimum value interest rate specified in the Contract (which is 3%). Plus upon a full withdrawal, the amount of the withdrawal charge that we assign to the FPAs. We base this amount on the percentage of Contract Value in the FPAs (for example, if 25% of the Contract Value is in the FPAs, then upon a full withdrawal we would assign 25% of any withdrawal charge to the FPAs). For the Original Contract, in no event will the Contract Value in a FPA after application of the MVA be less than the FPA guaranteed minimum value upon complete transfer or full withdrawal. All partial withdrawals, Partial Annuitizations and transfers in this calculation of the FPA guaranteed minimum value for the Original Contract does not reflect any MVA. Commutation fee/withdrawal charge for liquidations on the Original Contract: If you request variable Traditional Annuity Payments under Annuity Option 2 or 4 you may be able to take a liquidation during the Annuity Phase. Liquidations are first allowed five years after the Income Date. If you take a liquidation under Annuity Option 2 or 4 we will assess a commutation fee against the amount you withdraw. Allianz High Five® Prospectus – April 29, 2013 Appendix E 88 Commutation fee during the Annuity Phase – the Original Contract only (as a percentage of amount liquidated under variable traditional Annuity Option 2 or 4) Number of Complete Years Since Income Date Charge 5 4% 6 3% 7 2% 8 years or more 1% If you request variable Traditional Annuity Payments under Annuity Option 6 you may be able to take a liquidation during the Annuity Phase. If you take a liquidation under Annuity Option 6 we may assess a withdrawal charge against the amount you withdraw. Withdrawal Charge During the Annuity Phase – the Original Contract only (as a percentage of amount liquidated under variable traditional Annuity Option 6) Number of Complete Years Since Receipt of Purchase Payment Charge 0 8% 1 8% 2 7% 3 6% 4 5% 5 4% 6 3% 7 years or more 0% In some states, the commutation fee or withdrawal charge for liquidations during the Annuity Phase is replaced with a charge equal to the difference of the present value of the remaining variable Traditional Annuity Payments in the guaranteed period/specified period certain at AIR and AIR plus 1%. We assess the commutation fee and/or the withdrawal charge to cover lost revenue as well as internal costs incurred in conjunction with the liquidation. The GMDB adjusted partial withdrawal formula for the Original Contract is equal to:FPW + (RPW x GMDB) FPW The amount of the partial withdrawal (before any MVA) that together with any other previous partial withdrawals taken during the Contract Year does not exceed 12% of total Purchase Payments (the partial withdrawal privilege). However, if you take a traditional Partial Annuitization, the entire amount of Contract Value (before any MVA) applied to the traditional Partial Annuitization will be included in the RPW portion of this formula. RPW The remaining amount of the partial withdrawal, including any applicable withdrawal charge, but the application of any MVA. GMDB The greater of one, or (a) divided by (b) where: (a) the death benefit on the day of (but before) the partial withdrawal. (b) the Contract Value on the day of (but before) the partial withdrawal, adjusted for any applicable MVA. If you take a GMIB Partial Annuitization, the GMDB adjusted partial withdrawal formula for the Original Contract is the same as it is for the February 2007 Contract currently offered for sale in most states. Allianz High Five® Prospectus – April 29, 2013 Appendix E 89 APPENDIX F – WITHDRAWAL CHARGE EXAMPLES All of the following examples assume you purchased a February 2007 Contract with an initial Purchase Payment of $100,000, you selected Living Guarantees, and you made no additional Purchase Payments. The partial withdrawal privilege for each Contract Year is 12% of your total Purchase Payments, less previous withdrawals taken under the partial withdrawal privilege, GWB, or as a RMD payment in the same Contract Year, and before any MVA. Any unused partial withdrawal privilege in one Contract Year does not carry over to the next Contract Year. This means at the beginning of each Contract Year, there would be at least $12,000 available under the partial withdrawal privilege. The maximum amount available under the GWB is the lesser of the partial withdrawal privilege ($12,000) or the remaining GWB value (total Purchase Payments less GWB adjusted partial withdrawals). There is no MVA to any of the withdrawals in the following examples. Full withdrawal when the Contract Value has declined due to a loss in your selected Investment Options: · You take a full withdrawal in the third Contract Year when the Contract Value is $90,000 and the withdrawal charge is 7%. You have taken no other withdrawals from the Contract. · There are no Purchase Payments that are beyond the withdrawal charge period and the partial withdrawal privilege does not apply upon a full withdrawal. Because this is a full withdrawal, we assess the withdrawal charge against the entire Withdrawal Charge Basis. We calculate the withdrawal charge as follows: The Withdrawal Charge Basis is equal to total Purchase Payments, less any Purchase Payments withdrawn (excluding any penalty-free withdrawals), less any withdrawal charge $100,000 – $0 – $0 ……….……… Multiplied by the withdrawal charge…………… x7% Therefore, we withdraw $90,000 from the Contract and pay you $83,000 ($90,000 less the $7,000 withdrawal charge). The full withdrawal reduces the total amount available under the GWB to zero. Partial withdrawal under the partial withdrawal privilege followed by a full withdrawal: · You take a partial withdrawal of $9,000 in the third Contract Year. The total amount available under the partial withdrawal privilege at this time is $12,000. The $9,000 withdrawn is not subject to a withdrawal charge and does not reduce the Withdrawal Charge Basis. The partial withdrawal reduces the total amount available under the GWB by $9,000. · You take a full withdrawal in the fourth Contract Year when the Contract Value is $90,000 and the withdrawal charge is 6%. At this time, there are no Purchase Payments that are beyond the withdrawal charge period. Because this is a full withdrawal, the partial withdrawal privilege does not apply and we assess the withdrawal charge against the entire Withdrawal Charge Basis. We calculate the withdrawal charge for the full withdrawal as follows: The Withdrawal Charge Basis is equal to total Purchase Payments, less any Purchase Payments withdrawn (excluding any penalty-free withdrawals), less any withdrawal charge $100,000 – $0 – $0 ……….……… Multiplied by the withdrawal charge…………… x6% Therefore, upon the full withdrawal, we withdraw $90,000 from the Contract and pay you $84,000 ($90,000 less the $6,000 withdrawal charge). In this example, your total distributions from the Contract after deducting the withdrawal charge are $93,000. The full withdrawal reduces the total amount available under the GWB to zero. Allianz High Five® Prospectus – April 29, 2013 Appendix F 90 Partial withdrawal in excess of the partial withdrawal privilege followed by a full withdrawal: · You take a partial withdrawal of $15,000 in the third Contract Year when the withdrawal charge is 7%. The total amount available under the partial withdrawal privilege at this time is $12,000, so $3,000 of the withdrawal is subject to a withdrawal charge and reduces the Withdrawal Charge Basis. We calculate the withdrawal charge for the partial withdrawal as follows: The amount you receive that is subject to a withdrawal charge……………. Divided by (1 minus the withdrawal charge percentage)…………… ¸ 0.93 Total amount withdrawn…………… Total withdrawal charge (amount withdrawn minus the amount requested) $3,226 – $3,000 ………… Therefore, we withdraw $15,226 from the Contract and pay you $15,000. The partial withdrawal reduces the GWB by a minimum of $15,226. The reduction is greater if the Contract Value on the day of (but before) the partial withdrawal is less than $100,000. · Continuing the example, assume you take a full withdrawal in the fourth Contract Year when the Contract Value is $90,000 and the withdrawal charge is 6%. At this time there are no Purchase Payments that are beyond the withdrawal charge period. Because this is a full withdrawal, the partial withdrawal privilege does not apply and we assess the withdrawal charge against the entire Withdrawal Charge Basis. We calculate the withdrawal charge for the full withdrawal as follows: The Withdrawal Charge Basis is equal to total Purchase Payments, less any Purchase Payments withdrawn (excluding any penalty-free withdrawals), less any withdrawal charge $100,000 – $3,000– $226 ………… Multiplied by the withdrawal charge…………….… x6% Therefore, upon the full withdrawal, we withdraw $90,000 from the Contract and pay you $84,194 ($90,000 less the $5,806 withdrawal charge). In this example, your total distributions from the Contract after deducting the withdrawal charge are $99,194. The full withdrawal reduces the total amount available under the GWB to zero. A series of partial withdrawals under the partial withdrawal privilege followed by a full withdrawal: · You take the maximum amount available under the partial withdrawal privilege each year in the third, fourth, and fifth Contract Years (total distributions $36,000). The $36,000 withdrawn is not subject to a withdrawal charge and does not reduce the Withdrawal Charge Basis. These partial withdrawals are guaranteed by the GWB, and reduce the GWB by $36,000. The total amount available under the GWB after these partial withdrawals is equal to $100,000 – $36,000 $64,000. · In the sixth Contract Year, the Contract Value is $11,000 and the maximum amount available under the GWB is $12,000. If you withdraw $12,000 under the GWB in the sixth Contract Year, your Contract Value would drop to zero, but you could continue to take $12,000 each year for the next four years and then make a final withdrawal of $4,000 in the eleventh Contract Year without incurring a withdrawal charge. Allianz High Five® Prospectus – April 29, 2013 Appendix F 91 FOR SERVICE OR MORE INFORMATION You can review and copy information about us, the Separate Account, the prospectus and the SAI at the SEC’s Public Reference Room in Washington, D.C. You may obtain information about the operation of the Public Reference Room by calling (202) 551-8090. The SEC also maintains a website (http://www.sec.gov). The prospectus, the SAI and other information about the Contract are available on the EDGAR database on the SEC’s website. If you do not have access to the website, you can get copies of information from the website upon payment of a duplication fee by writing to: Public Reference Section of the Commission treet, NE Washington, DC 20549 OUR SERVICE CENTER If you need customer service (for Contract changes, information on Contract Values, requesting a withdrawal or transfer, changing your allocation instructions, etc.) please contact our Service Center at (800) 624-0197. Allianz Life Insurance Company of North America P.O Box 561 Minneapolis, MN 55440-0561 To send a check for an additional Purchase Payment (for Contracts issued in Connecticut, Florida, and New Jersey), please mail to us as follows: REGULAR MAIL Allianz Life Insurance Company of North America NW5989 P.O. Box 1450 Minneapolis, MN 55485-5989 OVERNIGHT, CERTIFIED, OR REGISTERED MAIL Allianz Life Insurance Company of North America NW5989 1801 Parkview Drive Shoreview, MN 55126 NOTE: Checks sent to the wrong address for additional Purchase Payments are forwarded to the 1801 Parkview Drive address listed above, which may delay processing. Allianz High Five® Prospectus – April 29, 2013 92 PART B – SAI STATEMENT OF ADDITIONAL INFORMATION ALLIANZ HIGH FIVE® INDIVIDUAL FLEXIBLE PURCHASE PAYMENT VARIABLE DEFERRED ANNUITY CONTRACT Issued by ALLIANZ LIFE® VARIABLE ACCOUNT B (the Separate Account) and ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (Allianz Life, we, us, our) This is not a prospectus. This Statement of Additional Information (SAI) should be read in conjunction with the prospectus for the Contract, which is dated the same date as this SAI. Definitions of capitalized terms can be found in the glossary in the prospectus. The prospectus is incorporated in this SAI by reference. The prospectus for the Contract concisely sets forth information that a prospective investor ought to know before investing. For a copy of the Contract’s prospectus, call or write us at: Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416 (800) 624-0197 Table of Contents Allianz Life…………… 2 Experts…………….…… 2 Legal Opinions……………. 2 Distributor…………….………. 2 Reduction or Elimination of the Withdrawal Charge…………… 3 Federal Tax Status…………….… 3 General…………… 3 Diversification…………….……. 4 Owner Control……………. 5 Contracts Owned by Non-Individuals…………… 5 Income Tax Withholding…………… 5 Required Distributions…………… 5 Qualified Contracts…………… 6 Guaranteed Account Value (GAV) Transfers…………… 7 Annuity Provisions…………… 14 Annuity Units/Calculating Annuity Payments…………….…. 14 Mortality and Expense Risk Guarantee……………. 14 Financial Statements……………. 14 Appendix – Condensed Financial Information…………… 15 Dated: April 29, 2013 HIGHFIVESAI-0413 Allianz High Five® Statement of Additional Information – April 29, 2013 1 ALLIANZ LIFE Allianz Life is a stock life insurance company organized under the laws of the state of Minnesota in 1896. We are a subsidiary of Allianz of America, Inc. (AZOA), a financial holding company. AZOA is a subsidiary of Allianz SE, a provider of integrated financial services. Allianz SE is headquartered in Munich, Germany, and has sales outlets throughout the world. We offer fixed and variable annuities and individual life insurance. Allianz Life does not have a separate custodian for the assets owned through the Separate Account. Most mutual fund shares are not in certificated form, and as such, Allianz Life in effect acts as self custodian for the non-certificated shares we own through the Separate Account. EXPERTS The financial statements of Allianz Life Variable Account B as of and for the year or period ended December 31, 2012 (including the statements of changes in net assets for each of the years or periods in the two year period then ended and the financial highlights for each of the periods presented) and the consolidated financial statements and supplemental schedules of Allianz Life Insurance Company of North America as of December 31, 2012 and 2011 and for each of the years in the three-year period ended December 31, 2012, are included in Part C of the Registration Statement in reliance upon the report of KPMG LLP, independent registered public accounting firm, also included in Part C, and upon the authority of said firm as experts in accounting and auditing. The principal business address of KPMG LLP is 4200 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN. LEGAL OPINIONS Stewart D. Gregg, Senior Securities Counsel of Allianz Life, has provided legal advice on certain matters in connection with the issuance of the Contracts. DISTRIBUTOR Allianz Life Financial Services, LLC (Allianz Life Financial (previously USAllianz Investor Services, LLC)), a wholly owned subsidiary of Allianz Life Insurance Company of North America, acts as the distributor. Allianz Life Financial does not sell the Contracts on a retail basis. Rather, Allianz Life Financial enters into selling agreements with other third-party broker/dealers registered under the Securities Exchange Act of 1934 (selling firms) for the sale of the Contracts. We pay commissions for sales of the Contracts. Allianz Life Financial passes through most of the commissions it receives to selling firms for their sales. Allianz Life Financial received sales compensation with respect to the Contracts issued under Allianz Life Variable Account B in the following amounts during the last three calendar years: Calendar Year Aggregate Amount of Commissions Paid to Allianz Life Financial Aggregate Amount of Commissions Retained by Allianz Life Financial After Payments to Selling Firms 2010 $220,761,073.60 $0 2011 $264,909,554.57 $0 2012 $256,459,224.79 $0 We may fund Allianz Life Financial’s operating and other expenses including: overhead; legal and accounting fees; registered representative training; deferred compensation and insurance benefits for registered representatives; compensation for the Allianz Life Financial management team; and other expenses associated with the Contracts. We also pay for Allianz Life Financial’s operating and other expenses, including overhead, legal and accounting fees. As described above, Allianz Life Financial sells its Contracts primarily through “wholesaling,” in which Allianz Life Financial sells contracts through a large group of mostly non-affiliated broker/dealer firms. Currently, Allianz Life Financial has agreements with approximately 901 retail broker/dealers to sell its contracts. As described in the prospectus, Allianz Life Financial may pay marketing support payments to certain third-party firms for marketing our contracts. Currently, Allianz Life Financial makes marketing support payments to approximately 44 broker-dealer firms. These payments vary in amount. In 2012, the five firms receiving the largest payments, ranging from $818,525 to $5,094,835, are listed below. Marketing support payments may also be made to managers of Investment Options or their affiliates for providing Investment Option information and marketing support. Allianz High Five® Statement of Additional Information – April 29, 2013 2 Firm Name LPL Financial Network The Advisor Group Network Wells Fargo Network National Planning Holdings HD Vest Investment Services REDUCTION OR ELIMINATION OF THE WITHDRAWAL CHARGE We may reduce or eliminate the amount of the withdrawal charge on the Contracts when Contract sales are made to individuals or to a group of individuals in a manner that results in savings of sales expenses. We determine the entitlement to a reduction of the withdrawal charge after examination of the following factors: · the size of the group; · the total amount of Purchase Payments expected to be received from the group; · the nature of the group for which the Contracts are purchased, and the persistency expected in that group (for example, the expectation that the Owners continue to hold the Contracts for a certain period of time); · the purpose for which the Contracts are purchased and whether that purpose makes it likely that expenses are reduced; and · any other circumstances which we believe to be relevant to determining whether reduced sales or administrative expenses may be expected. None of these reductions are contractually guaranteed. We may eliminate the withdrawal charge when the Contracts are issued to an officer, director or employee of Allianz Life or any of its affiliates. We may reduce or eliminate the withdrawal charge when the Contract is sold by a registered representative appointed with Allianz Life to any members of his or her immediate family and the commission is waived. In no event is any reduction or elimination of the withdrawal charge permitted where the reduction or elimination is unfairly discriminatory to any person. FEDERAL TAX STATUS NOTE: The following description is based upon our understanding of current federal income tax law applicable to annuities in general. We cannot predict the probability that any changes in such laws will be made. Purchasers are cautioned to seek competent tax advice regarding the possibility of such changes. We do not guarantee the tax status of the Contracts. Purchasers bear the complete risk that the Contracts may not be treated as “annuity contracts” under federal income tax laws. It should be further understood that the following discussion is not exhaustive and that special rules not described herein may be applicable in certain situations. Moreover, no attempt has been made to consider any applicable state or other tax laws. General Section 72 of the Internal Revenue Code of 1986, as amended (the Code) governs taxation of annuities in general. An Owner is generally not taxed on increases in the value of a Contract until distribution occurs, either in the form of a lump sum payment or as Annuity Payments. For a lump sum payment received as a full withdrawal (total redemption) or death benefit, the recipient is taxed on the portion of the payment that exceeds the cost basis of the Contract (your investment). For Non-Qualified Contracts, this cost basis is generally the Purchase Payments, while for Qualified Contracts there may be no cost basis. The taxable portion of the lump sum payment is taxed at ordinary income tax rates. A partial withdrawal results in tax on any gain in the Contract (for example, the difference, if any, between the Contract Value immediately before the withdrawal, unreduced by any charges, and the Contract’s cash basis). Lump sum withdrawals, whether partial or full, may also be subject to a federal penalty tax equal to 10% of the taxable amount. Allianz High Five® Statement of Additional Information – April 29, 2013 3 For Annuity Payments, the portion of each payment included in income equals the excess of the payment over the exclusion amount. The exclusion amount for Annuity Payments based on a variable Annuity Option is determined by dividing the investment in the Contract (adjusted for any period certain or refund guarantee) by the number of years over which the annuity is expected to be paid (which is determined by Treasury Regulations). The exclusion amount for Annuity Payments based on a fixed Annuity Option is determined by multiplying the Annuity Payment by the ratio that the investment in the Contract (adjusted for any period certain or refund guarantee) bears to the expected return under the Contract. Annuity Payments received after the investment in the Contract has been recovered (for example, when the total of the excludable amounts equal the investment in the Contract) are fully taxable. The taxable portion of an Annuity Payment is taxed at ordinary income tax rates. For certain types of Qualified Contracts there may be no cost basis in the Contract within the meaning of Section 72 of the Code. Owners, Annuitants and Beneficiaries under the Contracts should seek competent financial advice about the tax consequences of any distributions. We are taxed as a life insurance company under the Code. For federal income tax purposes, the Separate Account is not a separate entity from us, and its operations form a part of Allianz Life. Although the likelihood of legislative changes is uncertain, there is always the possibility that the tax treatment of the Contract could change by legislation or otherwise. Consult a tax adviser with respect to legislative developments and their effect on the Contract. We have the right to modify the Contract in response to legislative changes that could otherwise diminish the favorable tax treatment that annuity Owners currently receive. We make no guarantee regarding the tax status of any contract and do not intend the above discussion as tax advice. Diversification Section 817(h) of the Code imposes certain diversification standards on the underlying assets of variable annuity contracts. The Code provides that a variable annuity contract will not be treated as an annuity contract for any period (and any subsequent period) for which the investments are not adequately diversified in accordance with regulations prescribed by the United States Treasury Department (Treasury Department). Disqualification of the Contract as an annuity contract would result in the imposition of federal income tax to the Owner with respect to earnings allocable to the Contract before the receipt of Annuity Payments under the Contract. The Code contains a safe harbor provision which provides that annuity contracts, such as the Contract, meet the diversification requirements if, as of the end of each quarter, the underlying assets meet the diversification standards for a regulated investment company and no more than 55% of the total assets consist of cash, cash items, U.S. government securities and securities of other regulated investment companies. On March 2, 1989, the Treasury Department issued regulations (Treas. Reg. 1.817-5) which established diversification requirements for the Investment Options underlying variable contracts such as the Contract. The regulations amplify the diversification requirements for variable contracts set forth in the Code and provide an alternative to the safe harbor provision described above. Under these regulations, an Investment Option will be deemed adequately diversified if: · no more than 55% of the value of the total assets of the Investment Option is represented by any one investment; · no more than 70% of the value of the total assets of the Investment Option is represented by any two investments; · no more than 80% of the value of the total assets of the Investment Option is represented by any three investments; and · no more than 90% of the value of the total assets of the Investment Option is represented by any four investments. The Code provides that for purposes of determining whether or not the diversification standards imposed on the underlying assets of variable contracts by Section 817(h) of the Code have been met, “each United States government agency or instrumentality shall be treated as a separate issuer.” We intend that all Investment Options underlying the Contracts be managed by the investment advisers in such a manner as to comply with these diversification requirements. Allianz High Five® Statement of Additional Information – April 29, 2013 4 Owner Control The Treasury Department has indicated that the diversification regulations do not provide guidance regarding the circumstances in which Owner control of the investments of the Separate Account cause the Owner to be treated as the owner of the assets of the Separate Account, thereby resulting in the loss of favorable tax treatment for the Contract. In certain circumstances, owners of variable annuity contracts have been considered for federal income tax purposes to be the owners of the assets of the separate account, supporting their contracts due to their ability to exercise investment control over those assets. When this is the case, the contract owners have been currently taxed on income and gains attributable to the variable account assets. There is little guidance in this area, and some features of our Contracts, such as the flexibility of an Owner to allocate Purchase Payments and transfer amounts among the investment divisions of the Separate Account, have not been explicitly addressed in published rulings. While we believe that the Contracts do not give Owners investment control over Separate Account assets, we reserve the right to modify the Contracts as necessary to prevent an Owner from being treated as the owner of the Separate Account assets supporting the Contract. Contracts Owned by Non-Individuals When a Non-Qualified Contract is owned by a non-individual (other than a trust holding the Contract as an agent for an individual), the Contract is not generally treated as an annuity for tax purposes. This means that the Contract may not receive the benefits of tax deferral and Contract earnings may be taxed as ordinary income every year. Income Tax Withholding All distributions or the portion thereof which is included in the gross income of the Owner are subject to federal income tax withholding. Generally, amounts are withheld from periodic payments at the same rate as wages and at the rate of 10% from non-periodic payments. However, the Owner, in most cases, may elect not to have taxes withheld or to have withholding done at a different rate. Certain distributions from retirement plans qualified under Section 401 of the Code, which are not directly rolled over to another eligible retirement plan or individual retirement account or Individual Retirement Annuity, are subject to a mandatory 20% withholding for federal income tax. The 20% withholding requirement generally does not apply to: · a series of substantially equal payments made at least annually for the life or life expectancy of the participant or joint and last survivor expectancy of the participant and a designated Beneficiary, or for a specified period of ten years or more; or · distributions which are required minimum distributions; or · the portion of the distributions not included in gross income (for example, returns of after-tax contributions); or · hardship withdrawals. Participants should consult a tax adviser regarding withholding requirements. Required Distributions In order to be treated as an annuity contract for federal income tax purposes, Section 72(s) of the Code requires any non-qualified contract to contain certain provisions specifying how your interest in the contract is distributed in the event of the death of an owner. Specifically, with regard to this Contract, Section 72(s) requires that: · if any Owner dies on or after the Income Date, but before the time the entire interest in the Contract has been distributed, the entire interest in the Contract is distributed at least as rapidly as under the method of distribution being used as of the date of such Owner’s death; and · if any Owner dies before the Income Date, the entire interest in the Contract is distributed within five years after the date of such Owner’s death. These requirements are considered satisfied as to any portion of an Owner’s interest which is payable to or for the benefit of a designated Beneficiary and which is distributed over the life of such designated Beneficiary or over a period not extending beyond the life expectancy of that Beneficiary, provided that such distributions begin within one year of the Owner’s death. The designated Beneficiary refers to an individual designated by the Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death. However, if the designated Beneficiary is the surviving spouse of the deceased Owner, the Contract may be continued with the surviving spouse as the new Owner. If the Owner is a non-individual, then the death or change of an Annuitant is treated as the death of the Owner. Non-Qualified Contracts contain provisions that are intended to comply with these Code requirements. Other rules may apply to Qualified Contracts. Allianz High Five® Statement of Additional Information – April 29, 2013 5 Qualified Contracts The Contract is designed to be used under various types of qualified plans. Because of the minimum Purchase Payment requirements, these Contracts may not be appropriate for some periodic payment retirement plans. Taxation of participants in each Qualified Contract varies with the type of plan and terms and conditions of each specific plan. Owners, Annuitants and Beneficiaries are cautioned that benefits under a Qualified Contract may be subject to the terms and conditions of the plan regardless of the terms and conditions of the Contracts issued pursuant to the plan. Some retirement plans are subject to distribution and other requirements that are not incorporated into our administrative procedures. We are not bound by the terms and conditions of such plans to the extent such terms conflict with the terms of a Contract, unless we specifically consent to be bound. Owners, participants and Beneficiaries are responsible for determining that contributions, distributions and other transactions with respect to the Contracts comply with applicable law. General descriptions of the types of qualified plans with which the Contracts may be used can be found in the prospectus. Such descriptions are not exhaustive and are for general informational purposes only. The tax rules regarding qualified plans are very complex and have differing applications, depending on individual facts and circumstances. Each purchaser should obtain competent tax advice before purchasing a Contract issued under a qualified plan. On July 6, 1983, the Supreme Court decided in Arizona Governing Committee v. Norris that optional annuity benefits provided under an employer’s deferred compensation plan could not, under Title VII of the Civil Rights Act of 1964, vary between men and women. The Contracts sold by us in connection with qualified plans may utilize annuity tables that do not differentiate on the basis of sex. Qualified plans include special provisions restricting Contract provisions that may otherwise be available and described in this SAI. Generally, Contracts issued pursuant to qualified plans are not transferable except upon withdrawal or annuitization. Various penalty and excise taxes may apply to contributions or distributions made in violation of applicable limitations. Furthermore, certain withdrawal penalties and restrictions may apply to withdrawals from Qualified Contracts. Many withdrawals from Qualified Contracts can be rolled over to an IRA or another qualified retirement plan. If you receive a withdrawal from a Qualified Contract that could be rolled over and you do not elect to make a direct rollover of that amount to an IRA or qualified plan, by law 20% of the taxable amount must be withheld for taxes. In situations where this mandatory tax withholding does not apply, other tax amounts may be withheld unless you elect out of the withholding. You may request more detailed information about income tax withholding at the time of a withdrawal. For more information see prospectus section 8, Taxes – Distributions – Qualified Contracts. Pension and Profit-Sharing Plans. Sections 401(a) and 401(k) of the Code permit employers, including self-employed individuals, to establish various types of retirement plans for employees. These retirement plans may permit the purchase of the Contracts to provide benefits under the plan. Contributions to the plan for the benefit of employees are not included in the gross income of the employee until distributed from the plan. The tax consequences to participants may vary, depending upon the particular plan design. However, the Code places limitations and restrictions on all plans, including on such items as: amount of allowable contributions; form, manner and timing of distributions; transferability of benefits; vesting and nonforfeitability of interests; nondiscrimination in eligibility and participation; and the tax treatment of distributions and withdrawals. Participant loans are not allowed under the Contracts purchased in connection with these plans. For more information see prospectus section 8, Taxes – Qualified Contracts. Purchasers of Contracts for use with pension or profit-sharing plans should obtain competent tax advice as to the tax treatment and suitability of such an investment. We may choose not to allow pension or profit-sharing plans to purchase this Contract. Allianz High Five® Statement of Additional Information – April 29, 2013 6 GUARANTEED ACCOUNT VALUE (GAV) TRANSFERS To make the GAV Benefit available we monitor your Contract Value daily and periodically transfer amounts between your selected Investment Options and the FPAs. We determine the amount and timing of GAV Transfers between the Investment Options and the FPAs according to a mathematical model. The mathematical model uses the following formula to compute d, the percentage of Contract Value to be allocated to the Investment Options: d N{[ ln (C / G) + (r + s2 / 2) ´ t] / [s ´ Öt]} where: Notation Description C Contract Value G Adjusted Guarantee r Credited Rate s Adjusted Volatility t Time Remaining d Percentage of Contract Value in Investment Options N Cumulative Standard Normal Distribution function ln Natural Logarithm function Following is a more detailed discussion of the values used in the formula. The Contract Value includes Contract Value both in the Investment Options and in the FPAs. The Adjusted Guarantee for a given GAV is the dollar value of the GAV adjusted upward to reflect the current anticipated price of the guarantee. This adjustment takes into account the following factors: the time (in years) until the guarantee (the GAV) becomes available; the rate currently credited to the FPAs; and the current Contract Value as compared to the GAV. In mathematical terms, the adjusted guarantee (G) equals g multiplied by w, where g represents the dollar value of the GAV, and w is a factor that we use to incorporate the current anticipated price of the guarantee into the GAV Benefit. · w is based upon a guarantee ratio, m, that we use to measure how "low" a Contract Value is relative to the GAV. · m is the ratio of (a) the difference of the GAV minus the Contract Value, and (b)the difference of the GAV minus the present value of the GAV, discounted for the time (in years) until the GAV becomes available, at the interest rate credited to the FPAs. In mathematical terms, m (g – C) / [g – (g/(1+r)t)]. The value of w and the corresponding guarantee ratio, m, are presented in Table 1 which appears later in this section. The values for w set forth in Table 1 are established on the Issue Date and are not changed for the life of the Contract. The values for w may change, however, for new Contracts issued in the future. The Credited Rate is the interest rate credited to the currently available FPA. The interest rate is never less than the guaranteed rate stated in your Contract. The Adjusted Volatility represents the volatility of the returns of Contract Value for all in force Contracts–that is, all Separate Account assets plus all general account assets that are allocated to the FPAs. This number is fixed at Contract issue and does not change for the duration of the Contract. However we may change the number for new Contracts issued in the future. You may contact our Service Center to find out the Adjusted Volatility number that applies to your Contract. The Time Remaining for a given GAV is the number of years (including any fraction) which remain until that GAV is applied and any True Up based on that GAV is made. The Percentage of Contract Value to be allocated to the Investment Options is computed for each future GAV. Ultimately the allocation for a Contract takes into account each future GAV, the limit on allocations to the FPAs during the first two Contract Years, and whether the allocation materially differs from previously computed allocations. The Cumulative Standard Normal Distribution function assumes that random events are distributed according to the classic bell curve. For a given value it computes the percentage of such events which can be expected to be less than that value. The Natural Logarithm function for a given value, computes the power to which e must be raised, in order to result in that value. Here, e is the base of the natural logarithms, or approximately 2.718282. Allianz High Five® Statement of Additional Information – April 29, 2013 7 The mathematical model uses d as follows. If you have not reset the GAV, then during the first Contract Year there is one GAV available on the fifth Contract Anniversary, during the second Contract Year there is a second GAV available on sixth Contract Anniversary, and so on. Beginning with the fifth Contract Year there are five future GAVs, each available on a different Contract Anniversary. We compute d for each future GAV (which can be as many as five). We take the smallest of these ds and execute a GAV Transfer based on the following. · Whether the allocation differs sufficiently from the allocation we previously computed according to a specified margin that is set on the issue date and cannot be changed for the life of the Contract. (You may contact our Service Center to find out the margin that applies to your Contract.) · Whether a GAV Transfer would exceed the limit of 50% of Purchase Payments that exists in the first two Contract Years. · The number of transfers which have already occurred. If you have not reset the GAV, then: · At issue we compute d and use it as a baseline for comparison with allocations we compute on subsequent Business Days. · After issue, and before the first GAV Transfer to the FPAs, on each Business Day we compute d and execute a GAV Transfer to the FPAs if d is lower than the baseline by more than the specified margin. · After issue, and after the first GAV Transfer to the FPAs has already occurred, on each Business Day we compute d and execute a GAV Transfer to the FPAs if d is lower than or higher than the baseline by the specified margin. If d is sufficiently below the baseline, the GAV Transfer is to the FPAs. If d is sufficiently above the baseline, the GAV Transfer is to the Investment Options. If you have reset the GAV, then: · On the reset date, we compute d and use it as a baseline for comparison with allocations we compute on subsequent Business Days. · After the reset date, and before the first GAV Transfer to the FPAs that occurs after the reset date, on each Business Day we compute d and execute a GAV Transfer to the FPAs if d is lower than the baseline by more than the specified margin. · After the reset date, and after the first GAV Transfer to the FPAs that occurs after the reset date, on each Business Day we compute d and execute a GAV Transfer to the FPAs if d is lower than or higher than the baseline by the specified margin. If d is sufficiently below the baseline, the GAV Transfer is to the FPAs. If d is sufficiently above the baseline, the GAV Transfer is to the Investment Options. Allianz High Five® Statement of Additional Information – April 29, 2013 8 Example 1: At issue, establish the baseline. You purchase a February 2007 Contract with a single Purchase Payment of $100,000. The GAV is $100,000, which becomes available on the fifth anniversary. Assume the following additional values. · The interest rate credited to the ten-year FPA is 3%. · The adjusted volatility of the Investment Options you selected is 16%. · The specified margin is 5%. For this example we have: Variable Value Description C Contract Value g The dollar value of the GAV r Credited Rate s Adjusted Volatility t 5 Time Remaining First, we compute m and w and G as follows. m (g – C) / [g – (g / (1 + r)t)] ($100,000 – $100,000) / [$100,000 – ($100,000 / (1 + 0.03)5)] 0 / [$100,000 – ($100,000 / 1.159274)] 0 / [$100,000 – $86,260.88] 0 / $13,739.12 0 We use the value of m (which is zero) to look up this value of w in Table 1 (which appears later in this section) and find that w is 1.08. The Adjusted Guarantee G is w ´ g; or 1.08 ´ $100,000 $108,000. Now, we compute d as follows. d N{[ln (C / G) + (r + s2 / 2) ´ t] / [s ´ Öt]} N{[ln ($100,000 / $108,000) + (0.03 + 0.162 / 2) ´ 5] / [0.16 ´ Ö5]} N{[ln (0.925926) + 0.0428 ´ 5] / [0.16 ´ 2.236068]} N{[–0.076961 + 0.214] / [0.357771]} N{0.383036} 0.649153 (approximately 65%). Thus, at issue, the mathematical model has established a baseline allocation to the Investment Options of about 65% of Contract Value. Starting at issue we compute d daily and compare it to the baseline allocation. Before the first GAV Transfer, the mathematical model calls for no allocation to the FPAs until d on a given day falls below the baseline by more than the specified margin of 5%. Allianz High Five® Statement of Additional Information – April 29, 2013 9 Example 2: The first GAV Transfer to the FPAs. Continuing Example 1, assume that 6 months after issue there have been no GAV Transfers and that the Contract Value has fallen to $96,990. Since there have been no GAV Transfers, the baseline remains 0.649153 (approximately 65%), as computed in Example 1. For this example we have: Variable Value Description C Contract Value g The dollar value of the GAV r Credited Rate s Adjusted Volatility t Time Remaining First, we compute m and w and G as follows. m (g – C) / [g – (g / (1 + r)t)] ($100,000 – $96,990) / [$100,000 – ($100,000 / (1 + 0.03)4.5)] $3,010 / [$100,000 – ($100,000 / 1.142267)] $3,010 / [$100,000 – $87,543.23] $3,010 / $12,454.77 0.241674 We use the value of m (which is 0.241674) to look up this value of w in Table 1 and find that w is 1.08. The Adjusted Guarantee G is w ´ g; or 1.08 ´ $100,000 $108,000. Now we compute d as follows. d N{[ln (C / G) + (r + s2 / 2) ´ t] / [s ´ Öt]} N{[ln ($96,990 / $108,000) + (0.03 + 0.162 / 2) ´ 4.5] / [0.16 ´ Ö4.5]} N{[ln (0.898056) + 0.0428 ´ 4.5] / [0.16 ´ 2.121320]} N{[ –0.107523 + 0.1926] / [0.339411]} N{0.250659} 0.598961 (approximately 60%). As computed, d is less than the baseline by 0.598961 – 0.649153 -0.050192, or approximately -5.02%. Since there have been no previous GAV Transfers, and since d is lower than the baseline by more than the specified margin of 5%, the mathematical model calls for an first GAV Transfer to the FPAs. The amount of the transfer is such that, after the transfer, the percentage Contract Value in the variable Investment Options is d, approximately 60%. The mathematical model calls for 0.598961 ´ $96,990 $58,093.26 to be allocated to the Investment Options and the remaining Contract Value ($96,990 – $58,093.26 $38,896.74) to be allocated to the FPAs. The GAV Transfer to the FPAs in the amount of $38,896.74 represents approximately 40.10% (i.e., $38,896.74 / $96,990) of Contract Value. We establish a new baseline allocation for this Contract equal to d, or 0.598961. Allianz High Five® Statement of Additional Information – April 29, 2013 10 Example 3: An additional GAV Transfer to the Investment Options. Continuing Examples 1 and 2, assume that 10 months after issue the Contract Value has risen to $102,470. The amount of the Contract Value allocated to the FPAs has grown to $41,094.47 since that of Example 2, the baseline is now 0.598961. In this example we have: Variable Value Description C Contract Value g The dollar value of the GAV r Credited Rate s Adjusted Volatility t Time Remaining First, we compute m and w and G as follows. m (g – C) / [g – (g / (1 + r)t)] ($100,000 – $102,470) / [$100,000 – ($100,000 / (1 + 0.03)4.166667)] –$2,470 / [$100,000 – ($100,000 / 1.131067 )] –$2,470 / [$100,000 – $88,412.07] –$2,470 / $11,587.93 –0.213153 We use the value of m (which is –0.213153) to look up this value of w in Table 1 and find that w is 1.08. The Adjusted Guarantee G is w ´ g; or 1.08 ´ $100,000 $108,000. d N{[ln (C / G) + (r + s2 / 2) ´ t] / [ s ´ Öt]} N{[ln ($102,470 / $108,000) + ( 0.03 + 0.162 / 2) ´ 4.166667] / [ 0.16 ´ Ö4.166667]} N{[ln (0.948796) + 0.0428 ´ 4.166667] / [0.16 ´ 2.041241]} N{[–0.052561 + 0.178333] / [0.326599]} N{0.385097} 0.649917 (approximately 65%). As computed, d differs from the baseline by 0.649917 – 0.598961 0.050956 or approximately 5.10%. Because d differs from the baseline by more than the specified margin of 5%, the mathematical model calls for a GAV Transfer. Because d is higher than the baseline, the GAV Transfer is to the Investment Options. The amount of the transfer is such that after the transfer the percentage of Contract Value in the variable Investment Options is d, namely 64.99%. The mathematical model calls for 0.649917 ´ $102,470 $66,597.02 to be allocated to the Investment Options and the remaining $102,470 – $66,597.02 $35,872.98 to be allocated to the FPAs. As mentioned above, the FPAs are now at $41,094.47. The GAV Transfer to the Investment Options in the amount of $41,094.47 – $35,872.98 $5,221.49 represents approximately 5.10% (i.e., $5,221.49 / $102,470) of Contract Value. We establish a new baseline allocation for this Contract equal to d, or 0.649917. Allianz High Five® Statement of Additional Information – April 29, 2013 11 Example 4: Expanding on the computation of w. In the first three examples w has always been 1.08. This example shows how w may differ from 1.08. Assume the following: Variable Value Description C Contract Value g The dollar value of the GAV r Credited Rate t 2 Time Remaining In this example we compute m and w and G as follows. m (g – C) / [g – (g / (1 + r) t )] ($100,000 – $85,111) / [$100,000 – ($100,000 / (1 + 0.03) 2 )] $14,889 / [$100,000 – ($100,000 / 1.060900)] $14,889 / [$100,000 – $94,259.59] $14,889 / $5,740.41 2.593718 This value of m falls between 2.55 and 2.60 in Table 1. Therefore, w falls between the two corresponding values of w, namely 2.0958 and 2.1558. Linear interpolation reveals w to be approximately 2.148261. The Adjusted Guarantee G is w ´ g; or 2.148261 ´ $100,000 $214,826.10. d N{[ln (C / G) + (r + s2 / 2) ´ t] / [s ´ Öt]} N{[ln ($85,111 / $214,826.10) + (0.03 + 0.162 / 2) ´ 2] / [0.16 ´ Ö2]} N{[ln (0.396186) + 0.0428 ´ 2] / [0.16 ´ 1.414214]} N{[ –0.925873 + 0.085600] / [0.226274]} N{–3.713515} 0.000102 (approximately 0%). This low value of d results both because the Contract Value of $84,111 is substantially lower than the initial GAV of $100,000, and only two years remain before this GAV becomes available. Therefore the mathematical model calls for an allocation of 0.01% of Contract Value to the Investment Options, and an allocation of 99.99% of Contract Value to the FPAs. Note that the model does not call for a GAV Transfer unless d differs from the previously established baseline by more than the specified margin (in these examples, 5%). Note also that GAV Transfers to the FPAs happen more often and there may be more Contract Value allocated to the FPAs, than if we had not applied the adjustment. In practice it is unlikely that the Contract Value would fall so far below the GAV, because as a Contract Value falls toward and below the GAV, the mathematical model calls for increasing allocations to the FPAs. Such allocations mitigate the decline in the Contract Value relative to the decline in the values of the Investment Options. However, in the event of a one-day market crash, a Contract Value may fall precipitously relative to the guarantee and such a low d could result. Additionally, when there is very little time remaining until the GAV becomes available, such a low d may result even if the Contract Value is not much lower than the guarantee. TABLE 1 We compute the Adjusted Guarantee to be the product of the guarantee times w: G g ´ w where w is derived from the following table based on m. In turn m is given by: m (g – C) / [g – (g / (1 + r)t)] Allianz High Five® Statement of Additional Information – April 29, 2013 12 where: Notation Description w Worth Adjustment Applied to the Guarantee m Guarantee Ratio G Adjusted Guarantee C Contract Value g The dollar value of the GAV r Credited Rate t Time Remaining For any m less than 0.725, use w 1.08. For any m greater than five, use w 8.6650. m w m w m w Allianz High Five® Statement of Additional Information – April 29, 2013 13 ANNUITY PROVISIONS We base Traditional Annuity Payments upon the following: · Whether you request fixed payments, variable payments, or a combination of both fixed and variable Traditional Annuity Payments. · The adjusted Contract Value (Contract Value adjusted for any MVA) on the Income Date. · The Annuity Option you select. · The age of the Annuitant and any joint Annuitant. · The sex of the Annuitant and any joint Annuitant where allowed. We guarantee fixed Traditional Annuity Payments as to dollar amount and the amount does not vary with the investment experience of an Investment Option. If you request fixed Traditional Annuity Payments, the amount of adjusted Contract Value that you apply to fixed Traditional Annuity Payments is placed in our general account and does not participate in the investment experience of the Investment Options. Variable payments are not predetermined as to dollar amount and vary in amount with the investment experience of the Investment Option(s) you select. We use Annuity Units to determine the amount of any variable Traditional Annuity Payments you elect to receive. Annuity Units/Calculating Variable Annuity Payments The first Traditional Annuity Payment is equal to the amount of adjusted Contract Value you are applying to variable Traditional Annuity Payments on the Income Date, divided first by $1,000 and then multiplied by the appropriate variable annuity payout factor for each $1,000 of value for the Annuity Option you selected. We then purchase a fixed number of Annuity Units on the Income Date for each subaccount of the Investment Options you select. We do this by dividing the amount of the first Traditional Annuity Payment among the subaccounts for your selected Investment Options according to your most recent allocation instructions. We then divide the amount in each subaccount by the Annuity Unit value for each subaccount on the Income Date. We determine the Annuity Unit value on each Business Day as follows: · multiply the Annuity Unit value for the immediately preceding Business Day by the net investment factor for the current Business Day; and · divide by the assumed net investment factor for the current Business Day. The assumed net investment factor for the current Business Day is one plus the annual AIR adjusted to reflect the number of calendar days that have elapsed since the immediately preceding Business Day. We allow an AIR of 3%, 5% or 7% based on your selection and applicable law. Thereafter, the number of Annuity Units in each subaccount generally remains unchanged unless you make a transfer. However, the number of Annuity Units changes if Annuity Option 3 is in effect, one Annuitant dies, and the Owner requests Traditional Annuity Payments at 75% or 50% of the previous payment amount. All calculations appropriately reflect the payment frequency you selected. The Traditional Annuity Payment on each subsequent payment date is equal to the sum of the Traditional Annuity Payments for each subaccount. We determine the Traditional Annuity Payment for each subaccount by multiplying the number of Annuity Units allocated to the subaccount by the Annuity Unit value for that subaccount on the payment date. MORTALITY AND EXPENSE RISK GUARANTEE Allianz Life guarantees that the dollar amount of each Variable Annuity Payment after the first Annuity Payment not affected by variations in mortality and expense experience. FINANCIAL STATEMENTS The audited consolidated financial statements of Allianz Life as of and for the year ended December 31, 2012 are included in Part C of the Registration Statement and are incorporated herein by reference. The financial statements should be considered only as bearing upon the ability of Allianz Life to meet its obligations under the Contracts. The audited financial statements of the Separate Account as of and for the year ended December 31, 2012 are also included in Part C of the Registration Statement and are incorporated herein by reference. Allianz High Five® Statement of Additional Information – April 29, 2013 14 APPENDIX – CONDENSED FINANCIAL INFORMATION The consolidated financial statements of Allianz Life Insurance Company of North America and the financial statements of Allianz Life Variable Account B are included in Part C of the Registration Statement. Accumulation Unit value (AUV) information corresponding to the highest and lowest combination of charges for Contracts is found in Appendix A to the prospectus. AUV information listing the additional combinations of charges is found below. This information should be read in conjunction with the financial statements and related notes of the Separate Account included in Part C of the Registration Statement. Key to Benefit Option* Separate Account Annual Expenses CON 1 Allianz High Five – Original Contract issued before June 22, 2007 or May 2005 Contract with the GMDB…. 1.40% CON 2 Allianz High Five – Original Contract issued before June 22, 2007 or May 2005 Contract with the GMDB…. 1.60% (Number of Accumulation Units in thousands) Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Balanced Index Strategy Fund CON 1 1.40% 12/31/2009 N/A 10.035 17 12/31/2010 10.035 10.934 8 12/31/2011 10.934 11.042 17 12/31/2012 11.042 12.008 37 CON 2 1.60% 12/31/2009 N/A 10.031 21 12/31/2010 10.031 10.908 9 12/31/2011 10.908 10.994 5 12/31/2012 10.994 11.932 21 AZL BlackRock Capital Appreciation Fund CON 1 1.40% 12/31/2005 N/A 11.967 918 12/31/2006 11.967 11.987 742 12/31/2007 11.987 13.110 624 12/31/2008 13.110 8.225 147 12/31/2009 8.225 10.987 708 12/31/2010 10.987 12.914 472 12/31/2011 12.914 11.575 268 12/31/2012 11.575 12.980 901 CON 2 1.60% 12/31/2005 N/A 11.951 318 12/31/2006 11.951 11.947 478 12/31/2007 11.947 13.040 327 12/31/2008 13.040 8.165 85 12/31/2009 8.165 10.885 357 12/31/2010 10.885 12.768 251 12/31/2011 12.768 11.421 165 12/31/2012 11.421 12.782 550 AZL Columbia Mid Cap Value Fund CON 1 1.40% 12/31/2006 N/A 10.077 332 12/31/2007 10.077 10.319 390 12/31/2008 10.319 4.869 86 12/31/2009 4.869 6.352 143 12/31/2010 6.352 7.683 129 12/31/2011 7.683 7.306 63 12/31/2012 7.306 8.359 187 CON 2 1.60% 12/31/2006 N/A 10.063 99 12/31/2007 10.063 10.284 169 12/31/2008 10.284 4.843 59 12/31/2009 4.843 6.305 57 12/31/2010 6.305 7.611 45 12/31/2011 7.611 7.224 26 12/31/2012 7.224 8.248 78 AZL Columbia Small Cap Value Fund CON 1 1.40% 12/31/2004 N/A 12.058 583 12/31/2005 12.058 12.294 1044 12/31/2006 12.294 13.748 1023 12/31/2007 13.748 12.439 676 12/31/2008 12.439 8.330 153 12/31/2009 8.330 10.243 99 12/31/2010 10.243 12.719 78 12/31/2011 12.719 11.764 46 12/31/2012 11.764 12.891 172 Allianz High Five® Statement of Additional Information – April 29, 2013 15 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option CON 2 1.60% 12/31/2004 N/A 12.042 373 12/31/2005 12.042 12.253 533 12/31/2006 12.253 13.675 574 12/31/2007 13.675 12.348 338 12/31/2008 12.348 8.253 71 12/31/2009 8.253 10.127 42 12/31/2010 10.127 12.551 43 12/31/2011 12.551 11.584 27 12/31/2012 11.584 12.669 87 AZL Davis New York Venture Fund CON 1 1.40% 12/31/2003 N/A 9.965 366 12/31/2004 9.965 10.864 3110 12/31/2005 10.864 11.750 5647 12/31/2006 11.750 13.199 6945 12/31/2007 13.199 13.555 5608 12/31/2008 13.555 7.952 1979 12/31/2009 7.952 10.338 1305 12/31/2010 10.338 11.422 772 12/31/2011 11.422 10.791 581 12/31/2012 10.791 11.951 2160 CON 2 1.60% 12/31/2003 N/A 9.786 473 12/31/2004 9.786 10.647 2067 12/31/2005 10.647 11.493 3436 12/31/2006 11.493 12.884 4000 12/31/2007 12.884 13.205 3167 12/31/2008 13.205 7.732 1172 12/31/2009 7.732 10.031 747 12/31/2010 10.031 11.061 493 12/31/2011 11.061 10.429 422 12/31/2012 10.429 11.527 1478 AZL Dreyfus Research Growth Fund CON 1 1.40% 12/31/2003 N/A 8.813 520 12/31/2004 8.813 9.361 1378 12/31/2005 9.361 9.652 1669 12/31/2006 9.652 10.749 2144 12/31/2007 10.749 11.526 3281 12/31/2008 11.526 6.634 645 12/31/2009 6.634 8.816 434 12/31/2010 8.816 10.686 329 12/31/2011 10.686 10.201 193 12/31/2012 10.201 11.844 624 CON 2 1.60% 12/31/2003 N/A 8.550 362 12/31/2004 8.550 9.064 665 12/31/2005 9.064 9.327 811 12/31/2006 9.327 10.366 974 12/31/2007 10.366 11.094 2138 12/31/2008 11.094 6.372 429 12/31/2009 6.372 8.451 263 12/31/2010 8.451 10.223 156 12/31/2011 10.223 9.740 101 12/31/2012 9.740 11.286 395 AZL Federated Clover Small Value Fund CON 1 1.40% 12/31/2003 N/A 12.718 385 12/31/2004 12.718 15.437 1737 12/31/2005 15.437 16.293 2976 12/31/2006 16.293 18.544 3644 12/31/2007 18.544 17.485 2450 12/31/2008 17.485 11.426 582 12/31/2009 11.426 14.716 342 12/31/2010 14.716 18.446 288 12/31/2011 18.446 17.477 183 12/31/2012 17.477 19.701 489 CON 2 1.60% 12/31/2003 N/A 12.701 484 12/31/2004 12.701 15.385 1683 12/31/2005 15.385 16.206 2307 12/31/2006 16.206 18.408 2444 12/31/2007 18.408 17.323 1700 12/31/2008 17.323 11.297 375 12/31/2009 11.297 14.521 255 12/31/2010 14.521 18.165 167 12/31/2011 18.165 17.176 110 12/31/2012 17.176 19.323 343 AZL Growth Index Strategy Fund CON 1 1.40% 12/31/2009 N/A 10.067 67 12/31/2010 10.067 11.259 30 12/31/2011 11.259 11.104 23 12/31/2012 11.104 12.408 39 CON 2 1.60% 12/31/2009 N/A 10.063 47 12/31/2010 10.063 11.232 40 12/31/2011 11.232 11.055 48 12/31/2012 11.055 12.329 93 AZL International Index Fund CON 1 1.40% 12/31/2009 N/A 9.761 48 12/31/2010 9.761 10.310 81 12/31/2011 10.310 8.868 28 12/31/2012 8.868 10.321 77 CON 2 1.60% 12/31/2009 N/A 9.757 29 12/31/2010 9.757 10.285 37 12/31/2011 10.285 8.829 17 12/31/2012 8.829 10.255 23 AZL Invesco Equity and Income Fund CON 1 1.40% 12/31/2004 N/A 10.810 2159 12/31/2005 10.810 11.380 4060 12/31/2006 11.380 12.627 5108 12/31/2007 12.627 12.832 4227 12/31/2008 12.832 9.627 802 12/31/2009 9.627 11.662 465 12/31/2010 11.662 12.850 230 12/31/2011 12.850 12.395 182 12/31/2012 12.395 13.678 685 Allianz High Five® Statement of Additional Information – April 29, 2013 16 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option CON 2 1.60% 12/31/2004 N/A 10.795 1275 12/31/2005 10.795 11.342 2394 12/31/2006 11.342 12.560 2742 12/31/2007 12.560 12.738 2186 12/31/2008 12.738 9.537 464 12/31/2009 9.537 11.530 281 12/31/2010 11.530 12.679 137 12/31/2011 12.679 12.207 91 12/31/2012 12.207 13.442 428 AZL Invesco Growth and Income Fund CON 1 1.40% 12/31/2003 N/A 10.219 955 12/31/2004 10.219 11.469 2635 12/31/2005 11.469 12.355 3937 12/31/2006 12.355 14.121 3999 12/31/2007 14.121 14.291 3027 12/31/2008 14.291 9.462 665 12/31/2009 9.462 11.537 413 12/31/2010 11.537 12.783 294 12/31/2011 12.783 12.361 190 12/31/2012 12.361 13.936 634 CON 2 1.60% 12/31/2003 N/A 10.065 1298 12/31/2004 10.065 11.273 2179 12/31/2005 11.273 12.120 3088 12/31/2006 12.120 13.824 3201 12/31/2007 13.824 13.963 2306 12/31/2008 13.963 9.226 502 12/31/2009 9.226 11.227 341 12/31/2010 11.227 12.415 215 12/31/2011 12.415 11.981 148 12/31/2012 11.981 13.480 478 AZL Invesco International Equity Fund CON 1 1.40% 12/31/2003 N/A 10.135 245 12/31/2004 10.135 12.205 707 12/31/2005 12.205 14.005 1347 12/31/2006 14.005 17.546 2066 12/31/2007 17.546 19.830 1815 12/31/2008 19.830 11.438 333 12/31/2009 11.438 15.150 421 12/31/2010 15.150 16.810 221 12/31/2011 16.810 15.364 123 12/31/2012 15.364 17.506 448 CON 2 1.60% 12/31/2003 N/A 10.097 104 12/31/2004 10.097 12.135 378 12/31/2005 12.135 13.897 818 12/31/2006 13.897 17.375 1136 12/31/2007 17.375 19.598 1128 12/31/2008 19.598 11.281 205 12/31/2009 11.281 14.913 247 12/31/2010 14.913 16.514 133 12/31/2011 16.514 15.063 83 12/31/2012 15.063 17.129 278 AZL JPMorgan International Opportunities Fund CON 1 1.40% 12/31/2003 N/A 12.274 330 12/31/2004 12.274 13.581 1682 12/31/2005 13.581 14.952 3430 12/31/2006 14.952 17.878 4358 12/31/2007 17.878 19.359 3276 12/31/2008 19.359 13.637 708 12/31/2009 13.637 16.987 629 12/31/2010 16.987 17.747 336 12/31/2011 17.747 15.154 236 12/31/2012 15.154 17.970 935 CON 2 1.60% 12/31/2003 N/A 12.258 362 12/31/2004 12.258 13.535 1758 12/31/2005 13.535 14.872 2985 12/31/2006 14.872 17.748 3402 12/31/2007 17.748 19.179 2761 12/31/2008 19.179 13.483 576 12/31/2009 13.483 16.761 500 12/31/2010 16.761 17.476 222 12/31/2011 17.476 14.894 169 12/31/2012 14.894 17.625 673 AZL JPMorgan U.S. Equity Fund CON 1 1.40% 12/31/2004 N/A 10.759 1410 12/31/2005 10.759 11.188 1939 12/31/2006 11.188 12.643 2055 12/31/2007 12.643 12.939 1682 12/31/2008 12.939 7.824 366 12/31/2009 7.824 10.316 498 12/31/2010 10.316 11.492 304 12/31/2011 11.492 11.083 234 12/31/2012 11.083 12.801 912 CON 2 1.60% 12/31/2004 N/A 10.744 968 12/31/2005 10.744 11.151 1252 12/31/2006 11.151 12.576 1255 12/31/2007 12.576 12.845 939 12/31/2008 12.845 7.751 190 12/31/2009 7.751 10.200 247 12/31/2010 10.200 11.339 166 12/31/2011 11.339 10.915 141 12/31/2012 10.915 12.581 519 AZL MFS Investors Trust Fund CON 1 1.40% 12/31/2005 N/A 12.246 1890 12/31/2006 12.246 13.620 2731 12/31/2007 13.620 14.871 2601 12/31/2008 14.871 8.782 1032 12/31/2009 8.782 13.147 796 12/31/2010 13.147 14.391 367 12/31/2011 14.391 13.877 210 12/31/2012 13.877 16.276 611 Allianz High Five® Statement of Additional Information – April 29, 2013 17 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option CON 2 1.60% 12/31/2005 N/A 12.229 715 12/31/2006 12.229 13.575 1475 12/31/2007 13.575 14.792 1355 12/31/2008 14.792 8.718 622 12/31/2009 8.718 13.024 418 12/31/2010 13.024 14.229 227 12/31/2011 14.229 13.693 153 12/31/2012 13.693 16.028 433 AZL MFS Value Fund CON 1 1.40% 12/31/2003 N/A 9.508 1643 12/31/2004 9.508 10.980 5101 12/31/2005 10.980 11.253 7280 12/31/2006 11.253 12.846 7045 12/31/2007 12.846 12.386 6978 12/31/2008 12.386 7.794 1421 12/31/2009 7.794 9.724 860 12/31/2010 9.724 10.531 469 12/31/2011 10.531 9.923 370 12/31/2012 9.923 11.416 1440 CON 2 1.60% 12/31/2003 N/A 9.314 1537 12/31/2004 9.314 10.735 3718 12/31/2005 10.735 10.980 5006 12/31/2006 10.980 12.509 4847 12/31/2007 12.509 12.037 4338 12/31/2008 12.037 7.559 853 12/31/2009 7.559 9.413 550 12/31/2010 9.413 10.173 332 12/31/2011 10.173 9.566 290 12/31/2012 9.566 10.983 1023 AZL Mid Cap Index Fund CON 1 1.40% 12/31/2010 N/A 10.670 64 12/31/2011 10.670 10.278 49 12/31/2012 10.278 11.879 87 CON 2 1.60% 12/31/2010 N/A 10.656 20 12/31/2011 10.656 10.244 18 12/31/2012 10.244 11.816 39 AZL Money Market Fund CON 1 1.40% 12/31/2003 N/A 10.410 1880 12/31/2004 10.410 10.334 4173 12/31/2005 10.334 10.453 5168 12/31/2006 10.453 10.766 6819 12/31/2007 10.766 11.125 6663 12/31/2008 11.125 11.238 4232 12/31/2009 11.238 11.106 3025 12/31/2010 11.106 10.952 2253 12/31/2011 10.952 10.801 1608 12/31/2012 10.801 10.650 3616 CON 2 1.60% 12/31/2003 N/A 10.332 1447 12/31/2004 10.332 10.236 2150 12/31/2005 10.236 10.333 3170 12/31/2006 10.333 10.621 2737 12/31/2007 10.621 10.954 2908 12/31/2008 10.954 11.043 2174 12/31/2009 11.043 10.891 1309 12/31/2010 10.891 10.719 965 12/31/2011 10.719 10.550 777 12/31/2012 10.550 10.382 1703 AZL Morgan Stanley Global Real Estate Fund CON 1 1.40% 12/31/2006 N/A 12.052 973 12/31/2007 12.052 10.852 803 12/31/2008 10.852 5.796 167 12/31/2009 5.796 8.013 134 12/31/2010 8.013 9.550 122 12/31/2011 9.550 8.481 75 12/31/2012 8.481 10.860 191 CON 2 1.60% 12/31/2006 N/A 12.036 596 12/31/2007 12.036 10.815 616 12/31/2008 10.815 5.765 167 12/31/2009 5.765 7.954 94 12/31/2010 7.954 9.461 86 12/31/2011 9.461 8.386 57 12/31/2012 8.386 10.716 154 AZL Morgan Stanley Mid Cap Growth Fund CON 1 1.40% 12/31/2003 N/A 9.007 394 12/31/2004 9.007 10.767 1300 12/31/2005 10.767 12.480 2585 12/31/2006 12.480 13.440 3011 12/31/2007 13.440 16.193 3724 12/31/2008 16.193 8.220 778 12/31/2009 8.220 12.780 589 12/31/2010 12.780 16.698 351 12/31/2011 16.698 15.385 167 12/31/2012 15.385 16.438 513 CON 2 1.60% 12/31/2003 N/A 8.692 529 12/31/2004 8.692 10.370 730 12/31/2005 10.370 11.996 1542 12/31/2006 11.996 12.893 1794 12/31/2007 12.893 15.503 2295 12/31/2008 15.503 7.854 466 12/31/2009 7.854 12.186 372 12/31/2010 12.186 15.891 236 12/31/2011 15.891 14.612 134 12/31/2012 14.612 15.581 353 Allianz High Five® Statement of Additional Information – April 29, 2013 18 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL MVP Fusion Balanced Fund CON 1 1.40% 12/31/2005 N/A 10.630 2932 12/31/2006 10.630 11.477 4889 12/31/2007 11.477 12.121 4984 12/31/2008 12.121 8.672 1225 12/31/2009 8.672 10.836 935 12/31/2010 10.836 11.868 620 12/31/2011 11.868 11.598 255 12/31/2012 11.598 12.739 1097 CON 2 1.60% 12/31/2005 N/A 10.615 1353 12/31/2006 10.615 11.439 2265 12/31/2007 11.439 12.057 2418 12/31/2008 12.057 8.609 525 12/31/2009 8.609 10.735 377 12/31/2010 10.735 11.734 231 12/31/2011 11.734 11.444 92 12/31/2012 11.444 12.545 429 AZL MVP Fusion Growth Fund CON 1 1.40% 12/31/2005 N/A 11.105 4341 12/31/2006 11.105 12.288 10396 12/31/2007 12.288 12.813 8739 12/31/2008 12.813 7.715 1841 12/31/2009 7.715 10.057 1103 12/31/2010 10.057 11.197 837 12/31/2011 11.197 10.553 575 12/31/2012 10.553 11.788 2402 CON 2 1.60% 12/31/2005 N/A 11.090 3323 12/31/2006 11.090 12.247 6346 12/31/2007 12.247 12.745 5304 12/31/2008 12.745 7.658 988 12/31/2009 7.658 9.963 606 12/31/2010 9.963 11.071 411 12/31/2011 11.071 10.413 364 12/31/2012 10.413 11.608 1366 AZL MVP Fusion Moderate Fund CON 1 1.40% 12/31/2005 N/A 10.808 5644 12/31/2006 10.808 11.800 11618 12/31/2007 11.800 12.396 11909 12/31/2008 12.396 8.219 1996 12/31/2009 8.219 10.490 1413 12/31/2010 10.490 11.559 868 12/31/2011 11.559 11.075 570 12/31/2012 11.075 12.289 2551 CON 2 1.60% 12/31/2005 N/A 10.793 3282 12/31/2006 10.793 11.760 6079 12/31/2007 11.760 12.330 5010 12/31/2008 12.330 8.159 943 12/31/2009 8.159 10.392 625 12/31/2010 10.392 11.428 338 12/31/2011 11.428 10.928 241 12/31/2012 10.928 12.101 1158 AZL Oppenheimer Discovery Fund CON 1 1.40% 12/31/2005 N/A 11.125 407 12/31/2006 11.125 12.211 563 12/31/2007 12.211 12.772 358 12/31/2008 12.772 7.135 82 12/31/2009 7.135 9.244 58 12/31/2010 9.244 11.744 81 12/31/2011 11.744 10.957 27 12/31/2012 10.957 12.600 97 CON 2 1.60% 12/31/2005 N/A 11.110 238 12/31/2006 11.110 12.171 251 12/31/2007 12.171 12.704 144 12/31/2008 12.704 7.082 48 12/31/2009 7.082 9.158 36 12/31/2010 9.158 11.611 36 12/31/2011 11.611 10.811 16 12/31/2012 10.811 12.408 50 AZL S&P 500 Index Fund CON 1 1.40% 12/31/2007 N/A 9.882 258 12/31/2008 9.882 6.079 1554 12/31/2009 6.079 7.514 1243 12/31/2010 7.514 8.489 779 12/31/2011 8.489 8.502 592 12/31/2012 8.502 9.675 1771 CON 2 1.60% 12/31/2007 N/A 9.869 32 12/31/2008 9.869 6.058 613 12/31/2009 6.058 7.474 762 12/31/2010 7.474 8.427 397 12/31/2011 8.427 8.423 255 12/31/2012 8.423 9.566 865 AZL Schroder Emerging Markets Equity Fund CON 1 1.40% 12/31/2006 N/A 10.472 1100 12/31/2007 10.472 13.455 2020 12/31/2008 13.455 6.384 877 12/31/2009 6.384 10.813 787 12/31/2010 10.813 11.985 491 12/31/2011 11.985 9.778 253 12/31/2012 9.778 11.670 701 CON 2 1.60% 12/31/2006 N/A 10.458 455 12/31/2007 10.458 13.410 898 12/31/2008 13.410 6.350 509 12/31/2009 6.350 10.734 361 12/31/2010 10.734 11.874 216 12/31/2011 11.874 9.667 107 12/31/2012 9.667 11.515 382 Allianz High Five® Statement of Additional Information – April 29, 2013 19 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Small Cap Stock Index Fund CON 1 1.40% 12/31/2007 N/A 9.329 56 12/31/2008 9.329 6.353 925 12/31/2009 6.353 7.821 587 12/31/2010 7.821 9.678 357 12/31/2011 9.678 9.571 257 12/31/2012 9.571 10.930 819 CON 2 1.60% 12/31/2007 N/A 9.317 18 12/31/2008 9.317 6.331 485 12/31/2009 6.331 7.779 278 12/31/2010 7.779 9.607 227 12/31/2011 9.607 9.482 170 12/31/2012 9.482 10.807 543 BlackRock Global Allocation V.I. Fund CON 1 1.40% 12/31/2008 N/A 7.919 505 12/31/2009 7.919 9.443 428 12/31/2010 9.443 10.220 373 12/31/2011 10.220 9.712 272 12/31/2012 9.712 10.530 581 CON 2 1.60% 12/31/2008 N/A 7.909 163 12/31/2009 7.909 9.411 349 12/31/2010 9.411 10.166 165 12/31/2011 10.166 9.641 120 12/31/2012 9.641 10.432 255 Columbia Variable Portfolio– Select Smaller-Cap Value Fund CON 1 1.40% 12/31/2011 N/A 9.911 43 12/31/2012 9.911 11.523 141 CON 2 1.60% 12/31/2011 N/A 9.878 35 12/31/2012 9.878 11.462 108 Davis VA Financial Portfolio CON 1 1.40% 12/31/2003 N/A 12.578 317 12/31/2004 12.578 13.683 853 12/31/2005 13.683 14.624 941 12/31/2006 14.624 17.090 1116 12/31/2007 17.090 15.832 679 12/31/2008 15.832 8.373 187 12/31/2009 8.373 11.657 115 12/31/2010 11.657 12.771 68 12/31/2011 12.771 11.592 59 12/31/2012 11.592 13.582 173 CON 2 1.60% 12/31/2003 N/A 12.350 303 12/31/2004 12.350 13.408 751 12/31/2005 13.408 14.301 842 12/31/2006 14.301 16.679 914 12/31/2007 16.679 15.421 594 12/31/2008 15.421 8.140 148 12/31/2009 8.140 11.309 115 12/31/2010 11.309 12.365 86 12/31/2011 12.365 11.201 53 12/31/2012 11.201 13.097 147 Davis VA Value Portfolio CON 1 1.40% 12/31/2003 N/A 10.193 1414 12/31/2004 10.193 11.291 2337 12/31/2005 11.291 12.186 2001 12/31/2006 12.186 13.819 1702 12/31/2007 13.819 14.258 1360 12/31/2008 14.258 8.390 273 12/31/2009 8.390 10.851 178 12/31/2010 10.851 12.066 99 12/31/2011 12.066 11.402 61 12/31/2012 11.402 12.713 209 CON 2 1.60% 12/31/2003 N/A 9.932 1036 12/31/2004 9.932 10.979 1674 12/31/2005 10.979 11.826 1360 12/31/2006 11.826 13.385 1153 12/31/2007 13.385 13.782 882 12/31/2008 13.782 8.094 163 12/31/2009 8.094 10.447 115 12/31/2010 10.447 11.593 66 12/31/2011 11.593 10.934 52 12/31/2012 10.934 12.166 151 Franklin Global Real Estate Securities Fund CON 1 1.40% 12/31/2003 N/A 39.683 234 12/31/2004 39.683 51.573 906 12/31/2005 51.573 57.711 1368 12/31/2006 57.711 68.626 1101 12/31/2007 68.626 53.550 691 12/31/2008 53.550 30.419 138 12/31/2009 30.419 35.721 89 12/31/2010 35.721 42.610 51 12/31/2011 42.610 39.644 49 12/31/2012 39.644 49.805 181 CON 2 1.60% 12/31/2003 N/A 39.141 245 12/31/2004 39.141 50.768 752 12/31/2005 50.768 56.696 925 12/31/2006 56.696 67.285 790 12/31/2007 67.285 52.398 457 12/31/2008 52.398 29.705 89 12/31/2009 29.705 34.813 61 12/31/2010 34.813 41.444 41 12/31/2011 41.444 38.482 42 12/31/2012 38.482 48.248 122 Allianz High Five® Statement of Additional Information – April 29, 2013 20 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option Franklin Growth and Income Securities Fund CON 1 1.40% 12/31/2003 N/A 30.153 215 12/31/2004 30.153 32.888 762 12/31/2005 32.888 33.572 991 12/31/2006 33.572 38.653 969 12/31/2007 38.653 36.700 701 12/31/2008 36.700 23.471 149 12/31/2009 23.471 29.290 94 12/31/2010 29.290 33.700 56 12/31/2011 33.700 34.032 49 12/31/2012 34.032 37.661 154 CON 2 1.60% 12/31/2003 N/A 29.073 199 12/31/2004 29.073 31.647 610 12/31/2005 31.647 32.240 753 12/31/2006 32.240 37.046 710 12/31/2007 37.046 35.104 492 12/31/2008 35.104 22.405 107 12/31/2009 22.405 27.904 66 12/31/2010 27.904 32.041 41 12/31/2011 32.041 32.293 34 12/31/2012 32.293 35.664 107 Franklin High Income Securities Fund CON 1 1.40% 12/31/2003 N/A 21.056 290 12/31/2004 21.056 22.813 929 12/31/2005 22.813 23.242 1211 12/31/2006 23.242 25.066 1269 12/31/2007 25.066 25.387 946 12/31/2008 25.387 19.180 215 12/31/2009 19.180 26.989 207 12/31/2010 26.989 30.142 142 12/31/2011 30.142 31.080 74 12/31/2012 31.080 35.414 171 CON 2 1.60% 12/31/2003 N/A 20.887 272 12/31/2004 20.887 22.584 631 12/31/2005 22.584 22.963 720 12/31/2006 22.963 24.716 731 12/31/2007 24.716 24.982 570 12/31/2008 24.982 18.837 113 12/31/2009 18.837 26.452 95 12/31/2010 26.452 29.484 66 12/31/2011 29.484 30.340 58 12/31/2012 30.340 34.502 126 Franklin Income Securities Fund CON 1 1.40% 12/31/2003 N/A 36.137 83 12/31/2004 36.137 40.570 1164 12/31/2005 40.570 40.649 2943 12/31/2006 40.649 47.397 4455 12/31/2007 47.397 48.490 3642 12/31/2008 48.490 33.635 772 12/31/2009 33.635 44.972 446 12/31/2010 44.972 49.967 251 12/31/2011 49.967 50.449 193 12/31/2012 50.449 56.037 669 CON 2 1.60% 12/31/2003 N/A 34.914 87 12/31/2004 34.914 39.119 880 12/31/2005 39.119 39.117 1785 12/31/2006 39.117 45.520 2380 12/31/2007 45.520 46.476 2110 12/31/2008 46.476 32.173 426 12/31/2009 32.173 42.932 240 12/31/2010 42.932 47.605 139 12/31/2011 47.605 47.968 99 12/31/2012 47.968 53.175 390 Franklin Large Cap Growth Securities Fund CON 1 1.40% 12/31/2003 N/A 17.354 437 12/31/2004 17.354 18.470 2048 12/31/2005 18.470 18.406 2799 12/31/2006 18.406 20.129 2557 12/31/2007 20.129 21.084 1898 12/31/2008 21.084 13.612 371 12/31/2009 13.612 17.413 245 12/31/2010 17.413 19.161 133 12/31/2011 19.161 18.611 96 12/31/2012 18.611 20.621 355 CON 2 1.60% 12/31/2003 N/A 16.749 353 12/31/2004 16.749 17.790 1361 12/31/2005 17.790 17.693 1771 12/31/2006 17.693 19.311 1539 12/31/2007 19.311 20.186 1107 12/31/2008 20.186 13.006 213 12/31/2009 13.006 16.605 136 12/31/2010 16.605 18.235 79 12/31/2011 18.235 17.677 71 12/31/2012 17.677 19.546 228 Franklin Rising Dividends Securities Fund CON 1 1.40% 12/31/2003 N/A 29.957 649 12/31/2004 29.957 32.788 1970 12/31/2005 32.788 33.442 2827 12/31/2006 33.442 38.624 2580 12/31/2007 38.624 37.061 1800 12/31/2008 37.061 26.641 372 12/31/2009 26.641 30.828 237 12/31/2010 30.828 36.674 141 12/31/2011 36.674 38.335 112 12/31/2012 38.335 42.321 341 CON 2 1.60% 12/31/2003 N/A 28.837 552 12/31/2004 28.837 31.499 1481 12/31/2005 31.499 32.063 1800 12/31/2006 32.063 36.958 1656 12/31/2007 36.958 35.391 1095 12/31/2008 35.391 25.390 221 12/31/2009 25.390 29.321 146 12/31/2010 29.321 34.812 86 12/31/2011 34.812 36.316 73 12/31/2012 36.316 40.011 231 Allianz High Five® Statement of Additional Information – April 29, 2013 21 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option Franklin Small Cap Value Securities Fund CON 1 1.40% 12/31/2003 N/A 12.442 371 12/31/2004 12.442 15.182 1404 12/31/2005 15.182 16.284 1761 12/31/2006 16.284 18.785 1325 12/31/2007 18.785 18.082 942 12/31/2008 18.082 11.943 175 12/31/2009 11.943 15.211 108 12/31/2010 15.211 19.233 62 12/31/2011 19.233 18.253 51 12/31/2012 18.253 21.307 148 CON 2 1.60% 12/31/2003 N/A 12.186 278 12/31/2004 12.186 14.840 991 12/31/2005 14.840 15.885 1099 12/31/2006 15.885 18.288 843 12/31/2007 18.288 17.568 579 12/31/2008 17.568 11.580 112 12/31/2009 11.580 14.720 71 12/31/2010 14.720 18.574 46 12/31/2011 18.574 17.593 42 12/31/2012 17.593 20.495 99 Franklin Small-Mid Cap Growth Securities Fund CON 1 1.40% 12/31/2003 N/A 18.949 347 12/31/2004 18.949 20.829 920 12/31/2005 20.829 21.524 1184 12/31/2006 21.524 23.070 960 12/31/2007 23.070 25.305 727 12/31/2008 25.305 14.349 139 12/31/2009 14.349 20.315 82 12/31/2010 20.315 25.566 71 12/31/2011 25.566 23.994 37 12/31/2012 23.994 26.225 123 CON 2 1.60% 12/31/2003 N/A 18.318 271 12/31/2004 18.318 20.095 591 12/31/2005 20.095 20.723 678 12/31/2006 20.723 22.168 598 12/31/2007 22.168 24.267 451 12/31/2008 24.267 13.733 82 12/31/2009 13.733 19.404 50 12/31/2010 19.404 24.370 34 12/31/2011 24.370 22.826 26 12/31/2012 22.826 24.899 84 Franklin Templeton VIP Founding Funds Allocation Fund CON 1 1.40% 12/31/2007 N/A 9.246 71 12/31/2008 9.246 5.847 66 12/31/2009 5.847 7.510 81 12/31/2010 7.510 8.165 42 12/31/2011 8.165 7.927 25 12/31/2012 7.927 9.015 80 CON 2 1.60% 12/31/2007 N/A 9.237 1176 12/31/2008 9.237 5.829 138 12/31/2009 5.829 7.472 175 12/31/2010 7.472 8.108 97 12/31/2011 8.108 7.856 39 12/31/2012 7.856 8.916 86 Franklin U.S. Government Fund CON 1 1.40% 12/31/2003 N/A 23.587 545 12/31/2004 23.587 24.067 1583 12/31/2005 24.067 24.304 2101 12/31/2006 24.304 24.929 1954 12/31/2007 24.929 26.205 1814 12/31/2008 26.205 27.800 709 12/31/2009 27.800 28.262 525 12/31/2010 28.262 29.342 378 12/31/2011 29.342 30.578 277 12/31/2012 30.578 30.720 418 CON 2 1.60% 12/31/2003 N/A 22.737 547 12/31/2004 22.737 23.152 1241 12/31/2005 23.152 23.334 1524 12/31/2006 23.334 23.887 1347 12/31/2007 23.887 25.058 1037 12/31/2008 25.058 26.531 346 12/31/2009 26.531 26.918 264 12/31/2010 26.918 27.890 197 12/31/2011 27.890 29.008 114 12/31/2012 29.008 29.083 262 Jennison Portfolio CON 1 1.40% 12/31/2010 N/A 10.451 21 12/31/2011 10.451 10.297 16 12/31/2012 10.297 11.750 60 CON 2 1.60% 12/31/2010 N/A 10.436 8 12/31/2011 10.436 10.262 10 12/31/2012 10.262 11.687 25 Allianz High Five® Statement of Additional Information – April 29, 2013 22 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option Mutual Shares Securities Fund CON 1 1.40% 12/31/2003 N/A 16.744 841 12/31/2004 16.744 18.596 2985 12/31/2005 18.596 20.273 6330 12/31/2006 20.273 23.667 9141 12/31/2007 23.667 24.148 7661 12/31/2008 24.148 14.975 1575 12/31/2009 14.975 18.614 865 12/31/2010 18.614 20.410 468 12/31/2011 20.410 19.917 384 12/31/2012 19.917 22.436 1544 CON 2 1.60% 12/31/2003 N/A 16.397 654 12/31/2004 16.397 18.175 2302 12/31/2005 18.175 19.775 3928 12/31/2006 19.775 23.039 4984 12/31/2007 23.039 23.460 4065 12/31/2008 23.460 14.520 805 12/31/2009 14.520 18.011 444 12/31/2010 18.011 19.709 260 12/31/2011 19.709 19.195 222 12/31/2012 19.195 21.580 829 Oppenheimer Global Securities Fund/VA CON 1 1.40% 12/31/2003 N/A 9.748 1339 12/31/2004 9.748 11.454 2438 12/31/2005 11.454 12.911 2068 12/31/2006 12.911 14.985 1725 12/31/2007 14.985 15.709 1348 12/31/2008 15.709 9.265 242 12/31/2009 9.265 12.769 146 12/31/2010 12.769 14.602 81 12/31/2011 14.602 13.206 62 12/31/2012 13.206 15.790 175 CON 2 1.60% 12/31/2003 N/A 9.441 1096 12/31/2004 9.441 11.072 1833 12/31/2005 11.072 12.455 1536 12/31/2006 12.455 14.427 1288 12/31/2007 14.427 15.094 958 12/31/2008 15.094 8.884 169 12/31/2009 8.884 12.220 114 12/31/2010 12.220 13.946 67 12/31/2011 13.946 12.588 47 12/31/2012 12.588 15.021 132 Oppenheimer Global Strategic Income Fund/VA CON 1 1.40% 12/31/2003 N/A 11.273 238 12/31/2004 11.273 12.113 479 12/31/2005 12.113 12.221 385 12/31/2006 12.221 13.188 324 12/31/2007 13.188 12.990 242 12/31/2008 12.990 2.732 250 12/31/2009 2.732 3.376 300 12/31/2010 3.376 3.822 234 12/31/2011 3.822 3.681 206 12/31/2012 3.681 27.281 25 CON 2 1.60% 12/31/2003 N/A 11.367 235 12/31/2004 11.367 12.189 403 12/31/2005 12.189 12.274 316 12/31/2006 12.274 13.217 278 12/31/2007 13.217 12.993 190 12/31/2008 12.993 2.727 37 12/31/2009 2.727 3.363 50 12/31/2010 3.363 3.800 40 12/31/2011 3.800 3.653 46 12/31/2012 3.653 26.227 24 Oppenheimer Main Street Fund/VA CON 1 1.40% 12/31/2003 N/A 8.349 1376 12/31/2004 8.349 9.012 1912 12/31/2005 9.012 9.418 1642 12/31/2006 9.418 10.682 1376 12/31/2007 10.682 10.999 1083 12/31/2008 10.999 6.674 208 12/31/2009 6.674 8.442 169 12/31/2010 8.442 9.666 120 12/31/2011 9.666 9.530 84 12/31/2012 9.530 10.982 178 CON 2 1.60% 12/31/2003 N/A 8.164 1316 12/31/2004 8.164 8.794 2009 12/31/2005 8.794 9.172 1620 12/31/2006 9.172 10.383 1329 12/31/2007 10.383 10.669 1060 12/31/2008 10.669 6.460 198 12/31/2009 6.460 8.156 148 12/31/2010 8.156 9.320 97 12/31/2011 9.320 9.171 75 12/31/2012 9.171 10.547 211 PIMCO EqS Pathfinder Portfolio CON 1 1.40% 12/31/2010 N/A 10.337 2 12/31/2011 10.337 9.713 625 12/31/2012 9.713 10.513 1856 CON 2 1.60% 12/31/2010 N/A 10.323 9 12/31/2011 10.323 9.680 356 12/31/2012 9.680 10.457 1045 PIMCO VIT All Asset Portfolio CON 1 1.40% 12/31/2004 N/A 11.878 2094 12/31/2005 11.878 12.443 5307 12/31/2006 12.443 12.842 4512 12/31/2007 12.842 13.717 3378 12/31/2008 13.717 11.383 748 12/31/2009 11.383 13.646 573 12/31/2010 13.646 15.218 388 12/31/2011 15.218 15.300 286 12/31/2012 15.300 17.341 658 Allianz High Five® Statement of Additional Information – April 29, 2013 23 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option CON 2 1.60% 12/31/2004 N/A 11.862 1382 12/31/2005 11.862 12.401 2737 12/31/2006 12.401 12.774 2161 12/31/2007 12.774 13.617 1664 12/31/2008 13.617 11.277 374 12/31/2009 11.277 13.492 293 12/31/2010 13.492 15.016 253 12/31/2011 15.016 15.067 193 12/31/2012 15.067 17.043 453 PIMCO VIT CommodityRealReturn Strategy Portfolio CON 1 1.40% 12/31/2005 N/A 11.037 1064 12/31/2006 11.037 10.546 1731 12/31/2007 10.546 12.816 1340 12/31/2008 12.816 7.103 524 12/31/2009 7.103 9.913 546 12/31/2010 9.913 12.173 346 12/31/2011 12.173 11.097 176 12/31/2012 11.097 11.531 361 CON 2 1.60% 12/31/2005 N/A 11.022 547 12/31/2006 11.022 10.511 856 12/31/2007 10.511 12.747 779 12/31/2008 12.747 7.051 252 12/31/2009 7.051 9.821 227 12/31/2010 9.821 12.035 133 12/31/2011 12.035 10.950 66 12/31/2012 10.950 11.356 164 PIMCO VIT Emerging Markets Bond Portfolio CON 1 1.40% 12/31/2005 N/A 10.927 587 12/31/2006 10.927 11.776 531 12/31/2007 11.776 12.287 570 12/31/2008 12.287 10.347 154 12/31/2009 10.347 13.324 162 12/31/2010 13.324 14.738 114 12/31/2011 14.738 15.454 57 12/31/2012 15.454 17.966 120 CON 2 1.60% 12/31/2005 N/A 10.913 302 12/31/2006 10.913 11.736 489 12/31/2007 11.736 12.221 395 12/31/2008 12.221 10.272 76 12/31/2009 10.272 13.200 49 12/31/2010 13.200 14.572 57 12/31/2011 14.572 15.249 38 12/31/2012 15.249 17.692 84 PIMCO VIT Global Bond Portfolio(Unhedged) CON 1 1.40% 12/31/2005 N/A 9.349 316 12/31/2006 9.349 9.648 771 12/31/2007 9.648 10.440 798 12/31/2008 10.440 10.208 380 12/31/2009 10.208 11.763 298 12/31/2010 11.763 12.952 206 12/31/2011 12.952 13.740 206 12/31/2012 13.740 14.489 242 CON 2 1.60% 12/31/2005 N/A 9.336 160 12/31/2006 9.336 9.616 299 12/31/2007 9.616 10.385 383 12/31/2008 10.385 10.133 214 12/31/2009 10.133 11.654 153 12/31/2010 11.654 12.806 89 12/31/2011 12.806 13.558 45 12/31/2012 13.558 14.269 76 PIMCO VIT High Yield Portfolio CON 1 1.40% 12/31/2003 N/A 11.311 1022 12/31/2004 11.311 12.220 2269 12/31/2005 12.220 12.548 2737 12/31/2006 12.548 13.500 2643 12/31/2007 13.500 13.779 2003 12/31/2008 13.779 10.389 509 12/31/2009 10.389 14.386 409 12/31/2010 14.386 16.244 264 12/31/2011 16.244 16.557 164 12/31/2012 16.557 18.665 394 CON 2 1.60% 12/31/2003 N/A 11.654 987 12/31/2004 11.654 12.566 1665 12/31/2005 12.566 12.877 1826 12/31/2006 12.877 13.827 1604 12/31/2007 13.827 14.084 1200 12/31/2008 14.084 10.597 270 12/31/2009 10.597 14.646 199 12/31/2010 14.646 16.504 158 12/31/2011 16.504 16.789 96 12/31/2012 16.789 18.888 252 PIMCO VIT Real Return Portfolio CON 1 1.40% 12/31/2003 N/A 10.516 933 12/31/2004 10.516 11.294 4697 12/31/2005 11.294 11.371 6670 12/31/2006 11.371 11.294 6009 12/31/2007 11.294 12.324 4830 12/31/2008 12.324 11.295 1433 12/31/2009 11.295 13.187 1215 12/31/2010 13.187 14.058 782 12/31/2011 14.058 15.482 625 12/31/2012 15.482 16.603 1174 CON 2 1.60% 12/31/2003 N/A 10.502 1112 12/31/2004 10.502 11.257 3192 12/31/2005 11.257 11.311 4217 12/31/2006 11.311 11.211 3601 12/31/2007 11.211 12.209 2784 12/31/2008 12.209 11.168 889 12/31/2009 11.168 13.012 692 12/31/2010 13.012 13.844 489 12/31/2011 13.844 15.216 343 12/31/2012 15.216 16.285 685 Allianz High Five® Statement of Additional Information – April 29, 2013 24 Benefit Option * Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option PIMCO VIT Total Return Portfolio CON 1 1.40% 12/31/2003 N/A 12.715 1640 12/31/2004 12.715 13.151 3933 12/31/2005 13.151 13.287 5954 12/31/2006 13.287 13.607 6252 12/31/2007 13.607 14.592 5633 12/31/2008 14.592 15.080 1857 12/31/2009 15.080 16.963 1813 12/31/2010 16.963 18.084 1304 12/31/2011 18.084 18.478 826 12/31/2012 18.478 19.969 1486 CON 2 1.60% 12/31/2003 N/A 12.888 1394 12/31/2004 12.888 13.304 2577 12/31/2005 13.304 13.414 3373 12/31/2006 13.414 13.710 3419 12/31/2007 13.710 14.674 2708 12/31/2008 14.674 15.133 883 12/31/2009 15.133 16.989 773 12/31/2010 16.989 18.076 600 12/31/2011 18.076 18.432 337 12/31/2012 18.432 19.880 722 SP International Growth Portfolio CON 1 1.40% 12/31/2003 N/A 5.597 281 12/31/2004 5.597 6.409 454 12/31/2005 6.409 7.318 437 12/31/2006 7.318 8.672 379 12/31/2007 8.672 10.186 503 12/31/2008 10.186 4.973 56 12/31/2009 4.973 6.691 35 12/31/2010 6.691 7.510 20 12/31/2011 7.510 6.271 14 12/31/2012 6.271 7.535 67 CON 2 1.60% 12/31/2003 N/A 5.615 262 12/31/2004 5.615 6.416 362 12/31/2005 6.416 7.312 298 12/31/2006 7.312 8.648 250 12/31/2007 8.648 10.138 249 12/31/2008 10.138 4.940 34 12/31/2009 4.940 6.633 18 12/31/2010 6.633 7.429 13 12/31/2011 7.429 6.191 10 12/31/2012 6.191 7.424 50 Templeton Foreign Securities Fund CON 1 1.40% 12/31/2003 N/A 18.596 92 12/31/2004 18.596 21.734 762 12/31/2005 21.734 23.612 1240 12/31/2006 23.612 28.278 1295 12/31/2007 28.278 32.192 1042 12/31/2008 32.192 18.926 205 12/31/2009 18.926 25.576 124 12/31/2010 25.576 27.341 71 12/31/2011 27.341 24.095 45 12/31/2012 24.095 28.090 179 CON 2 1.60% 12/31/2003 N/A 18.190 48 12/31/2004 18.190 21.217 394 12/31/2005 21.217 23.005 611 12/31/2006 23.005 27.496 632 12/31/2007 27.496 31.239 489 12/31/2008 31.239 18.329 98 12/31/2009 18.329 24.720 57 12/31/2010 24.720 26.372 35 12/31/2011 26.372 23.195 22 12/31/2012 23.195 26.986 98 Templeton Global Bond Securities Fund CON 1 1.40% 12/31/2007 N/A 32.376 382 12/31/2008 32.376 33.906 132 12/31/2009 33.906 39.681 136 12/31/2010 39.681 44.783 123 12/31/2011 44.783 43.777 81 12/31/2012 43.777 49.669 101 CON 2 1.60% 12/31/2007 N/A 31.215 155 12/31/2008 31.215 32.625 92 12/31/2009 32.625 38.105 91 12/31/2010 38.105 42.918 84 12/31/2011 42.918 41.871 58 12/31/2012 41.871 47.410 87 Templeton Growth Securities Fund CON 1 1.40% 12/31/2003 N/A 19.840 91 12/31/2004 19.840 22.699 1411 12/31/2005 22.699 24.368 3587 12/31/2006 24.368 29.270 4987 12/31/2007 29.270 29.538 4095 12/31/2008 29.538 16.799 794 12/31/2009 16.799 21.718 399 12/31/2010 21.718 23.000 199 12/31/2011 23.000 21.099 201 12/31/2012 21.099 25.187 1001 CON 2 1.60% 12/31/2003 N/A 19.509 118 12/31/2004 19.509 22.276 1175 12/31/2005 22.276 23.866 2235 12/31/2006 23.866 28.610 2765 12/31/2007 28.610 28.815 2238 12/31/2008 28.815 16.355 440 12/31/2009 16.355 21.102 229 12/31/2010 21.102 22.302 134 12/31/2011 22.302 20.418 140 12/31/2012 20.418 24.325 547 Allianz High Five® Statement of Additional Information – April 29, 2013 25 PART C - OTHER INFORMATION ITEM 24. FINANCIAL STATEMENTS AND EXHIBITS a. Financial Statements The following financial statements of the Company are incorporated by reference as exhibit EX-99.A. from Post-Effective Amendment No. 3 to Registrant’s Form N-4 (File Nos. 333-182987 and 811-05618) electronically filed on April 8, 2013. 1. Report of Independent Registered Public Accounting Firm 2. Consolidated Balance Sheets – December 31, 2012 and 2011 3. Consolidated Statements of Operations – Years ended December 31, 2012, 2011, and 2010 4. Consolidated Statements of Comprehensive Income – Years ended December 31, 2012, 2011, and 2010 5. Consolidated Statements of Stockholder's Equity – Years ended December 31, 2012, 2011, and 2010 6. Consolidated Statements of Cash Flows – Years ended December 31, 2012, 2011, and 2010 7. Notes to Consolidated Financial Statements – December 31, 2012 and 2011 8. Supplemental Schedules: – Schedule I – Summary of Investments – Other than Investments in Related Parties – Schedule II – Supplementary Insurance Information – Schedule II – Supplementary Insurance Information-amended, incorporated by reference as exhibit EX-99.A.8. from Post-Effective Amendment No. 4 to Registrant’s Form N-4 (File Nos. 333-182987 and 811-05618) electronically filed on April 11, 2013. – Schedule III – Reinsurance The following financial statements of the Variable Account are incorporated by reference as exhibit EX-99.A. from Post-Effective Amendment No. 3 to Registrant’s Form N-4 (File Nos. 333-182987 and 811-05618) electronically filed on April 8, 2013. 1. Report of Independent Registered Public Accounting Firm 2. Statements of Assets and Liabilities – December 31, 2012 3. Statements of Operations – For the year ended December 31, 2012 4. Statements of Changes in Net Assets – For the year ended December 31, 2012 and 2011 5. Notes to the Financial Statements – December 31, 2012 b. Exhibits 1. Resolution of Board of Directors of the Company authorizing the establishment of the Separate Account, dated May 31, 1985 incorporated by reference as exhibit EX-99.B1. from Registrant's Form N-4 (File Nos. 333-06709 and 811-05618), electronically filed on June 25, 1996. 2. Not Applicable 3. a. Principal Underwriter Agreement by and between North American Life and Casualty Company on behalf of NALAC Financial Plans, Inc. dated September 14, 1988 incorporated by reference as exhibit EX-99.B3.a. from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-06709 and 811-05618), electronically filed on December 13, 1996. (North American Life and Casualty Company is the predecessor to Allianz Life Insurance Company of North America. NALAC Financial Plans, Inc., is the predecessor to USAllianz Investor Services, LLC, which is the predecessor to Allianz Life Financial Services, LLC.) b. Broker-Dealer Agreement between North American Life and Casualty Company and NALAC Financial Plans, Inc. dated November 19, 1987; Amendment #1 dated April 12, 2000; Amendment #2 dated September 30, 2002; Amendment #3 dated October 1, 2003 incorporated by reference as exhibit EX-99.B3.b. from Post-Effective Amendment No. 18 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on April 23, 2007. (North American Life and Casualty Company is the predecessor to Allianz Life Insurance Company of North America. NALAC Financial Plans, Inc, is the predecessor to USAllianz Investor Services, LLC, which is the predecessor to Allianz Life Financial Services, LLC.) c. The current specimen of the selling agreement between Allianz Life Financial Services, LLC, the principal underwriter for the Contracts, and retail brokers which offer and sell the Contracts to the public incorporated by reference as exhibit EX-99.B3.b. from the Initial Registration Statement to Registrant's Form N-4 (file Nos. 333-134267 and 811-05618), electronically filed on May 19, 2006. The underwriter has executed versions of the agreement with approximately 2,100 retail brokers. 4. a. Individual Variable Annuity Contract - L40432 incorporated by reference as exhibit EX-99.B4.a. from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-90260 and 811-05618), electronically filed on September 9, 2002. b. Contract Schedule Page - S40252AA incorporated by reference as exhibit EX-99.B4.b. from Pre-Effective Amendment No.4 to Registrant's Form N-4 (File Nos. 333-90260 and 811-05618), electronically filed on April 27, 2006. c. GAV Benefit Endorsement - S40253 incorporated by reference as exhibit EX-99.B4.b. from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-90260 and 811-05618), electronically filed on September 9, 2002. d. Fixed Account with a MVA Endorsement - S40709-2A incorporated by reference as exhibit EX-99.B4.d. from Pre-Effective Amendment No.4 to Registrant's Form N-4 (File Nos. 333-90260 and 811-05618), electronically filed on April 27, 2006. e. Traditional GMDB Endorsement - S40251 incorporated by reference as exhibit EX-99.B4.d. from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-90260 and 811-05618), electronically filed on September 9, 2002. f. Enhanced GMDB Endorsement - S40250 incorporated by reference as exhibit EX-99.B4.e. from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-90260 and 811-05618), electronically filed on September 9, 2002. g. GMIB Endorsement - S40258 incorporated by reference as exhibit EX-99.B4.f. from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-90260 and 811-05618), electronically filed on September 9, 2002. h. Increased Annuity Payment Benefit Endorsement - S20220 incorporated by reference as exhibit EX-99.B4.g. from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-90260 and 811-05618), electronically filed on September 9, 2002. i. Waiver of Withdrawal Charge Endorsement - S40255 incorporated by reference as exhibit EX-99.B4.h. from Post-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-90260 and 811-05618), electronically filed on April 25, 2003. j. GWB Endorsement - S40254 incorporated by reference as exhibit EX-99.B4.i. from Post-Effective Amendment No.3 to Registrant's Form N-4 (File Nos. 333-90260 and 811-05618), electronically filed on April 27, 2005. k. Inherited IRA/Roth IRA Endorsement - S40713 incorporated by reference as exhibit EX-99.B4.j. from Post-Effective Amendment No.3 to Registrant's Form N-4 (File Nos. 333-90260 and 811-05618), electronically filed on April 27, 2005. l. MVA Amendment Endorsement - S40740 incorporated by reference as exhibit EX-99.B4.l. from Post-Effective Amendment No. 6 to Registrant's Form N-4 (File Nos. 333-90260 and 811-05618), electronically filed on April 23, 2007. 5. a. Application for Individual Variable Annuity Contract - F40429 incorporated by reference as exhibit EX-99.B5. from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-90260 and 811-05618), electronically filed on September 9, 2002. 6. (i). The Restated Articles of Incorporation of the Company (as amended August 1, 2006) incorporated by reference as exhibit EX-99.B6.i. from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-166408 and 811-05618), electronically filed on September 24, 2010. (ii). The Restated Bylaws of the Company (as amended August 1, 2006) incorporated by reference as exhibit EX-99.B6.ii. from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-166408 and 811-05618), electronically filed on September 24, 2010. 7. Not Applicable 8. a. 22c-2 Agreements incorporated by reference as exhibit EX-99.B8.a. from Post-Effective Amendment No. 20 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on April 24, 2008. b. 22c-2 Agreement-BlackRock Distributors, Inc. incorporated by reference as exhibit EX-99.B8.b. from Post-Effective Amendment No. 14 to Registrant's Form N-4 (File Nos. 333-139701 and 811-05618), electronically filed on April 3, 2009. c. Participation Agreement between BlackRock Series Fund, Inc., BlackRock Distributors, Inc., Allianz Life Insurance Co. of North America, and Allianz Life Financial Services, LLC incorporated by reference as exhibit EX-99.B8.c. from Post-Effective Amendment No. 14 to Registrant's Form N-4 (File Nos. 333-139701 and 811-05618), electronically filed on April 3, 2009. d. Administrative Services Agreement between BlackRock Advisors, LLC and Allianz Life, dated May 1, 2008 incorporated by reference as exhibit EX-99.B8.d. from Post-Effective Amendment No. 14 to Registrant’s Form N-4 (File Nos. 333-139701 and 811-05618), electronically filed on April 3, 2009. e. Participation Agreement between Davis Variable Account Fund, Inc., Davis Distributors, LLC and Allianz Life Insurance Company of North America, dated 11/1/1999 incorporated by reference as exhibit EX-99.B8.e. from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on December 30, 1999. f. Amendment to Participation Agreement between Davis Variable Account Fund, Inc., Davis Distributors, LLC and Allianz Life Insurance Company of North America dated 5/1/08 incorporated by reference as exhibit EX-99.B8.f. from Post-Effective Amendment No. 14 to Registrant's Form N-4 (File Nos. 333-139701 and 811-05618), electronically filed on April 3, 2009. g. Administrative Services Agreement between The Dreyfus Corporation and Allianz Life Insurance Company of North America, dated 5/1/2002 incorporated by reference as exhibit EX-99.B8.f. from Post-Effective Amendment No. 18 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on April 23, 2007. h. Amendments to Administrative Services Agreement between The Dreyfus Corporation and Allianz Life Insurance Company of North America, dated 8/7/02, 10/16/06 incorporated by reference as exhibit EX-99.B8.g. from Post-Effective Amendment No. 18 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on April 23, 2007. i. Disribution/12 b-1 Letter Agreement between Dreyfus Service Corporation and USAllianz Investor Services, LLC (predecessor to Allianz Life Financial Services, LLC.), dated 5/1/2002 incorporated by reference as exhibit EX-99.B8.h. from Post-Effective Amendment No. 18 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on April 23, 2007. j. Fund Participation Agreement between Allianz Life Insurance Company of North America, Dreyfus Investment Portfolios and The Dreyfus Life and Annuity Index Fund, dated 5/1/2002 incorporated by reference as exhibit EX-99.B8.h. from Post-Effective Amendment No. 3 to Registrant's Allianz Life Variable Account A's Form N-6 (File Nos. 333-60206 and 811-04965), electronically filed on January 6, 2003. k. Amendment to Fund Participation Agreement between Allianz Life Insurance Company of North America, Dreyfus Investment Portfolios and the Dreyfus Stock Index Fund, Inc., dated 5/1/2007 incorporated by reference as exhibit EX-99.B8.j. from Post-Effective Amendment No. 20 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on April 24, 2008. l. Administrative Services Agreement between Franklin Templeton Services LLC and Allianz Life Insurance Company of North America, dated 10/1/2003 incorporated by reference as exhibit EX-99.B8.ac. from Pre-Effective Amendment No.2 to Registrant's Form N-4 (File Nos. 333-120181 and 811-05618), electronically filed on March 30, 2005. m. Amendment to Administrative Services Agreement between Franklin Templeton Services LLC and Allianz Life Insurance Company of North America, dated 8/08/2008 incorporated by reference as exhibit EX-99.B8.h. from Post-Effective Amendment No. 14 to Registrant's Form N-4 (File Nos. 333-139701 and 811-05618), electronically filed on April 3, 2009. n. Amendment to Administrative Services Agreement between Franklin Templeton Services LLC and Allianz Life Insurance Company of North America, dated July 16, 2012 incorporated by reference as exhibit EX-99.B8.h. from Post-Effective Amendment No. 4 to Registrant's Form N-4 (File Nos. 333-166408 and 811-05618) electronically filed on August 21, 2012. o. Participation Agreement between Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., Allianz Life Insurance Company of North America and USAllianz Investor Services, LLC (the predecessor to Allianz Life Financial Services, LLC.), and dated 10/1/2003 incorporated by reference as exhibit EX-99.B8.h. from Pre-Effective Amendment No.2 to Registrant's Form N-4 (File Nos. 333-120181 and 811-05618), electronically filed on March 30, 2005. p. Amendment to Participation Agreement between Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., Allianz Life Insurance Company of North America and USAllianz Investor Services, LLC (the predecessor to Allianz Life Financial Services, LLC.), dated 5/1/08 incorporated by reference as exhibit EX-99.B8.j. from Post-Effective Amendment No. 14 to Registrant's Form N-4 (File Nos. 333-139701 and 811-05618), electronically filed on April 3, 2009. q. Participation Agreement between Premier VIT, Allianz Life Insurance Company of North America and Allianz Global Investors Distributors LLC, dated 5/1/2006 incorporated by reference as exhibit EX-99.B8.ai. from Pre-Effective Amendment No.1 to Registrant's Form N-4 (File Nos. 333-134267 and 811-05618), electronically filed on September 25, 2006. r. Administrative Service Agreement between OpCap Advisors LLC and Allianz Life Insurance Company of North America, dated 5/1/2006 incorporated by reference as exhibit EX-99.B8.aj. from Pre-Effective Amendment No.1 to Registrant's Form N-4 (File Nos. 333-134267 and 811-05618), electronically filed on September 25, 2006. s. Administrative Support Service Agreement between OppenheimerFunds, Inc. and Allianz Life Insurance Company of North America, dated 12/1/1999 incorporated by reference as exhibit EX-99.B8.u. from Post-Effective Amendment No. 12 to Registrant's Form N-4 (File Nos. 333-95729 and 811-05618), electronically filed on April 26, 2004. t. Amendment to Administrative Support Service Agreement between OppenheimerFunds, Inc. and Allianz Life Insurance Company of North America, dated 2/1/00 incorporated by reference as exhibit EX-99.B8.r. from Post-Effective Amendment No. 18 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on April 23, 2007. u. Participation Agreement between Oppenheimer Variable Account Funds, OppenheimerFunds, Inc. and Allianz Life Insurance Company of North America, dated 12/1/1999 incorporated by reference as exhibit EX-99.B8.h. from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed December 30, 1999. v. Amendments to Participation Agreement between Oppenheimer Variable Account Funds, OppenheimerFunds, Inc. and Allianz Life Insurance Company of North America, dated 2/1/00, 5/1/02, 4/30/04, 4/29/05, 5/1/06 incorporated by reference as exhibit EX-99.B8.t. from Post-Effective Amendment No. 18 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on April 23, 2007. w. Amended and Restated Services Agreement between Pacific Investment Management Company LLC and Allianz Life Insurance Company of North America, dated 01/01/2007 incorporated by reference as exhibit EX-99.B8.u. from Post-Effective Amendment No. 18 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on April 23, 2007. x. Amendment dated May 1, 2011 to Investor Services Agreement between Allianz Life Insurance Company of North America and Pacific Investment Management Company dated June 1, 2009 incorporated by reference as exhibit EX-99.B8.n. from Post-Effective Amendment No. 25 to Registrant’s Form N-4 (File Nos. 333-139701 and 811-05618), electronically filed on April 26, 2011. y. Participation Agreement between Allianz Life Insurance Company of North America, PIMCO Variable Insurance Trust, and PIMCO Funds Distributors LLC, dated 12/1/1999 incorporated by reference as exhibit EX-99.B8.i. from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed December 30, 1999. z. Amendments to Participation Agreement between Allianz Life Insurance Company of North America, PIMCO Variable Insurance Trust, and PIMCO Funds Distributors LLC, dated 4/1/00, 11/5/01, 5/1/02, 5/1/03, 4/30/04, 4/29/05 incorporated by reference as exhibit EX-99.B8.w. from Post-Effective Amendment No. 18 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on April 23, 2007. aa. Amendment dated May 1, 2011 to Participation Agreement between Allianz Life Insurance Company of North America, PIMCO Variable Insurance Trust and PIMCO Investments LLC (formerly Allianz Global Investors Distributiors LLC) dated December 1, 1999 incorporated by reference as exhibit EX-99.B8.q. from Post-Effective Amendment No. 25 to Registrant’s Form N-4 (File Nos. 333-139701 and 811-05618), electronically filed on April 26, 2011. ab. Amendment dated April 30, 2012 to Participation Agreement between Allianz Life Insurance Company of North America, PIMCO Variable Insurance Trust and PIMCO Investments LLC (formerly Allianz Global Investors Distributiors LLC) dated December 1, 1999 incorporated by reference as exhibit EX-99.B8.q. from Post-Effective Amendment No. 7 to Registrant’s Form N-4 (File Nos. 333-171427 and 811-05618) electronically filed on April 6, 2012. ac. Investor Services Agreement between Pacific Investment Management Company (PIMCO) and Allianz Life Insurance Company of North America, dated June 1, 2009 and Amendment dated 5-1-2011 incorporated by reference as exhibit EX-99.B8.t. from Post-Effective Amendment No. 7 to Registrant’s Form N-4 (File Nos. 333-171427 and 811-05618) electronically filed on April 6, 2012. ad. Amendmentdated 4-30-2012 to Investor Services Agreement between Pacific Investment Management Company (PIMCO) and Allianz Life Insurance Company of North America, dated June 1, 2009 incorporated by reference as exhibit EX-99.B8.u. from Post-Effective Amendment No. 7 to Registrant’s Form N-4 (File Nos. 333-171427 and 811-05618) electronically filed on April 6, 2012. ae. Administrative Services Agreement between PIMCO Variable Insurance Trust and Allianz Life Insurance Company of North America dated December 4, 2009 and Amendment dated April 1, 2012 incorporated by reference as exhibit EX-99.B8.v. from Post-Effective Amendment No. 9 to Registrant’s Form N-4 (File Nos. 333-171427 and 811-05618) electronically filed on June 7, 2012. af. Distribution Services Agreement between Allianz Life Insurance Company of North America and Allianz Global Investors Distributors, LLC, dated 01/01/2007 incorporated by reference as exhibit EX-99.B8.x. from Post-Effective Amendment No. 18 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on April 23, 2007. ag. Services Agreement between Prudential Investment Management Services LLC and Allianz Life Insurance Company of North America, dated 12/15/2000 incorporated by reference as exhibit EX-99.B8.w. from Post-Effective Amendment No. 12 to Registrant's Form N-4 (File Nos. 333-95729 and 811-05618), electronically filed on April 26, 2004. ah. Amendment to Services Agreement between Prudential Investment Management Services LLC and Allianz Life Insurance Company of North America, dated 9/9/2002 incorporated by reference as exhibit EX-99.B8.z. from Post-Effective Amendment No. 18 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on April 23, 2007. ai. Fund Participation Agreement between Allianz Life Insurance Company of North America, The Prudential Series Fund, Inc., Prudential Investments Fund Management LLC, and Prudential Investment Management Services, LLC, dated 12/15/2000 incorporated by reference as exhibit EX-99.B8.k. from Post-Effective Amendment No. 2 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on December 15, 2000. aj. Service Agreement between J.&W. Seligman & Co. Incorporated and Allianz Life Insurance Company of North America, dated 12/16/1999 incorporated by reference as exhibit EX-99.B8.x. from Post-Effective Amendment No. 12 to Registrant's Form N-4 (File Nos. 333-95729 and 811-05618), electronically filed on April 26, 2004. ak. Fund Participation Agreement between Seligman Portfolios, Inc. and Allianz Life Insurance Company of North America, dated 12/1/1999 incorporated by reference as exhibit EX-99.B8.j. from Pre-Effective Amendment No. 1 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed December 30, 1999. al. Amendments to Participation Agreement between Seligman Portfolios, Inc. and Allianz Life Insurance Company of North America, dated 2/1/00, 5/1/02, 5/1/03, 4/30/04, 5/1/06 incorporated by reference as exhibit EX-99.B8.ad. from Post-Effective Amendment No. 18 to Registrant's Form N-4 (File Nos. 333-82329 and 811-05618), electronically filed on April 23, 2007. am. Amendment dated September 1, 2012 to Participation Agreement between Allianz Life Insurance Company of North America, PIMCO Variable Insurance Trust and PIMCO Investments LLC (formerly Allianz Global Investors Distributiors LLC) dated December 1, 1999 incorporated by reference as exhibit EX-99.B8.x. from Post-Effective Amendment No. 12 to Registrant’s Form N-4 (File Nos. 333-171427 and 811-05618) electronically filed on January 28, 2013. an. Amendmentdated September 1, 2012 to Investor Services Agreement between Pacific Investment Management Company (PIMCO) and Allianz Life Insurance Company of North America, dated June 1, 2009 incorporated by reference as exhibit EX-99.B8.x. from Post-Effective Amendment No. 12 to Registrant’s Form N-4 (File Nos. 333-171427 and 811-05618) electronically filed on January 28, 2013. 9.* Opinion and Consent of Counsel 10.* Consent of Independent Registered Public Accounting Firm Not Applicable Not Applicable a. Power of Attorney incorporated by reference as exhibit EX-99.B13. from Post-Effective Amendment No. 19 to Registrant's Form N-4 (File Nos. 333-139701 and 811-05618), electronically filed on February 10, 2010. b. Power of Attorney-Walter White, incorporated by reference as exhibit EX-99.B13.b. from Post-Effective Amendment No. 6 to Registrant’s Form N-4 (File Nos. 333-171427 and 811-05618) electronically filed on February 16, 2012. c. Power of Attorney-Marna C. Whittington, incorporated by reference as exhibit EX-99.B13.c. from Post-Effective Amendment No. 7 to Registrant’s Form N-4 (File Nos. 333-171427 and 811-05618) electronically filed on April 6, 2012. * Filed herewith ITEM 25. DIRECTORS AND OFFICERS OF THE DEPOSITOR Unless noted otherwise, all officers and directors have the following principal business address: 5701 Golden Hills Drive Minneapolis, MN 55416-1297 The following are the Officers and Directors of the Company: Name and Principal Business Address Positions and Offices with Depositor Walter R. White Director, President and Chief Executive Officer Giulio Terzariol Director, Senior Vice President and Chief Financial Officer Thomas P. Burns Senior Vice President, Chief Distribution Officer Neil H. McKay Senior Vice President, Chief Actuary Gretchen Cepek Senior Vice President, Secretary and General Counsel Carsten Quitter Senior Vice President, Chief Investment Officer Cathy Mahone Senior Vice President, Chief Administrative Officer Nancy E. Jones Senior Vice President, Chief Marketing Officer Patrick L. Nelson Vice President, Chief Suitability Officer Nicole A. Scanlon Vice President, Controller Gary C. Bhojwani Director and Chairman of the Board Michael P. Sullivan enter 80 South 8th Street Minneapolis, MN 55402 Director Dale E. Lauer 14103 205th Ave. NE Woodinville, WA 98077 Director Marna C. Whittington 2959 Barley Mill Yorklyn, DE 19736 Director ITEM 26. PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH THE DEPOSITOR OR REGISTRANT The Insurance Company organizational chart is incorporated by reference from Registrant's Post-Effective No. 9 to Form N-4 File Nos. 333-171427 and 811-05618 filed electronically on June 7, 2012. ITEM 27. NUMBER OF CONTRACT OWNERS As of March 28, 2013 there were 26,901 qualified and 14,584 non-qualified Allianz High Five Contract Owners with Contracts in the Separate Account. ITEM 28. INDEMNIFICATION The Bylaws of the Insurance Company provide: ARTICLE XI. INDEMNIFICATION OF DIRECTORS, OFFICERS AND EMPLOYEES SECTION 1. RIGHT TO INDEMNIFICATION: (a) Subject to the conditions of this Article and any conditions or limitations imposed by applicable law, the Corporation shall indemnify any employee, director or officer of the Corporation (an "Indemnified Person") who was, is, or in the sole opinion of the Corporation, may reasonably become a party to or otherwise involved in any Proceeding by reason of the fact that such Indemnified Person is or was: (i) a director of the Corporation; or (ii) acting in the course and scope of his or her duties as an officer or employee of the Corporation; or (iii) rendering Professional Services at the request of and for the benefit of the Corporation; or (iv) serving at the request of the Corporation as an officer, director, fiduciary or member of another corporation, association, committee, partnership, joint venture, trust, employee benefit plan or other enterprise (an "Outside Organization"). (b) Notwithstanding the foregoing, no officer, director or employee shall be indemnified pursuant to these bylaws under the following circumstances: (i) in connection with a Proceeding initiated by such person, in his or her own personal capacity, unless such initiation was authorized by the Board of Directors; (ii) if a court of competent jurisdiction finally determines that any indemnification hereunder is unlawful; (iii) for acts or omissions involving intentional misconduct or knowing and culpable violation of law; (iv) for acts or omissions that the Indemnified Person believes to be contrary to the best interests of the Corporation or its shareholders or that involve the absence of good faith on the part of the Indemnified Person; (v) for any transaction for which the Indemnified Person derived an improper personal benefit; (vi) for acts or omissions that show a reckless disregard for the Indemnified Person's duty to the Corporation or its shareholders in circumstances in which the Indemnified Person was aware or should have been aware, in the ordinary course of performing the Indemnified Person's duties, of the risk of serious injury to the Corporation or its shareholders; (vii) for acts or omissions that constitute an unexcused pattern of inattention that amounts to an abdication of the Indemnified Person's duties to the Corporation or its shareholders; (viii) in circumstances where indemnification is prohibited by applicable law; (ix) in the case of service as an officer, director, fiduciary or member of an Outside Organization, where the Indemnified Person was aware or should have been aware that the conduct in question was outside the scope of the assignment as contemplated by the Corporation. SECTION 2. SCOPE OF INDEMNIFICATION: (a) Indemnification provided pursuant to Section 1(a)(iv) shall be secondary and subordinate to indemnification or insurance provided to an Indemnified Person by an Outside Organization or other source, if any. (b) Indemnification shall apply to all reasonable expenses, liability and losses, actually incurred or suffered by an Indemnified Person in connection with a Proceeding, including without limitation, attorneys' fees and any expenses of establishing a right to indemnification or advancement under this article, judgments, fines, ERISA excise taxes or penalties, amounts paid or to be paid in settlement and all interest, assessments and other charges paid or payable in connection with or in respect of such expense, liability and loss. (c) Such indemnification shall continue as to any Indemnified Person who has ceased to be an employee, director or officer of the Corporation and shall inure to the benefit of his or her heirs, estate, executors and administrators. SECTION 3. DEFINITIONS: (a) "Corporation" for the purpose of Article XI shall mean Allianz Life Insurance Company of North America and all of its subsidiaries. (b) "Proceeding" shall mean any threatened, pending, or completed action, suit or proceeding whether civil, criminal, administrative, investigative or otherwise, including actions by or in the right of the Corporation to procure a judgment in its favor. (c) "Professional Services" shall mean services rendered pursuant to (i) a professional actuarial designation, (ii) a license to engage in the practice of law issued by a State Bar Institution or (iii) a Certified Public Accountant designation issued by the American Institute of Certified Public Accountants. Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted for directors and officers or controlling persons of the Insurance Company pursuant to the foregoing, or otherwise, the Insurance Company has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Insurance Company of expenses incurred or paid by a director, officer or controlling person of the Insurance Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. ITEM 29. PRINCIPAL UNDERWRITERS a. Allianz Life Financial Services, LLC (previously USAllianz Investor Services, LLC) is the principal underwriter for the Contracts. It also is the principal underwriter for: Allianz Life Variable Account A Allianz Life of NY Variable Account C b. The following are the officers (managers) and directors (Board of Governors) of Allianz Life Financial Services, LLC. All officers and directors have the following principal business address: 5701 Golden Hills Drive Minneapolis, MN 55416-1297 Name Positions and Offices with Underwriter Robert DeChellis Governor, Chief Executive Officer and President Thomas Burns Governor Catherine A. Mahone Governor Giulio Terzariol Governor Kristine Starkman Chief Compliance Officer Jasmine Jirele Chief Operating Officer and Senior Vice President Angie Forsman Vice President, Chief Financial Officer Robert Densmore Senior Vice President Corey Walther Senior Vice President Michael Brandriet Senior Vice President Jennifer Sosniecki Money Laundering Prevention Officer Michael G. Brennan Vice President, Compliance Steve Miller Assistant Vice President Theodore C. Cadwell, Jr. Secretary Tracy M. Hardy Assistant Secretary c. For the period 1-1-2012 to 12-31-2012 Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Redemption Brokerage Commissions Compensation Allianz Life Financial Services, LLC $0 $0 $0 The $256,459,224.79 that Allianz Life Financial Services, LLC received from Allianz Life as commissions on the sale of Contracts issued under Allianz Life Variable Account B was subsequently paid entirely to the third party broker/dealers that perform the retail distribution of the Contracts and, therefore, no commission or compensation was retained by Allianz Life Financial Services, LLC. ITEM 30. LOCATION OF ACCOUNTS AND RECORDS Allianz Life Insurance Company of North America, at 5701 Golden Hills Drive, Minneapolis, Minnesota 55416, maintains physical possession of the accounts, books or documents of the Variable Account required to be maintained by Section 31(a) of the Investment Company Act of 1940, as amended, and the rules promulgated thereunder. ITEM 31. MANAGEMENT SERVICES Not Applicable ITEM 32. UNDERTAKINGS a. Registrant hereby undertakes to file a post-effective amendment to this registration statement as frequently as is necessary to ensure that the audited financial statements in the registration statement are never more than sixteen (16) months old for so long as payment under the variable annuity contracts may be accepted. b. Registrant hereby undertakes to include either (1) as part of any application to purchase a contract offered by the prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a postcard or similar written communication affixed to or included in the prospectus that the applicant can remove to send for a Statement of Additional Information. c. Registrant hereby undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request. REPRESENTATIONS Allianz Life Insurance Company of North America ("Company") hereby represents that the fees and charges deducted under the Contract in the aggregate, are reasonable in relation to the services rendered, the expenses to be incurred and the risks assumed by the Company. The Company hereby represents that it is relying upon a No Action Letter issued to the American Council of Life Insurance, dated November 28, 1988 (Commission ref. IP-6-88), and that the following provisions have been complied with: 1. Include appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in each registration statement, including the prospectus, used in connection with the offer of the contract; 2. Include appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in any sales literature used in connection with the offer of the contract; 3. Instruct sales representatives who solicit participants to purchase the contract specifically to bring the redemption restrictions imposed by Section 403(b)(11) to the attention of the potential participants; 4. Obtain from each plan participant who purchases a Section 403(b) annuity contract, prior to or at the time of such purchase, a signed statement acknowledging the participant's understanding of (1) the restrictions on redemption imposed by Section 403(b)(11), and (2) other investment alternatives available under the employer's Section 403(b) arrangement to which the participant may elect to transfer his contract value. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, as amended, Allianz Life Insurance Company of North America on behalf of the Registrant certifies that it meets the requirements of the Securities Act Rule 485(b) for effectiveness of this Registration Statement and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized in the City of Minneapolis and State of Minnesota, on this 25th day of April, 2013. ALLIANZ LIFE VARIABLE ACCOUNT B (Registrant) By: ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (Depositor) By: /s/ STEWART D. GREGG Stewart D. Gregg Senior Securities Counsel ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (Depositor) By: WALTER R. WHITE(2) Walter R. White President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on the 25th day of April, 2013. Signature Title Gary C. Bhojwani(1) Director and Chairman of the Board Walter R. White(2) Director, President & Chief Executive Officer Giulio Terzariol(1) Director, Senior Vice President and Chief Financial Officer Michael P. Sullivan(1) Director Dale E. Lauer(1) Director Marna C. Whittington(3) Director By Power of Attorney incorporated by reference as exhibit EX-99.B13 from Post-Effective Amendment No. 19 to Registrant's Form N-4 (File Nos. 333-139701 and 811-05618) electronically filed on February 10, 2010. By Power of Attorney incorporated by reference as exhibit EX-99.B13.b. from Post-Effective Amendment No. 6 to Registrant’s Form N-4 (File Nos. 333-171427 and 811-05618) electronically filed on February 16, 2012. By Power of Attorney incorporated by reference as exhibit EX-99.B13.c. from Post-Effective Amendment No. 7 to Registrant’s Form N-4 (File Nos. 333-171427 and 811-05618) electronically filed on April 6, 2012. By: /s/ STEWART D. GREGG Stewart D. Gregg Senior Securities Counsel EXHIBITS TO POST-EFFECTIVE AMENDMENT NO. 13 TO FORM N-4 (FILE NOS. 333-90-05816) ALLIANZ LIFE VARIABLE ACCOUNT B ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA INDEX TO EXHIBITS EX-99.B9. Opinion and Consent of Counsel EX-99.B10. Consent of Independent Registered Public Accounting Firm
